UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10157 Franklin Global Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 7/31 Date of reporting period: 1/31/14 Item 1. Reports to Stockholders. Contents Semiannual Report Consolidated Financial Highlights and Consolidated Statement of Investments 12 Franklin Templeton Emerging Market Debt Opportunities Fund 1 Consolidated Financial Statements 20 Performance Summary 8 Notes to Consolidated Financial Statements 23 Your Fund’s Expenses 10 Shareholder Information 40 Semiannual Report Franklin Templeton Emerging Market Debt Opportunities Fund Your Fund’s Goal and Main Investments: Franklin Templeton Emerging Market Debt Opportunities Fund seeks high total return through investing in debt securities of emerging market countries, mainly securities issued by sovereign and sub-sovereign government entities, but also including securities issued by corporate entities. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. For most recent month-end per- formance, go to ftinstitutional.com or call a Franklin Templeton Institutional Services representative at (800) 321-8563 . This semiannual report for Franklin Templeton Emerging Market Debt Opportunities Fund covers the period ended January 31, 2014. Performance Overview Franklin Templeton Emerging Market Debt Opportunities Fund had a -0.21% cumulative total return for the six months under review. In comparison, the J.P. Morgan (JPM) Emerging Markets Bond Index (EMBI) Global Diversified Index, 1, 2 which tracks total returns for U.S. dollar-denominated debt instruments issued by emerging market sovereign and quasi-sovereign entities, had a +0.82% total return, and the Fund’s second benchmark, the JPM Government Bond Index-Emerging Markets (GBI-EM) Broad Diversified Index (US$ Unhedged), 2 which tracks local currency bonds issued in emerging markets, had a -4.36% The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund’s Statement of Investments (SOI). The SOI begins on page 13. NOT FDIC INSURED | MAY LOSE VALUE | NO BANK GUARANTEE Semiannual Report | 1 total return. Also for comparison, the Funds third benchmark, the Bank of America Merrill Lynch (BofAML) Emerging Markets Corporate Plus (EMCB) Index (100% US$ Hedged), which tracks the performance of U.S. dollar-denominated and euro-denominated emerging market non-sovereign debt publicly issued within the major domestic and Eurobond markets, had a +2.25% return. 1, 3 You can find more performance data in the Performance Summary beginning on page 8. Economic and Market Overview During the six-month reporting period, emerging market debt markets experienced further volatility. Much of the uncertainty over the period centered on whether the U.S. Federal Reserve Board (Fed) would start reducing its monthly bond purchases. Investors were concerned that such a move, which the Fed eventually confirmed in December would begin in January 2014, might diminish capital flows into emerging market asset classes. What is duration? Duration is a measure of a bonds price sensitivity to interest rate changes. In general, a portfolio of securities with a lower duration can be expected to be less sensitive to interest rate changes than a portfolio with a higher duration. Although the yield premium offered by many emerging market issues remained attractive to investors, there were increasing concerns about the structural weakness of some emerging economies, particularly those reliant on external funding to finance their current account deficits. Against a backdrop of currency weakness and rising inflationary pressures, some emerging market countries seen as vulnerable, including Brazil, India, Indonesia, South Africa and Turkey, were forced to raise interest rates. Others, whose economies were widely perceived as structurally more robust, such as Mexico and Poland, eased interest rates further, in some cases to record lows, in continued efforts to stimulate economic growth. U.S. Treasury yields, which act as the pricing benchmark for hard currency emerging market bonds, moved to multi-year highs at some points during the six-month period. By period-end however, these increases had largely dissipated, and the 10-year U.S. Treasury yield was little changed overall. As a result, hard currency emerging market debt, as measured by the JPM EMBI Global Diversified Index, posted a +0.82% total return for the period, despite a simultaneous increase in emerging market credit risk premiums against the uncertain market backdrop. 1, 2 In contrast to hard currency emerging market bonds, local currency emerging market sovereign bonds, as measured by the JPM GBI-EM Broad Diversified Index, had a -4.36% total return, almost entirely due to currency weakness. 2 Hard currency emerging market corporate bonds, as measured by the BofAML EMCB Index, generally outperformed both categories of emerging market sovereign bonds over the review period and delivered a +2.25% total return, helped by their lower overall exposure to U.S. interest rate duration. 1, 3 2 | Semiannual Report Investment Strategy Our portfolio construction process can be summarized in three integral steps country allocation, currency allocation and issue selection. The first stage of our emerging market debt investment process is identifying the countries for which we have a favorable outlook, which we manage with a bottom-up, research-driven perspective. Since the portfolio is constructed through bottom-up, fundamental research and not relative to a benchmark index, there is no requirement to hold issues in any one country. The next decision is whether to take exposure in the form of hard currency or local currency instruments. Hard currencies are typically currencies of economically and politically stable industrialized nations, such as the G-7. 4 The last decision concerns security selection. This depends on the shape of the sovereign spread curve and the type of the issues coupon (fixed or floating). We may seek to manage the Funds exposure to various currencies, and may from time to time seek to hedge (protect) against currency risk through the use of derivative currency transactions, including currency forward contracts or options. What is a currency forward contract? A currency forward contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency at a specific exchange rate on a future date. What is a currency option? A currency option is a derivative financial instrument that gives the owner the right but not the obligation to exchange money denominated in one currency at a pre-agreed exchange rate on a specified date. Managers Discussion During the six-month period, the Funds positioning in hard currency emerging market bonds added to returns, although this was broadly offset by the negative impact of exposure to local emerging market currencies. Allowing for currency movements, the Funds positioning in local currency emerging market bonds had a relatively neutral overall effect. At the country level, Argentina was the largest performance contributor, as a result of holdings of debt issued by the provinces of Neuquén and Salta, which are tied to royalties the provinces receive from oil production. Argentinian bonds generally rose sharply for much of the period, boosted by investors hopes that Argentina might begin to normalize relations with its international creditors. Our positions among Hungarian bonds also had a positive impact on Fund returns, as an improvement in the neighboring eurozone economy boosted investor sentiment about Hungarys prospects. Among quasi-sovereign and corporate bonds, the Funds holding in euro-denominated debt issued by South African retailer Edcon added to performance, after a bond issue by the company extended the maturity profile of its debt, thus reducing concerns about refinancing risk. There was a further contribution to Fund returns from a position in the Sri Lankan quasi-sovereign lender National Savings Bank as the Sri Lankan market, which had been one of the worst performers in the JPM EMBI Global Diversified Index for much of 2013, rebounded in the final part of the year. Semiannual Report | 3 Geographic Breakdown* 1/31/14 % of Total Country Net Assets Russia % Brazil % Nigeria % Ukraine % South Africa % Mexico % Argentina % Iraq % Angola % Venezuela % El Salvador % Hungary % Uruguay % Georgia % Bosnia & Herzegovina % Ghana % Tunisia % Supranational % Mozambique % Peru % India % Costa Rica % Sri Lanka % Rwanda % China % Republic of Seychelles % Mongolia % Uganda % Republic of Montenegro % Other % Short-Term Investments & Other Net Assets % *May differ from the SOI because percentages reflect the issuing country of the Funds long-term securities and include the effect of interest receivable balances. In contrast, the Funds holdings in Venezuelan debt detracted from performance, after concerns about the countrys creditworthiness prompted a downgrade of its credit rating by Standard & Poors. Measures introduced by the Venezuelan government early in 2014 to stem capital outflows and high inflation underlined the extent of the countrys economic problems. Exposure to the South African rand also held back returns, with the South African currency ending 2013 as one of the years worst performers against the U.S. dollar among major emerging market currencies. Positions in Uruguayan debt further undermined returns, as the countrys bonds suffered from fears that Uruguays economy might be affected by neighboring Argentinas devaluation of its currency in January 2014. In addition, holdings in Brazilian sovereign debt weighed on performance, after Brazils central bank raised the countrys benchmark interest rate more than expected during the period. On January 31, 2014, the Fund had exposure to 49 emerging market countries. The largest single country exposure was Russia (7.6% of total net assets), followed by Brazil (6.0%), Nigeria (5.8%) and Ukraine (5.7%). Securities denominated in G-7 currencies constituted 72.6% of total net assets with 58.3% denominated in the U.S. dollar, 12.1% in the euro, and 2.2% in the Japanese yen. The Funds exposures to the Japanese yen and the euro were fully hedged back into the U.S. dollar. In addition, 29.6% of total net assets were denominated in 17 emerging market currencies, of which the largest was the Brazilian real at 4.3% of total net assets. These figures may differ from the currency breakdown table because they do not include the Funds holdings in currency forward contracts and other hedging instruments. During the reporting period, the Fund initiated exposure to Kenya through the purchase of Kenyan shilling-denominated treasury bills and a longer-dated sovereign bond. Over recent years, the Kenyan currency has slowly depreciated against the U.S. dollar, with a period of significant weakness toward the end of 2011. After rising early in 2013 based on relief that Kenyas presidential elections did not experience the violence of the 2008 elections, the shilling fell to a level of about 87.3 per U.S. dollar, which, in our view, represented an attractive entry point. 4 | Semiannual Report The Fund also took exposure to Peru through the purchase of local currency sovereign bonds. The Peruvian nuevo sol has historically attracted large inflows but over the review period has experienced some selling, triggered by monetary policy easing and a corruption scandal involving members of the government. However, we believed that Peruvian bonds presented one of the most attractive interest rate premiums over foreign exchange volatility ratios in emerging market debt markets. Although the interest rate premium declined somewhat, we viewed this as offset by potentially lower foreign exchange volatility resulting from intervention by the Peruvian central bank, with the countrys foreign exchange reserves appearing sufficiently large, in our view, for the bank to continue such intervention as necessary. The long duration of the Peruvian bonds was attractive to us as interest rate risk seemed low and with the bonds out of favor, we considered them well valued compared to their historical range as well as on relative yield and cash bond price bases. In addition, the Fund added a position in a loan participation note issued by Empresa Mocambicana de Atum (EMATUM), a state-owned fisheries company, with the underlying US$500 million loan guaranteed by the Mozambican Ministry of Finance. Foreign investment in Mozambique seemed poised to help unlock the countrys significant natural resources, mainly coal and natural gas, potentially keeping the economys growth rate at around 8% for the rest of this decade. Mozambiques public finances appeared in better shape than many of its peers with tax revenues representing around 20% of gross domestic product. We believed the sizable spread of the notes over U.S. Treasuries offered potential compensation for this type of credit profile. The Fund also purchased the inaugural debt offering of a U.S. dollar-denominated bond from the aforementioned National Savings Bank (NSB). NSB was established to promote savings among the Sri Lankan population and is the only one of the countrys banks to benefit from a state guarantee on deposits. Difficult market conditions at the time of the NSB bond offering meant a comparatively large concession for a quasi-sovereign relative to its underlying sovereign credit. The new NSB bond was priced more than 200 basis points above where we would have expected a similar-maturity government bond to trade. Currency Breakdown* 1/31/14 % of Total Currency Net Assets U.S. Dollar % Brazilian Real % Euro % Mexican Peso % Uruguayan Peso % South African Rand % Russian Ruble % Nigerian Naira % Indian Rupee % Peruvian Nuevo Sol % Costa Rican Colon % Ugandan Shilling % Kenyan Shilling % Serbian Dinar % Dominican Peso % Ghanaian Cedi % Turkish Lira % Colombian Peso % Ukrainian Hryvnia % Japanese Yen % Swiss Franc** % *Percentages may differ from the SOI due to the underlying currency exposure on credit-linked notes, pass-through notes, currency forward contracts and currency options and include the effect of interest receivable balances. ** Rounds to less than 0.1%. Semiannual Report | 5 Top 10 Holdings* 1/31/14 Issue % of Total Sector, Country Net Assets Nota Do Tesouro Nacional 3.6 % Foreign Government & Agency Securities, Brazil Government of Iraq** 3.5 % Foreign Government & Agency Securities, Iraq Government of Venezuela*** 2.9 % Foreign Government & Agency Securities, Venezuela Government of El Salvador 2.7 % Foreign Government & Agency Securities, El Salvador Government of Hungary 2.7 % Foreign Government & Agency Securities, Hungary Government of Uruguay 2.6 % Foreign Government & Agency Securities, Uruguay Government of South Africa 2.5 % Foreign Government & Agency Securities, South Africa Mexican Udibonos 2.4 % Foreign Government & Agency Securities, Mexico Government of Bosnia & Herzegovina 2.4 % Foreign Government & Agency Securities, Bosnia & Herzegovina SSB #1 PLC 2.3 % Loan Participations & Assignments, Ukraine *May differ from the SOI because percentages include the effect of interest receivable balances. **Includes loan participations and assignments. ***Includes warrants. We thank you for your confidence in Franklin Templeton Emerging Market Debt Opportunities Fund and hope to serve your investment needs at the highest level of expectations. CFA ® is a trademark owned by CFA Institute. The foregoing information reflects our analysis, opinions and portfolio holdings as of January 31, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 6 | Semiannual Report The indexes are unmanaged and include reinvested interest. One cannot invest directly in an index and an index is not representative of the Funds portfolio. 1. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The index is unmanaged and includes reinvested interest. 2. Source: J.P. Morgan. Copyright 2014. JPMorgan Chase & Co. All rights reserved. J.P. Morgan is the marketing name for JPMorgan Chase & Co., and its subsidiaries and affiliates worldwide. Franklin Templeton Emerging Market Debt Opportunities Fund (the Fund) is not sponsored, endorsed, sold or promoted by J.P. Morgan. The JPM EMBI Global Diversified Index and the JPM GBI-EM Broad Diversified Index (the Indices) are created based on stated, established rules. The creation or use of the Indices does not constitute a recommendation by J.P. Morgan of the Fund or a trade recommendation by J.P. Morgan. J.P. Morgan makes no representation or warranty, express or implied, with respect to the Fund, or the advisability of investing in securities generally, or in the Fund particularly, or the ability of the Indices to track bond market performance. J.P. Morgan has no obligation to take the needs of the prospective purchasers or owners of the Fund into consideration in determining, composing or calculating the Indices. J.P. Morgan is not responsible for and has not participated in the determination of the timing of, prices at, or quantities of the Fund. J.P. Morgan has no obligation or liability in connection with the administration, marketing or trading of the Fund. THE INDICES ARE PROVIDED AS IS WITH ANY AND ALL FAULTS. J.P. MORGAN DOES NOT GUARANTEE THE AVAILABILITY, SEQUENCE, TIMELINESS, QUALITY, ACCURACY AND/OR THE COMPLETENESS OF THE INDICES AND/OR ANY DATA INCLUDED THEREIN, OR FROM ANY USE OF THE INDICES. J.P. MORGAN MAKES NO EXPRESS OR IMPLIED WARRANTIES, AND HEREBY EXPRESSLY DISCLAIMS ALL WARRANTIES OF MERCHANTABILITY OF FITNESS FOR A PARTICULAR PURPOSE OR USE WITH RESPECT TO THE INDICES OR ANY DATA INCLUDED THEREIN, OR FROM ANY USE OF THE INDICES. THERE ARE NO REPRESENTATIONS OR WARRANTIES WHICH EXTEND BEYOND THE DESCRIPTION ON THE FACE OF THIS DOCUMENT, IF ANY. ALL WARRANTIES AND REPRESENTATIONS OF ANY KIND WITH REGARD TO THE INDICES ARE DISCLAIMED INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY, QUALITY, ACCURACY, FITNESS FOR A PARTICULAR PURPOSE AND/OR AGAINST INFRINGEMENT AND/OR WARRANTIES AS TO ANY RESULTS TO BE OBTAINED BY AND/OR FROM THE USE OF THE INDICES. WITHOUT LIMITING ANY OF THE FOREGOING, TO THE FULLEST EXTENT PERMITTED BY LAW, IN NO EVENT SHALL J.P. MORGAN HAVE ANY LIABILITY FOR ANY SPECIAL, PUNITIVE, DIRECT, INDIRECT, OR CONSEQUENTIAL DAMAGES, INCLUDING LOSS OF PRINCIPAL AND/OR LOST PROFITS, IN CONNECTION WITH THE INDICES AND/OR THE FUND EVEN IF NOTIFIED OF THE POSSIBILITY OF SUCH DAMAGES. 3. Source: Merrill Lynch, used with permission. MERRILL LYNCH IS LICENSING THE MERRILL LYNCH INDICES AS IS, MAKES NO WARRANTIES REGARDING SAME, DOES NOT GUARANTEE THE QUALITY, ACCURACY AND/OR COMPLETENESS OF THE MERRILL LYNCH INDICES OR ANY DATA INCLUDED THEREIN OR DERIVED THEREFROM, AND ASSUMES NO LIABILITY IN CONNNECTION WITH THEIR USE. 4. The G-7, or Group of Seven, is an informal forum of finance ministers from seven industrialized nations who meet periodically to discuss economic policies. The G-7 includes Canada, France, Germany, Italy, Japan, the U.K. and the U.S. Semiannual Report | 7 Performance Summary as of 1/31/14 Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Symbol: FEMDX Change 1/31/14 7/31/13 Net Asset Value (NAV) -$ $ $ Distributions (8/1/131/31/14) Divide n d I n come $ Short-Term Capital Gai n $ Total $ Performance 1 6-Month 1-Year 5-Year Inception (5/24/06) Cumulative Total Retur n 2 -0.21 % -2.63 % + % + % Average A nn ual Total Retur n 3 -0.21 % -2.63 % + % + % Value of $50,000 I n vestme n t 4 $ Avg. A nn . Total Retur n (12/31/13) 5 + % + % + % Total A nn ual Operati n g Expe n ses 6 1.01% (with waiver) 1.11% (without waiver) Performa n ce data represe n t past performa n ce, which does n ot guara n tee future results. I n vestme n t retur n a n d pri n cipal value will fluctuate, a n d you may have a gai n or loss whe n you sell your shares. Curre n t performa n ce may differ from figures show n . For most rece n t mo n th-e n d performa n ce, go to ftinstitutional.com or call a Fra n kli n Templeto n I n stitutio n al Services represe n tative at (800) 321-8563 . 8 | Semiannual Report Performance Summary (continued) All investments involve risks, including possible loss of principal. Investing in foreign securities typically involves more risks than investing in u.S. securities, and includes risks associated with: political and economic developments (the political, economic and social structures of some foreign countries may be less stable and more volatile than those in the u.S.); trading practices (government supervision and regulation of foreign securities and currency markets, trading systems and brokers may be less than in the u.S.); availability of information (foreign issuers may not be subject to the same disclosure, accounting and financial reporting standards and practices as u.S. issuers); limited markets (the securities of certain foreign issuers may be less liquid (harder to sell) and more volatile); and currency exchange rate fluctuations and policies. The risks of foreign investments typically are greater in less developed countries or emerging market countries. The funds use of derivatives and foreign currency techniques involves special risks as such techniques may not achieve the anticipated benefits and/or may result in losses to the fund. The fund is also nondiversified, which involves the risk of greater price fluctuation than a more diversified portfolio. The fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The funds prospectus also includes a description of the main investment risks. 1. The Fund has an expense reduction contractually guaranteed through at least 11/30/14, a waiver related to the management fee paid by a Fund subsidiary, and a fee waiver associated with its investments in a Franklin Templeton money fund, contractually guaranteed through at least its cur- rent fiscal year end. Fund investment results reflect the expense reduction and fee waivers, to the extent applicable; without these reductions, the results would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 4. These figures represent the value of a hypothetical $50,000 investment in the Fund over the periods indicated. 5. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 6. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. Semiannual Report | 9 Your Funds Expenses As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases and redemption fees; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) of the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) of the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the Funds actual expense ratio and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 10 | Semiannual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges or redemption fees, if applicable. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Value 8/1/13 Value 1/31/14 Period* 8/1/131/31/14 Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month annualized expense ratio, net of expense waivers, of 1.00%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. Semiannual Report | 11 Franklin Global Trust Consolidated Financial Highlights Franklin Templeton Emerging Market Debt Opportunities Fund Six Months Ended January 31, 2014 Year Ended July 31, (unaudited) Per share operating performance (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ 12.06 $ 12.33 $ 12.80 $ 11.94 $ 9.78 $ 11.32 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b 0.42 0.83 0.90 0.79 0.89 0.83 Net realized a n d u n realized gai n s (losses) (0.43 ) (0.04 ) (0.51 ) 0.54 1.70 (1.67 ) Total from i n vestme n t operatio n s (0.01 ) 0.79 0.39 1.33 2.59 (0.84 ) Less distributio n s from: Net i n vestme n t i n come (0.58 ) (0.89 ) (0.70 ) (0.36 ) (0.43 ) (0.64 ) Net realized gai n s (0.04 ) (0.17 ) (0.16 ) (0.11 ) — (0.06 ) Total distributio n s (0.62 ) (1.06 ) (0.86 ) (0.47 ) (0.43 ) (0.70 ) Net asset value, e n d of period $ 11.43 $ 12.06 $ 12.33 $ 12.80 $ 11.94 $ 9.78 Total retur n c (0.21 )% 6.40 % 3.73 % 11.40 % 26.94 % (5.43 )% Ratios to average net assets d Expe n ses before waiver a n d payme n ts by affiliates 1.08 % 1.07 % 1.09 % 1.11 % 1.14 % 1.19 % Expe n ses n et of waiver a n d payme n ts by affiliates 1.00 % e 1.00 % e 1.00 % 1.00 % 1.00 % e 1.04 % e Net i n vestme n t i n come 6.88 % 6.63 % 7.52 % 6.38 % 7.89 % 9.45 % Supplemental data Net assets, e n d of period (000’s) $ 582,260 $ 568,794 $ 464,714 $ 400,887 $ 172,858 $ 96,301 Portfolio tur n over rate 17.64 % 30.95 % 33.17 % 29.09 % 36.13 % 31.91 % a The amount shown for a share outstanding throughout the period may not correlate with the Consolidated Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Total return is not annualized for periods less than one year. d Ratios are annualized for periods less than one year. e Benefit of expense reduction rounds to less than 0.01%. 12 | The accompanying notes are an integral part of these consolidated financial statements. | Semiannual Report Franklin Global Trust Consolidated Statement of Investments, January 31, 2014 (unaudited) Franklin Templeton Emerging Market Debt Opportunities Fund Country/Organization Warrants Value Warrants 3.5% a Ce n tral Ba n k of Nigeria, wts., 11/15/20 Nigeria 64,000 $ 10,688,000 a Gover n me n t of Ve n ezuela, Oil Value Recovery wts., 4/15/20 Ve n ezuela 440,045 9,570,979 Total Warrants (Cost $24,143,947) 20,258,979 Principal Amount* Quasi -Sovereign and Corporate Bonds 24.9% Beverages 1.0% CEDC Fi n a n ce Corp. I n ter n atio n al I n c., b secured n ote, PIK, 10.00%, 4/30/18 Russia 2,018,260 1,663,833 se n ior secured n ote, first lie n , 8.00% to 4/30/14, 9.00% to 4/30/15, 10.00% thereafter, 4/30/18 Russia 4,500,791 4,140,728 5,804,561 Building Products 0.6% c Cemex Espa n a Luxembourg, se n ior secured n ote, 144A, 9.875%, 4/30/19 Mexico 2,870,000 3,228,750 Chemicals 0.9% c Braskem Fi n a n ce Ltd., se n ior n ote, 144A, 5.375%, 5/02/22 Brazil 4,450,000 4,195,594 c Mexichem SAB de CV, se n ior n ote, 144A, 4.875%, 9/19/22 Mexico 1,100,000 1,060,125 5,255,719 Commercial Banks 4.8% c Fidelity Ba n k PLC, se n ior n ote, 144A, 6.875%, 5/09/18 Nigeria 10,000,000 9,475,000 c Natio n al Savi n gs Ba n k, se n ior n ote, 144A, 8.875%, 9/18/18 Sri La n ka 9,400,000 10,099,125 d,e Sphy n x Capital Markets (Natio n al I n vestme n t Ba n k of Gha n a), PTN, zero cp n ., 2/05/09 Gha n a 8,000,000 8,119,616 27,693,741 Consumer Finance 0.9% f HSBK (Europe) BV, se n ior n ote, Reg S, 7.25%, 5/03/17 Kazakhsta n 5,000,000 5,454,350 Diversified Telecommunication Services 1.8% c Bharti Airtel I n ter n atio n al, se n ior n ote, 144A, 5.125%, 3/11/23 I n dia 6,000,000 5,607,000 f Empresa de Telecommu n icacio n es de Bogota SA, se n ior n ote, Reg S, 7.00%, 1/17/23 Colombia 8,512,000,000 COP 3,642,182 f Oi SA, se n ior n ote, Reg S, 9.75%, 9/15/16 Brazil 3,100,000 BRL 1,140,981 10,390,163 Food & Staples Retailing 1.6% f Ce n cosud SA, se n ior n ote, Reg S, 4.875%, 1/20/23 Chile 4,409,000 4,058,198 f JBS Fi n a n ce II Ltd., se n ior n ote, Reg S, 8.25%, 1/29/18 Brazil 5,100,000 5,415,562 9,473,760 Food Products 1.0% f Agrokor DD, se n ior bo n d, Reg S, 9.875%, 5/01/19 Croatia 3,600,000 EUR 5,466,201 Independent Power Producers & Energy Traders 0.4% f,g Cia E n ergetica de Sao Paulo, se n ior n ote, Reg S, I n dex Li n ked, 9.75%, 1/15/15 Brazil 4,000,000 BRL 2,497,878 Semiannual Report | 13 Franklin Global Trust Consolidated Statement of Investments, January 31, 2014 (unaudited) (continued) Franklin Templeton Emerging Market Debt Opportunities Fund Country/Organization Principal Amount* Value Quasi-Sovereign and Corporate Bonds (continued) Metals & Mining 1.9% f Ferrexpo Fi n a n ce PLC, se n ior bo n d, Reg S, 7.875%, 4/07/16 Ukrai n e $ f Veda n ta Resources PLC, se n ior n ote, Reg S, 9.50%, 7/18/18 I n dia Municipal Bonds 3.4% Provi n ce Del Neuque n , c secured n ote, 144A, 7.875%, 4/26/21 Arge n ti n a f secured n ote, Reg S, 7.875%, 4/26/21 Arge n ti n a f se n ior secured n ote, Reg S, 8.656%, 10/18/14 Arge n ti n a Provi n ce of Salta Arge n ti n a, se n ior secured n ote, c 144A, 9.50%, 3/16/22 Arge n ti n a f Reg S, 9.50%, 3/16/22 Arge n ti n a Oil, Gas & Consumable Fuels 2.4% c Georgia n Oil & Gas Corp., 144A, 6.875%, 5/16/17 Georgia Petro Co. of Tri n idad & Tobago Ltd., se n ior n ote, c 144A, 6.00%, 5/08/22 Tri n idad & Tobago f Reg S, 6.00%, 5/08/22 Tri n idad & Tobago f State Oil Co., Gover n me n t of Azerbaija n , se n ior n ote, Reg S, 4.75%, 3/13/23 Azerbaija n Real Estate Management & Development 1.6% f Fra n shio n Developme n t Ltd., se n ior n ote, Reg S, 6.75%, 4/15/21 Chi n a f Yuexiu Property Co. Ltd., se n ior n ote, Reg S, 4.50%, 1/24/23 Chi n a Road & Rail 0.5% c Georgia n Railway LLC, se n ior bo n d, 144A, 7.75%, 7/11/22 Georgia Specialty Retail 1.5% c Edco n Pty. Ltd., secured n ote, 144A, 9.50%, 3/01/18 South Africa EUR Thrifts & Mortgage Finance 0.1% d Asta n a Fi n a n ce BV, 7.875%, 6/08/10 Kazakhsta n EUR Transportation Infrastructure 0.1% g Co n cessio n aria Ecovias Dos Imigra n tes SA, se n ior n ote, I n dex Li n ked, 3.80%, 4/15/20 Brazil h BRL Wireless Telecommunication Services 0.4% c Millicom I n ter n atio n al Cellular SA, se n ior n ote, 144A, 6.625%, 10/15/21 Luxembourg Total Quasi-Sovereign and Corporate Bonds (Cost $138,643,777) 14 | Semiannual Report Franklin Global Trust Consolidated Statement of Investments, January 31, 2014 (unaudited) (continued) Franklin Templeton Emerging Market Debt Opportunities Fund Country/Organization Principal Amount* Value i Loan Participations and Assignments 13.0% c Alfa Bo n d Issua n ce PLC (Alfa Ba n k OJSC), 144A, 7.50%, 9/26/19 Russia $ f Credit Suisse First Bosto n I n ter n atio n al (City of Kyiv), secured bo n d, Reg S, 8.00%, 11/06/15 Ukrai n e j Developme n t Ba n k of Souther n Africa Ltd. (Gover n me n t of A n gola), Tra n che 2, FRN, se n ior n ote, 6.597%, 12/20/23 A n gola f Federal Grid Co. OJSC/Fi n a n ce Ltd., Reg S, 8.446%, 3/13/19 Russia RUB e,j Gover n me n t of Iraq, Tra n che A3, Sumitomo Corp. Loa n , FRN, 0.75%, 1/01/28 Iraq JPY e,j Merrill Ly n ch & Co. I n c. (Gover n me n t of Iraq), FRN, 0.75%, 1/01/28 Iraq JPY f Mozambique EMATUM Fi n a n ce 2020 BV (Republic of Mozambique), Reg S, 6.305%, 9/11/20 Mozambique RSHB Capital SA (Russia n Agricultural Ba n k OJSC), se n ior sub. n ote, f Reg S, 6.00%, 6/03/21 Russia c 144A, 6.00% to 6/03/16, FRN thereafter, 6/03/21 Russia f RZD Capital PLC (Russia n Railways), se n ior n ote, Reg S, 8.30%, 4/02/19 Russia RUB f SSB #1 PLC (OJSC State Savi n gs Ba n k of Ukrai n e), se n ior n ote, Reg S, 8.25%, 3/10/16 Ukrai n e Total Loan Participations and Assignments (Cost $77,782,538) k Credit-Linked Notes 1.2% j Deutsche Ba n k AG/Lo n do n (Gover n me n t of A n gola), se n ior n ote, FRN, 5.393%, 6/21/16 A n gola EUR c ING Ba n k NV (Gover n me n t of Ukrai n e), 144A, 5.50%, 8/25/15 Ukrai n e UAH Total Credit-Linked Notes (Cost $7,434,168) Foreign Government and Agency Securities 52.1% Ba n que Ce n trale de Tu n isie, f Reg S, 4.50%, 6/22/20 Tu n isia EUR se n ior bo n d, 4.30%, 8/02/30 Tu n isia JPY se n ior bo n d, 4.20%, 3/17/31 Tu n isia JPY The Developme n t a n d I n vestme n t Projects Fu n d of the Jorda n Armed Forces a n d Security Corps., se n ior n ote, 6.14%, 12/16/19 Jorda n d Gover n me n t of Arge n ti n a, 11.75%, 5/20/11 Arge n ti n a DEM c Gover n me n t of Arme n ia, se n ior n ote, 144A, 6.00%, 9/30/20 Arme n ia j Gover n me n t of Bos n ia & Herzegovi n a, FRN, 1.188%, 12/11/17 Bos n ia & Herzegovi n a DEM se n ior bo n d, B, FRN, 1.125%, 12/11/21 Bos n ia & Herzegovi n a DEM c Gover n me n t of Costa Rica, 144A, 10.58%, 9/23/15 Costa Rica CRC 6/22/16 Costa Rica CRC Semiannual Report | 15 Franklin Global Trust Consolidated Statement of Investments, January 31, 2014 (unaudited) (continued) Franklin Templeton Emerging Market Debt Opportunities Fund Country/Organization Principal Amount* Value Foreign Government and Agency Securities (continued) c Gover n me n t of the Domi n ica n Republic, 144A, 11.70%, 6/06/14 Domi n ica n Republic 60,000,000 DOP $ 1,413,518 12.50%, 2/09/18 Domi n ica n Republic 149,000,000 DOP 3,508,888 j Gover n me n t of Ecuador, FRN, 1.25%, 2/27/15 Ecuador 290,601 261,541 f Gover n me n t of Egypt, se n ior n ote, Reg S, 6.875%, 4/30/40 Egypt 400,000 355,560 f Gover n me n t of El Salvador, se n ior bo n d, Reg S, 7.65%, 6/15/35 El Salvador 16,400,000 15,672,250 Gover n me n t of Georgia, c 144A, 6.875%, 4/12/21 Georgia 4,900,000 5,344,063 f Reg S, 6.875%, 4/12/21 Georgia 200,000 218,125 Gover n me n t of Gha n a, 13.00%, 6/02/14 Gha n a 2,100,000 GHS 841,624 23.00%, 8/21/17 Gha n a 7,900,000 GHS 3,509,390 d,f Gover n me n t of Gre n ada, Reg S, 6.00% to 9/15/15, 8.00% to 9/15/17, 8.50% to 9/15/18, 9.00% thereafter, 9/15/25 Gre n ada 9,800,000 3,160,500 c Gover n me n t of Ho n duras, 144A, 7.50%, 3/15/24 Ho n duras 3,200,000 3,060,672 se n ior n ote, 144A, 8.75%, 12/16/20 Ho n duras 1,200,000 1,239,750 Gover n me n t of Hu n gary, 6.00%, 1/11/19 Hu n gary 4,000,000 EUR 5,900,782 f se n ior n ote, Reg S, 3.875%, 2/24/20 Hu n gary 7,000,000 EUR 9,430,865 f Gover n me n t of Iraq, Reg S, 5.80%, 1/15/28 Iraq 17,000,000 14,280,000 c,j Gover n me n t of Ivory Coast, 144A, FRN, 5.75%, 12/31/32 Ivory Coast 4,854,000 4,206,282 Gover n me n t of Macedo n ia, se n ior bo n d, 4.625%, 12/08/15 Macedo n ia 4,242,000 EUR 5,828,674 f Gover n me n t of Mo n golia, Reg S, 5.125%, 12/05/22 Mo n golia 10,500,000 8,557,868 Gover n me n t of Mo n te n egro, 7.875%, 9/14/15 Republic of Mo n te n egro 4,900,000 EUR 6,966,482 Gover n me n t of Nigeria, 16.39%, 1/27/22 Nigeria 828,000,000 NGN 5,744,969 c Gover n me n t of Paraguay, 144A, 4.625%, 1/25/23 Paraguay 5,950,000 5,738,031 c Gover n me n t of Peru, se n ior bo n d, 144A, l 6.95%, 8/12/31 Peru 28,800,000 PEN 9,668,200 6.85%, 2/12/42 Peru 4,200,000 PEN 1,342,058 f Gover n me n t of Rwa n da, Reg S, 6.625%, 5/02/23 Rwa n da 10,073,000 9,682,671 f Gover n me n t of Seychelles, Reg S, 5.00% to 1/01/15, 7.00% to 1/01/18, 8.00% thereafter, 1/01/26 Republic of Seychelles 10,500,000 9,030,000 Gover n me n t of South Africa, 8.00%, 12/21/18 South Africa 121,800,000 ZAR 10,844,510 m I n dex Li n ked, 2.25%, 1/31/38 South Africa 43,276,316 ZAR 3,721,051 Gover n me n t of Turkey, j FRN, 8.16%, 1/04/17 Turkey 1,940,000 TRY 828,106 m I n dex Li n ked, 4.00%, 4/29/15 Turkey 8,531,308 TRY 3,793,483 Gover n me n t of Uga n da, 10.25%, 1/01/15 Uga n da 12,430,000,000 UGX 5,006,304 10.00%, 5/21/15 Uga n da 1,450,000,000 UGX 574,494 10.25%, 4/21/16 Uga n da 2,200,000,000 UGX 842,645 10.75%, 2/22/18 Uga n da 2,200,000,000 UGX 818,719 c Gover n me n t of Ukrai n e, 144A, 9.25%, 7/24/17 Ukrai n e 5,500,000 5,195,795 m Gover n me n t of Uruguay, se n ior bo n d, I n dex Li n ked, 3.70%, 6/26/37 Uruguay 372,237,918 UYU 14,787,371 16 | Semiannual Report Franklin Global Trust Consolidated Statement of Investments, January 31, 2014 (unaudited) (continued) Franklin Templeton Emerging Market Debt Opportunities Fund Country/Organization Principal Amount* Value Foreign Government and Agency Securities (continued) Gover n me n t of Ve n ezuela, f Reg S, 6.00%, 12/09/20 Ve n ezuela 11,000,000 $ 6,469,650 se n ior bo n d, 7.65%, 4/21/25 Ve n ezuela 1,000,000 585,625 I n ter n atio n al Fi n a n ce Corp., se n ior n ote, 7.75%, 12/03/16 Supra n atio n al n 705,000,000 INR 11,371,098 Ke n ya Treasury Bo n d, 11.00%, 9/15/25 Ke n ya 305,000,000 KES 3,464,306 j Mexica n Bo n des Desarroll, FRN, 3.54%, 3/12/15 Mexico 350,000 o MXN 2,613,644 m Mexica n Udibo n os, I n dex Li n ked, 4.00%, 11/15/40 Mexico 1,887,154 p MXN 14,170,138 d,q NK Debt Corp., 144A, zero cp n ., 3/12/20 North Korea 4,250,000 DEM 128,956 Reg S, zero cp n ., 3/12/20 North Korea 18,000,000 DEM 546,167 Reg S, zero cp n ., 3/12/20 North Korea 2,000,000 CHF 97,071 g Nota Do Tesouro Nacio n al, I n dex Li n ked, 6.00%, 8/15/20 Brazil 7,890 h BRL 7,424,012 8/15/24 Brazil 8,000 h BRL 7,350,142 8/15/30 Brazil 6,150 h BRL 5,494,735 f Russia Foreig n Bo n d, se n ior bo n d, Reg S, 7.50%, 3/31/30 Russia 10,010,000 11,549,288 Serbia Treasury Note, 10.00%, 2/21/16 Serbia 500,000,000 RSD 5,814,231 f,j Ta n za n ia Gover n me n t I n ter n atio n al Bo n d, Reg S, FRN, 6.392%, 3/09/20 U n ited Republic of Ta n za n ia 4,200,000 4,361,322 Total Foreign Government and Agency Securities (Cost $330,705,549) 303,317,591 Franklin Templeton Emerging Market Debt Opportunities Fund Units Private Limited Partnership Fund (Cost $3,874,972) 0.6% Diversified Financial Services 0.6% a,q,r,s,t Global Distressed Alpha Fu n d III LP Bermuda 3,699,833 3,742,197 Counterparty Notional Amount* Options Purchased (Cost $696,928) 0.0% † Puts – Over-the-Counter Currency Options 0.0% † EUR/USD, March Strike Price $1.329 Expires 3/13/14 GSCO 23,000,000 EUR 139,813 Total Investments before Short Term Investments (Cost $583,281,879) 555,184,785 Country Principal Amount* Short Term Investments 5.2% Foreign Government and Agency Securities 1.8% u Ke n ya Treasury Bills, 4/14/14 - 8/11/14 Ke n ya 254,000,000 KES 2,834,948 u Nigeria Treasury Bills, 2/20/14 - 1/22/15 Nigeria 1,260,500,000 NGN 7,452,449 Total Foreign Government and Agency Securities (Cost $10,370,023) 10,287,397 Total Investments before Money Market Funds (Cost $593,651,902) 565,472,182 Semiannual Report | 17 Franklin Global Trust Consolidated Statement of Investments, January 31, 2014 (unaudited) (continued) Franklin Templeton Emerging Market Debt Opportunities Fund Country Shares Value Short Term Investments (continued) Money Market Funds (Cost $19,846,618) 3.4% r,v I n stitutio n al Fiduciary Trust Mo n ey Market Portfolio U n ited States 19,846,618 $ 19,846,618 Total Investments (Cost $613,498,520) 100.5% 585,318,800 Other Assets, less Liabilities (0.5)% (3,058,316 ) Net Assets 100.0% $ 582,260,484 * The principal/notional amount is stated in U.S. dollars unless otherwise indicated. † Rounds to less than 0.1% of net assets. a The security is owned by Alternative Strategies Ltd., a wholly-owned subsidiary of the Fund. See Note 1(h). b Income may be received in additional securities and/or cash. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At January 31, 2014, the aggregate value of these securities was $127,604,267, representing 21.92% of net assets. d See Note 8 regarding defaulted securities. e Security has been deemed illiquid because it may not be able to be sold within seven days. At January 31, 2014, the aggregate value of these securities was $13,907,900, repre- senting 2.39% of net assets. f Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from regis- tration. These securities have been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At January 31, 2014, the aggregate value of these securities was $211,320,354, representing 36.29% of net assets. g Redemption price at maturity is adjusted for inflation. See Note 1(j). h Principal amount is stated in 1,000 Brazilian Real Units. i See Note 1(f) regarding loan participations and assignments. j The coupon rate shown represents the rate at period end. k See Note 1(g) regarding credit-linked notes. l A portion or all of the security purchased on a delayed delivery basis. See Note 1(c). m Principal amount of security is adjusted for inflation. See Note 1(j). n A supranational organization is an entity formed by two or more central governments through international treaties. o Principal amount is stated in 100 Mexican Peso Units. p Principal amount is stated in Unidad de Inversion Units. q See Note 10 regarding restricted securities. r Non-income producing. s The Global Distressed Alpha Fund III LP is a fund focused on the purchase of and the recovery on private distressed commercial, sovereign and sovereign-related debt claims around the world, principally in Africa and Asia. t See Note 11 regarding unfunded loan commitments. u The security is traded on a discount basis with no stated coupon rate. v See Note 7 regarding investments in the Institutional Fiduciary Trust Money Market Portfolio. 18 | Semiannual Report Franklin Global Trust Consolidated Statement of Investments, January 31, 2014 (unaudited) (continued) Franklin Templeton Emerging Market Debt Opportunities Fund At January 31, 2014, the Fund had the following forward exchange contracts outstanding. See Note 1(d). Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation Japa n ese Ye n CITI Sell 600,000,000 $ 5,876,592 3/12/14 $ 3,184 $ — Euro CITI Sell 11,000,000 15,049,210 3/12/14 212,780 — Euro MSCO Sell 10,000,000 13,670,820 3/12/14 183,157 — Japa n ese Ye n RBCCM Sell 700,000,000 6,858,724 3/12/14 6,415 — Euro RBCCM Sell 11,000,000 15,029,762 3/12/14 193,333 — Net u n realized appreciatio n (depreciatio n ) $ 598,869 a May be comprised of multiple contracts using the same currency and settlement date. See Abbreviations on page 39. Semiannual Report | The accompanying notes are an integral part of these consolidated financial statements. | 19 Franklin Global Trust Consolidated Financial Statements Consolidated Statement of Assets and Liabilities Ja n uary 31, 2014 (u n audited) Franklin Templeton Emerging Market Debt Opportunities Fund Assets: I n vestme n ts i n securities: Cost - U n affiliated issuers $ 593,651,902 Cost - Sweep Mo n ey Fu n d (Note 7) 19,846,618 Total cost of i n vestme n ts $ 613,498,520 Value - U n affiliated issuers $ 565,472,182 Value - Sweep Mo n ey Fu n d (Note 7) 19,846,618 Total value of i n vestme n ts 585,318,800 Cash 922,186 Restricted cash (Note 1e) 110,000 Foreig n curre n cy, at value (cost $1,401,905) 1,396,680 Receivables: I n vestme n t securities sold 2,461,913 Capital shares sold 5,428,739 I n terest 9,093,920 U n realized appreciatio n o n forward excha n ge co n tracts 598,869 U n realized appreciatio n o n u n fu n ded loa n commitme n ts (Note 11) 8,301 Total assets 605,339,408 Liabilities: Payables: I n vestme n t securities purchased 21,498,982 Capital shares redeemed 903,070 Ma n ageme n t fees 465,214 Tra n sfer age n t fees 4,432 Trustees’ fees a n d expe n ses 2,185 Due to brokers 110,000 Deferred tax 40,544 Accrued expe n ses a n d other liabilities 54,497 Total liabilities 23,078,924 Net assets, at value $ 582,260,484 Net assets co n sist of: Paid-i n capital $ 613,922,666 U n distributed n et i n vestme n t i n come 3,213,012 Net u n realized appreciatio n (depreciatio n ) (27,724,707 ) Accumulated n et realized gai n (loss) (7,150,487 ) Net assets, at value $ 582,260,484 Shares outsta n di n g 50,944,079 Net asset value a n d maximum offeri n g price per share $ 11.43 20 | The accompanying notes are an integral part of these consolidated financial statements. | Semiannual Report Franklin Global Trust Consolidated Financial Statements (continued) Consolidated Statement of Operations for the six mo n ths e n ded Ja n uary 31, 2014 (u n audited) Franklin Templeton Emerging Market Debt Opportunities Fund I n vestme n t i n come: Divide n ds $ 2,089,500 I n terest 23,458,893 I n flatio n pri n cipal adjustme n ts (2,449,399 ) Total i n vestme n t i n come 23,098,994 Expe n ses: Ma n ageme n t fees (Note 3a) 2,869,675 Admi n istrative fees (Note 3b) 8,643 Tra n sfer age n t fees (Note 3c) 31,582 Custodia n fees (Note 4) 90,192 Reports to shareholders 10,903 Registratio n a n d fili n g fees 31,376 Professio n al fees 155,610 Trustees’ fees a n d expe n ses 14,633 Other 7,398 Total expe n ses 3,220,012 Expe n se reductio n s (Note 4) (21 ) Expe n ses waived/paid by affiliates (Note 3d) (286,199 ) Net expe n ses 2,933,792 Net i n vestme n t i n come 20,165,202 Realized a n d u n realized gai n s (losses): Net realized gai n (loss) from: I n vestme n ts (5,682,716 ) Foreig n curre n cy tra n sactio n s (262,716 ) Net realized gai n (loss) (5,945,432 ) Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n : I n vestme n ts (15,701,133 ) Tra n slatio n of other assets a n d liabilities de n omi n ated i n foreig n curre n cies 262,358 Cha n ge i n deferred taxes o n u n realized appreciatio n (4,348 ) Net cha n ge i n u n realized appreciatio n (depreciatio n ) (15,443,123 ) Net realized a n d u n realized gai n (loss) (21,388,555 ) Net i n crease (decrease) i n n et assets resulti n g from operatio n s $ (1,223,353 ) Semiannual Report | The accompanying notes are an integral part of these consolidated financial statements. | 21 Franklin Global Trust Consolidated Financial Statements (continued) Consolidated Statements of Changes in Net Assets Franklin Templeton Emerging Market Debt Opportunities Fund Six Months Ended January 31, 2014 Year Ended (unaudited) July 31, 2013 I n crease (decrease) i n n et assets: Operatio n s: Net i n vestme n t i n come $ 20,165,202 $ 36,206,144 Net realized gai n (loss) from i n vestme n ts a n d foreig n curre n cy tra n sactio n s (5,945,432 ) (2,775,895 ) Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n i n vestme n ts, tra n slatio n of other assets a n d liabilities de n omi n ated i n foreig n curre n cies a n d deferred taxes (15,443,123 ) (2,904,529 ) Net i n crease (decrease) i n n et assets resulti n g from operatio n s (1,223,353 ) 30,525,720 Distributio n s to shareholders from: Net i n vestme n t i n come (27,827,379 ) (36,492,888 ) Net realized gai n s (1,989,053 ) (7,059,575 ) Total distributio n s to shareholders (29,816,432 ) (43,552,463 ) Capital share tra n sactio n s (Note 2) 44,506,169 117,106,746 Net i n crease (decrease) i n n et assets 13,466,384 104,080,003 Net assets: Begi nn i n g of period 568,794,100 464,714,097 E n d of period $ 582,260,484 $ 568,794,100 U n distributed n et i n vestme n t i n come i n cluded i n n et assets: E n d of period $ 3,213,012 $ 10,875,189 22 | The accompanying notes are an integral part of these consolidated financial statements. | Semiannual Report Franklin Global Trust Notes to Consolidated Financial Statements (unaudited) Franklin Templeton Emerging Market Debt Opportunities Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Franklin Global Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of six separate funds. The Franklin Templeton Emerging Market Debt Opportunities Fund (Fund) is included in this report. The financial statements of the remaining funds in the Trust are presented separately. The following summarizes the Fund’s significant accounting policies. a. Financial Instrument Valuation The Fund’s investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under procedures approved by the Trust’s Board of Trustees (the Board), the Fund’s administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund’s valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing net asset value. Debt securities generally trade in the OTC market rather than on a securities exchange. The Fund’s pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair Semiannual Report | 23 Franklin Global Trust Notes to Consolidated Financial Statements (unaudited) (continued) Franklin Templeton Emerging Market Debt Opportunities Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) a. Financial Instrument Valuation (continued) value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the date that the values of the foreign debt securities are determined. Certain derivative financial instruments (derivatives) trade in the OTC market. The Fund’s pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Fund’s net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Fund’s portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. 24 | Semiannual Report Franklin Global Trust Notes to Consolidated Financial Statements (unaudited) (continued) Franklin Templeton Emerging Market Debt Opportunities Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) a. Financial Instrument Valuation (continued) Also, when the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Fund’s portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. b. Foreign Currency Translation Portfolio securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars based on the exchange rate of such currencies against U.S. dollars on the date of valuation. The Fund may enter into foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of securities, income and expense items denominated in foreign currencies are translated into U.S. dollars at the exchange rate in effect on the transaction date. Portfolio securities and assets and liabilities denominated in foreign currencies contain risks that those currencies will decline in value relative to the U.S. dollar. Occasionally, events may impact the availability or reliability of foreign exchange rates used to convert the U.S. dollar equivalent value. If such an event occurs, the foreign exchange rate will be valued at fair value using procedures established and approved by the Board. The Fund does not separately report the effect of changes in foreign exchange rates from changes in market prices on securities held. Such changes are included in net realized and unrealized gain or loss from investments on the Consolidated Statement of Operations. Realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions and the difference between the recorded amounts of dividends, interest, and foreign withholding taxes and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in foreign exchange rates on foreign denominated assets and liabilities other than investments in securities held at the end of the reporting period. c. Securities Purchased on a Delayed Delivery Basis The Fund purchases securities on a delayed delivery basis, with payment and delivery scheduled for a future date. These transactions are subject to market fluctuations and are subject to the risk that the value at delivery may be more or less than the trade date purchase price. Although the Fund will generally purchase these securities with the intention of holding the securities, it may sell the securities before the settlement date. Sufficient assets have been segregated for these securities. Semiannual Report | 25 Franklin Global Trust Notes to Consolidated Financial Statements (unaudited) (continued) Franklin Templeton Emerging Market Debt Opportunities Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) d. Derivative Financial Instruments The Fund invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements which expose the Fund to gains or losses in excess of the amounts shown on the Consolidated Statement of Assets and Liabilities. Realized gain and loss and unrealized appreciation and depreciation on these contracts for the period are included in the Consolidated Statement of Operations. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthi-ness of all potential counterparties. The Fund attempts to reduce its exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Fund include failure of the Fund to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. However, absent an event of default or early termination, OTC derivative assets and liabilities are presented gross and not offset in the Consolidated Statement of Assets and Liabilities. Early termination by the counterparty may result in an immediate payment by the Fund of any net liability owed to that counterparty under the ISDA agreement. At January 31, 2014, the Fund had no OTC derivatives in a net liability position for such contracts. Collateral requirements differ by type of derivative. Collateral terms are contract specific for OTC derivatives. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of fund business each day and any additional collateral required due to changes in derivative values may be delivered by the fund or the counterparty within a few business days. Collateral pledged and/or received by the fund, if any, is held in segregated accounts with the fund’s custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Fund’s investment objectives. 26 | Semiannual Report Franklin Global Trust Notes to Consolidated Financial Statements (unaudited) (continued) Franklin Templeton Emerging Market Debt Opportunities Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) d. Derivative Financial Instruments (continued) At January 31, 2014 the Fund received $266,422 in U.S. Treasury Notes as collateral for derivatives. The Fund entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency at a specific exchange rate on a future date. The Fund purchased or wrote OTC option contracts primarily to manage and/or gain exposure to foreign exchange rate risk. An option is a contract entitling the holder to purchase or sell a specific amount of shares or units of an asset or notional amount of a swap (swaption), at a specified price. Options purchased are recorded as an asset while options written are recorded as a liability. Upon exercise of an option, the acquisition cost or sales proceeds of the underlying investment is adjusted by any premium received or paid. Upon expiration of an option, any premium received or paid is recorded as a realized gain or loss. Upon closing an option other than through expiration or exercise, the difference between the premium and the cost to close the position is recorded as a realized gain or loss. See Note 12 regarding other derivatives information. e. Restricted Cash At January 31, 2014, the Fund received restricted cash in connection with investments in certain derivative securities. Restricted cash is held in a segregated account with the Fund’s custodian and is reflected in the Consolidated Statement of Assets and Liabilities. f. Loan Participations and Assignments The Fund may invest in debt instruments which are interests in amounts owed to lenders or lending syndicates by corporate, governmental, or other borrowers. The Fund’s investments in loans may be in the form of participations in loans or assignments of all or portion of loans from third parties. A loan is often administered by a bank or other financial institution (the “lender”) that acts as agent for all holders. The agent administers the terms of the loan, as specified in the loan agreement. The Fund may invest in multiple series or tranches of a loan, which may have varying terms and carry different associated risks. When investing in a loan participation, a Fund has the right to receive payments of principal, interest and any fees only from the lender selling the loan and only upon receipt of payments from the borrower. The Fund generally has no right to enforce compliance with the terms of the loan agreement with the borrower. As a result, the Fund may be subject to credit risk of both the borrower and the lender that is selling the loan. When the Fund purchases assignments from lenders it acquires direct rights against the borrower of the loan. Semiannual Report | 27 Franklin Global Trust Notes to Consolidated Financial Statements (unaudited) (continued) Franklin Templeton Emerging Market Debt Opportunities Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) g. Credit-Linked Notes The Fund purchases credit-linked notes. Credit-linked notes are intended to replicate the economic effects that would apply had the Fund directly purchased the underlying reference asset. The risks of credit-linked notes include the potential default of the underlying reference asset, the movement in the value of the currency of the underlying reference asset relative to the credit-linked note, the potential inability of the Fund to dispose of the credit-linked note in the normal course of business, and the possible inability of the counterparties to fulfill their obligations under the contracts. h. Investment in Alternative Strategies (FT) Ltd. (FT Subsidiary) The Fund invests in certain financial instruments, warrants or commodities through its investment in the FT Subsidiary. The FT Subsidiary is a Cayman Islands exempted liability company, is a wholly-owned subsidiary of the Fund, and is able to invest in certain financial instruments consistent with the investment objective of the Fund. At January 31, 2014, the FT Subsidiary’s investments as well as any other assets and liabilities of the FT Subsidiary are reflected in the Fund’s Consolidated Statement of Investments and Consolidated Statement of Assets and Liabilities. The financial statements have been consolidated and include the accounts of the Fund and the FT Subsidiary. All intercompany transactions and balances have been eliminated. At January 31, 2014, the net assets of the FT Subsidiary were $24,905,488, representing 4.28% of the Fund’s consolidated net assets. The Fund’s investment in the FT Subsidiary is limited to 25% of consolidated assets. i. Income and Deferred Taxes It is the Fund’s policy to qualify as a regulated investment company under the Internal Revenue Code. The Fund intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. The Fund may be subject to foreign taxation related to income received, capital gains on the sale of securities and certain foreign currency transactions in the foreign jurisdictions in which it invests. Foreign taxes, if any, are recorded based on the tax regulations and rates that exist in the foreign markets in which the Fund invests. When a capital gain tax is determined to apply the Fund records an estimated deferred tax liability in an amount that would be payable if the securities were disposed of on the valuation date. The Fund recognizes the tax benefits of uncertain tax positions only when the position is “more likely than not” to be sustained upon examination by the tax authorities based on the technical 28 | Semiannual Report Franklin Global Trust Notes to Consolidated Financial Statements (unaudited) (continued) Franklin Templeton Emerging Market Debt Opportunities Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) i. Income and Deferred Taxes (continued) merits of the tax position. As of January 31, 2014, and for all open tax years, the Fund has determined that no liability for unrecognized tax benefits is required in the Fund’s financial statements related to uncertain tax positions taken on a tax return (or expected to be taken on future tax returns). Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. j. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Dividend income is recorded on the ex-dividend date except that certain dividends from foreign securities are recognized as soon as the Fund is notified of the ex-dividend date. Distributions to shareholders are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Common expenses incurred by the Trust are allocated among the funds based on the ratio of net assets of each fund to the combined net assets of the Trust. Fund specific expenses are charged directly to the fund that incurred the expense. Inflation-indexed bonds are adjusted for inflation through periodic increases or decreases in the security’s interest accruals, face amount, or principal redemption value, by amounts corresponding to the rate of inflation as measured by an index. Any increase or decrease in the face amount or principal redemption value will be included as inflation principal adjustments on the Consolidated Statement of Operations. k. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. Semiannual Report | 29 Franklin Global Trust Notes to Consolidated Financial Statements (unaudited) (continued) Franklin Templeton Emerging Market Debt Opportunities Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) l. Guarantees and Indemnifications Under the Trust’s organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Fund, enters into contracts with service providers that contain general indemnification clauses. The Trust’s maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. 2. S HARES OF B ENEFICIAL I NTEREST At January 31, 2014, there were an unlimited number of shares authorized (without par value). Transactions in the Fund’s shares were as follows: Six Months Ended Year Ended January 31, 2014 July 31, 2013 Shares Amount Shares Amount Shares sold 5,133,382 $ 61,486,818 13,957,136 $ 174,299,505 Shares issued i n rei n vestme n t of distributio n s 2,273,663 26,465,438 3,269,155 39,622,164 Shares redeemed (3,642,386 ) (43,446,087 ) (7,748,665 ) (96,814,923 ) Net i n crease (decrease) 3,764,659 $ 44,506,169 9,477,626 $ 117,106,746 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Trust are also officers and/or directors of the following subsidiaries: Subsidiary Affiliation Fra n kli n Templeto n I n vestme n t Ma n ageme n t Limited (FTIML) I n vestme n t ma n ager Fra n kli n Templeto n I n stitutio n al, LLC (FT I n stitutio n al) I n vestme n t ma n ager Fra n kli n Templeto n Services, LLC (FT Services) Admi n istrative ma n ager Fra n kli n Templeto n I n vestor Services, LLC (I n vestor Services) Tra n sfer age n t 30 | Semiannual Report Franklin Global Trust Notes to Consolidated Financial Statements (unaudited) (continued) Franklin Templeton Emerging Market Debt Opportunities Fund 3. T RANSACTIONS WITH A FFILIATES (continued) a. Management Fees The Fund and FT Subsidiary pay an investment management fee to FTIML based on the average daily net assets of the Fund and FT Subsidiary as follows: Annualized Fee Rate Net Assets 1.000% Up to a n d i n cludi n g $500 millio n 0.900% Over $500 millio n , up to a n d i n cludi n g $1 billio n 0.850% I n excess of $1 billio n Effective October 1, 2013, the FT Subsidiary combined its investment management and administration agreements as approved by the Board. The fees paid under the combined agreements do not exceed the aggregate fees that were paid under each of the separate agreements. Prior to October 31, 2013, the FT Subsidiary paid an investment management fee to FTIML based on the average daily net assets of the FT Subsidiary as follows: Annualized Fee Rate Net Assets 0.800% Up to a n d i n cludi n g $500 millio n 0.700% Over $500 millio n , up to a n d i n cludi n g $1 billio n 0.650% I n excess of $1 billio n Management fees paid by the Fund are reduced on assets invested in FT Subsidiary, in an amount not to exceed the management fees paid by FT Subsidiary. Under a subadvisory agreement, FT Institutional, an affiliate of FTIML, provides subadvisory services to the Fund and FT Subsidary. The subadvisory fee is paid by FTIML based on the Fund and FT Subsidary’s average daily net assets, and is not an additional expense of the Fund or FT Subsidary. b. Administrative Fees Under an agreement with FTIML, FT Services provides administrative services to the Fund and FT Subsidiary. The fee is paid by FTIML based on the Fund and FT Subsidiary’s average daily net assets, and is not an additional expense of the Fund or FT Subsidary. Prior to October 1, 2013, the FT Subsidiary paid an administration fee to FT Services of 0.20% per year of the average daily net assets of the FT Subsidiary. Administrative fees paid by the Fund were reduced on assets invested in the FT Subsidiary, in an amount not to exceed the administrative fees paid by the FT Subsidiary. Semiannual Report | 31 Franklin Global Trust Notes to Consolidated Financial Statements (unaudited) (continued) Franklin Templeton Emerging Market Debt Opportunities Fund 3. T RANSACTIONS WITH A FFILIATES (continued) c. Transfer Agent Fees The Fund pays transfer agent fees to Investor Services for its performance of shareholder servicing obligations and reimburses Investor Services for out of pocket expenses incurred, including shareholding servicing fees paid to third parties. For the period ended January 31, 2014, the Fund paid transfer agent fees of $31,582 of which $30,635 was retained by Investor Services. d. Waiver and Expense Reimbursements FTIML and FT Services have contractually agreed in advance to waive or limit their fees and to assume as their own expense certain expenses otherwise payable by the Fund so that the expenses (excluding acquired fund fees and expenses) do not exceed 1.00% (other than certain non-routine expenses or costs, including those relating to litigation, indemnification, reorganizations, and liquidations) until November 30, 2014. e. Other Affiliated Transactions At January 31, 2014, one or more of the funds in the Franklin Templeton Fund Allocator Series owned 21.05% of the Fund’s outstanding shares. 4. E XPENSE O FFSET A RRANGEMENT The Fund has entered into an arrangement with its custodian whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Fund’s custodian expenses. During the period ended January 31, 2014, the custodian fees were reduced as noted in the Consolidated Statement of Operations. 5. I NCOME T AXES For tax purposes, the Fund may elect to defer any portion of a post-October capital loss to the first day of the following fiscal year. At July 31, 2013, the Fund deferred post-October capital losses of $1,065,964. 32 | Semiannual Report Franklin Global Trust Notes to Consolidated Financial Statements (unaudited) (continued) Franklin Templeton Emerging Market Debt Opportunities Fund 5. I NCOME T AXES (continued) At January 31, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of i n vestme n ts $ 606,209,354 U n realized appreciatio n $ 27,893,986 U n realized depreciatio n (48,784,540 ) Net u n realized appreciatio n (depreciatio n ) $ (20,890,554 ) Differences between income and/or capital gains as determined on a book basis and a tax basis are primarily due to differing treatments of foreign currency transactions, bond discounts and premiums, and commodity-based derivatives. 6. I NVESTMENT T RANSACTIONS Purchases and sales of investments (excluding short term securities) for the period ended January 31, 2014, aggregated $166,330,509 and $94,103,368, respectively. 7. I NVESTMENTS IN I NSTITUTIONAL F IDUCIARY T RUST M ONEY M ARKET P ORTFOLIO The Fund invests in the Institutional Fiduciary Trust Money Market Portfolio (Sweep Money Fund), an open-end investment company managed by Franklin Advisers, Inc. (an affiliate of the investment manager). Management fees paid by the Fund are reduced on assets invested in the Sweep Money Fund, in an amount not to exceed the management and administrative fees paid by the Sweep Money Fund. 8. C REDIT R ISK AND D EFAULTED S ECURITIES At January 31, 2014, the Fund had 66.27% of its portfolio invested in high yield or other securities rated below investment grade. These securities may be more sensitive to economic conditions causing greater price volatility and are potentially subject to a greater risk of loss due to default than higher rated securities. The Fund held defaulted securities and/or other securities for which the income has been deemed uncollectible. At January 31, 2014, the aggregate value of these securities was $13,215,892, representing 2.27% of the Fund’s net assets. The Fund discontinues accruing income on securities for which income has been deemed uncollectible and provides an estimate for losses on interest receivable. The securities have been identified on the accompanying Consolidated Statement of Investments. Semiannual Report | 33 Franklin Global Trust Notes to Consolidated Financial Statements (unaudited) (continued) Franklin Templeton Emerging Market Debt Opportunities Fund 9. C ONCENTRATION OF R ISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 10. R ESTRICTED S ECURITIES The Fund invests in securities that are restricted under the Securities Act of 1933 (1933 Act) or which are subject to legal, contractual, or other agreed upon restrictions on resale. Restricted securities are often purchased in private placement transactions, and cannot be sold without prior registration unless the sale is pursuant to an exemption under the 1933 Act. Disposal of these securities may require greater effort and expense, and prompt sale at an acceptable price may be difficult. The Fund may have registration rights for restricted securities. The issuer generally incurs all registration costs. At January 31, 2014, the Fund held investments in restricted securities, excluding certain securities exempt from registration under the 1933 Act deemed to be liquid, as follows: Principal Amount/ Units Issuer Acquisition Dates Cost Value 3,699,833 Global Distressed Alpha Fu n d III LP 10/11/12 $ 3,874,972 $ 3,742,197 4,250,000 DEM NK Debt Corp., 144A, zero cp n ., 3/12/20 6/19/07 - 10/14/08 723,263 128,956 18,000,000 DEM NK Debt Corp., Reg S, zero cp n ., 3/12/20 1/25/11 - 6/06/11 2,023,663 546,167 2,000,000 CHF NK Debt Corp., Reg S, zero cp n ., 3/12/20 6/17/11 388,830 97,071 Total Restricted Securities (Value is 0.78% of Net Assets) $ 7,010,728 $ 4,514,391 11. U NFUNDED C OMMITMENTS The Fund enters into certain credit agreements, all or a portion of which may be unfunded. The Fund is obligated to fund these loan commitments at the borrowers’ discretion. Funded portions of credit agreements are presented on the Consolidated Statement of Investments. At January 31, 2014, unfunded commitments through its investment in the FT Subsidiary were as follows: Unfunded Borrower Commitment Global Distressed Alpha Fu n d III LP $ 725,028 34 | Semiannual Report Franklin Global Trust Notes to Consolidated Financial Statements (unaudited) (continued) Franklin Templeton Emerging Market Debt Opportunities Fund 11. U NFUNDED C OMMITMENTS (continued) Unfunded loan commitments and funded portions of credit agreements are marked to market daily and any unrealized appreciation or depreciation is included in the Consolidated Statement of Assets and Liabilities and the Consolidated Statement of Operations. 12. O THER D ERIVATIVE I NFORMATION At January 31, 2014, the Fund’s investments in derivative contracts are reflected on the Consolidated Statement of Assets and Liabilities as follows: Asset Derivatives Liability Derivatives Derivative Contracts Consolidated Consolidated Not Accounted for as Statement of Assets and Fair Value Statement of Assets and Fair Value Hedging Instruments Liabilities Location Amount Liabilities Location Amount Foreig n excha n ge co n tracts I n vestme n ts, at value / U n realized $ 738,682 U n realized depreciatio n o n appreciatio n o n forward excha n ge forward excha n ge co n tracts $ — co n tracts For the period ended January 31, 2014, the effect of derivative contracts on the Fund’s Consolidated Statement of Operations was as follows: Change in Unrealized Derivative Contracts Realized Appreciation Not Accounted for as Consolidated Statement of Gain (Loss) (Depreciation) Hedging Instruments Operations Locations for the Period for the Period Foreig n excha n ge co n tracts Net realized gai n (loss) from foreig n curre n cy tra n sactio n s / Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n tra n slatio n of other assets a n d liabilities de n omi n ated i n foreig n curre n cies $ (5,487,580 ) $ 3,683,365 For the period ended January 31, 2014, the average month end fair value of derivatives represented 0.15% of average month end net assets. The average month end number of open derivative contracts for the period was 7. See Note 1(d) regarding derivative financial instruments. Semiannual Report | 35 Franklin Global Trust Notes to Consolidated Financial Statements (unaudited) (continued) Franklin Templeton Emerging Market Debt Opportunities Fund 13. C REDIT F ACILITY The Fund, together with other U.S. registered and foreign investment funds (collectively, Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $1.5 billion (Global Credit Facility) which, after an extension of the original terms, matured on February 14, 2014. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Effective February 14, 2014, the Borrowers renewed the Global Credit Facility which matures on February 13, 2015. Under the terms of the Global Credit Facility, the Fund shall, in addition to interest charged on any borrowings made by the Fund and other costs incurred by the Fund, pay its share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon its relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.07% based upon the unused portion of the Global Credit Facility. These fees are reflected in other expenses on the Consolidated Statement of Operations. During the period ended January 31, 2014, the Fund did not use the Global Credit Facility. 14. F AIR V ALUE M EASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. 36 | Semiannual Report Franklin Global Trust Notes to Consolidated Financial Statements (unaudited) (continued) Franklin Templeton Emerging Market Debt Opportunities Fund 14. F AIR V ALUE M EASUREMENTS (continued) A summary of inputs used as of January 31, 2014, in valuing the Fund’s assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: I n vestme n ts i n Securities: Warra n ts $ — $ 20,258,979 $ — $ 20,258,979 Quasi-Sovereig n a n d Corporate Bo n ds — 136,929,350 8,119,616 145,048,966 Loa n Participatio n s a n d Assig n me n ts — 70,023,471 5,788,284 75,811,755 Credit-Li n ked Notes — 6,865,484 — 6,865,484 Foreig n Gover n me n t a n d Age n cy Securities — 302,545,397 772,194 303,317,591 Private Limited Part n ership Fu n d — — 3,742,197 3,742,197 Optio n s Purchased — 139,813 — 139,813 Short Term I n vestme n ts 19,846,618 10,287,397 — 30,134,015 Total I n vestme n ts i n Securities $ 19,846,618 $ 547,049,891 $ 18,422,291 $ 585,318,800 Forward Excha n ge Co n tracts — 598,869 — 598,869 Private Limited Part n ership Fu n d – U n fu n ded Commitme n t — — 8,301 8,301 A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 investments at the end of the period. At January 31, 2014, the reconciliation of assets, is as follows: Net Change in Unrealized Balance Net Net Balance Appreciation at Transfers Realized Unrealized at (Depreciation) Beginning Into (Out of) Cost Basis Gain Gain End of on Assets Held of Period Purchases Sales Level 3 Adjustments a (Loss) (Loss) Period at Period End Assets Quasi-Sovereign and Corporate Bonds $ 7,828,000 $ — $ — $ — $ — $ — $ 291,616 $ 8,119,616 $ 291,616 Loan Participations and Assignments 6,366,556 — (340,308 ) — 184,408 — (422,372 ) 5,788,284 (422,372 ) Foreign Government and Agency Securities 830,063 — (57,869 ) 772,194 (57,869 ) Private Limited Partnership Fund 3,758,772 — (16,575 ) 3,742,197 (16,575 ) Private Limited Partnership Fund – Unfunded Commitment 11,549 — (3,248 ) 8,301 (3,248 ) Total $ 18,794,940 $ — $ (340,308 ) $ — $ 184,408 $ — $ (208,448 ) $ 18,430,592 $ (208,448 ) a May include accretion, amortization, partnership adjustments, and/or other cost basis adjustments. Semiannual Report | 37 Franklin Global Trust Notes to Consolidated Financial Statements (unaudited) (continued) Franklin Templeton Emerging Market Debt Opportunities Fund 14. F AIR V ALUE M EASUREMENTS (continued) Significant unobservable valuation inputs developed by the VLOC for material Level 3 investments and impact to fair value as a result of changes in unobservable valuation inputs as of January 31, 2014, are as follows: Impact to Fair Value at Fair Value if Description End of Period Valuation Technique Unobservable Inputs Amount/Range Input Increases a Assets: I n vestme n ts i n Securities: Quasi-Sovereig n a n d Corporate Bo n ds $ 8,119,616 Discou n ted Cash Flow Model Free Cash Flow $126.9 (mil) I n crease b Market Comparables Discou n t for lack of marketability 20 % Decrease c Loa n Participatio n s a n d Assig n me n ts 5,788,284 Co n se n sus Prici n g Weighted average of offered quotes $ 63.00 - $71.38 I n crease c Foreig n Gover n me n t a n d Age n cy Securities 772,194 Market Comparables Discou n t for lack of marketability 20 % Decrease c Private Limited Part n ership 3,742,197 Discou n ted Cash Flow Model Free Cash Flow $111.6 (mil) I n crease b Private Limited Part n ership – U n fu n ded Commitme n t 8,301 Cost of Equity Capital 20 % Decrease c Discou n t for lack of marketability 30 % Decrease b Total $ 18,430,592 a Represents the directional change in the fair value of the Level 3 investments that would result from a significant and reasonable increase in the corresponding input. A significant and reasonable decrease in the input would have the opposite effect. Significant impacts, if any, to fair value and/or net assets have been indicated. b Represents a significant impact to fair value and net assets. c Represents a significant impact to fair value but not net assets. 15. N EW A CCOUNTING P RONOUNCEMENTS In June 2013, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2013-08, Investment Companies (Topic 946): Amendments to the Scope, Measurement, and Disclosure Requirements. The ASU modifies the criteria used in defining an investment company under U.S. Generally Accepted Accounting Principles and also sets forth certain measurement and disclosure requirements. Under the ASU, an entity that is registered under the 1940 Act automatically qualifies as an investment company. The ASU is effective for interim and annual reporting periods beginning after December 15, 2013. Management has reviewed the requirements and believes the adoption of this ASU will not have a material impact on the financial statements. 38 | Semiannual Report Franklin Global Trust Notes to Consolidated Financial Statements (unaudited) (continued) Franklin Templeton Emerging Market Debt Opportunities Fund 16. S UBSEQUENT E VENTS The Fund has evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure other than those already disclosed in the financial statements. A BBREVIATIONS Counterparty Currency Selected Portfolio CITI - Citiba n k N.A. BRL - Brazilia n Real FRN - Floati n g Rate Note GSCO - The Goldma n Sachs Group, I n c. CHF - Swiss Fra n c PIK - Payme n t-I n -Ki n d MSCO - Morga n Sta n ley COP - Colombia n Peso PTN - Pass-through Note RBCCM - Royal Ba n k of Ca n ada CRC - Costa Rica n Colo n DEM - Deutsche Mark DOP - Domi n ica n Peso EUR - Euro GHS - Gha n aia n Cedi INR -I n dia n Rupee JPY - Japa n ese Ye n KES -Ke n ya n Shilli n g MXN - Mexica n Peso NGN - Nigeria n Naira PEN - Peruvia n Nuevo Sol RSD - Serbia n Di n ar RUB - Russia n Ruble TRY - Turkish Lira UAH - Ukrai n ia n Hryv n ia UGX - Uga n da n Shilli n g USD -U n itedStates Dollar UYU - Uruguaya n Peso ZAR - South Africa n Ra n d Semiannual Report | 39 Franklin Global Trust Shareholder Information Franklin Templeton Emerging Market Debt Opportunities Fund Proxy Voting Policies and Procedures The Trust’s investment manager has established Proxy Voting Policies and Procedures (Policies) that the Trust uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Trust’s complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Trust’s proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commission’s website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Trust files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commission’s website at sec.gov. The filed form may also be viewed and copied at the Commission’s Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. 40 | Semiannual Report Semiannual Report Franklin Templeton Emerging Market Debt Opportunities Fund Investment Manager Franklin Templeton Investment Management Limited Subadvisor Franklin Templeton Institutional, LLC Distributor Franklin Templeton Distributors, Inc. Franklin Templeton Institutional Services (800) 321-8563 ftinstitutional.com Authorized for distribution only when accompanied or preceded by a summary prospectus and/or prospectus. Investors should carefully consider a fund’s investment goals, risks, charges and expenses before investing. A prospectus contains this and other information; please read it carefully before investing. To help ensure we provide you with quality service, all calls to and from our service areas are monitored and/or recorded. © 2014 Franklin Templeton Investments. All rights reserved. /14 Contents Shareholder Letter 1 Semiannual Report Financial Highlights and Statements of Investments 24 Economic and Market Overview 3 Financial Statements 40 Franklin International Growth Fund 5 Notes to Financial Statements 44 Franklin International Small Cap Growth Fund 14 Shareholder Information 58 Semiannual Report Economic and Market Overview Solid U.S. economic growth underpinned by consumer and business spending, rising inventories and increasing exports characterized the six months under review. Low mortgage interest rates and improving consumer confidence aided the housing market recovery. Manufacturing expanded while the unemployment rate declined to 6.6% in January 2014 from 7.3% in July 2013. 1 Inflation remained well below the Federal Reserve Board’s (Fed’s) 2.0% target. In October 2013, the federal government temporarily shut down after Congress failed to authorize routine federal funding amid a disagreement over a new health care law. However, Congress passed a $1.1 trillion spending bill toward the end of the review period to fund the government through September 2014. Encouraged by positive economic and employment reports, the Fed began reducing its monthly bond purchases by $10 billion in January 2014, although it maintained its commitment to keeping interest rates low. Outside the U.S., the U.K. showed strong growth, and economic activity in Japan and the eurozone continued to show signs of improvement. Growth in the U.K. was driven by easier credit conditions and stronger consumer confidence. In Japan, improving business sentiment, personal consumption and higher exports resulting from a weaker yen supported the economy, and the unemployment rate reached its lowest level in six years. The Bank of Japan announced it would provide additional monetary stimulus if required. Although technically out of recession, the eurozone experienced weak employment trends, deflationary risks and political turmoil in some of the peripheral countries. However, German Chancellor Angela Merkel’s reelection and the European Central Bank’s rate cut to a record low helped partly restore investor confidence in the region. Growth in many emerging market economies moderated based on lower domestic demand, falling exports and weakening commodity prices. However, select emerging market economies such as those of China, Malaysia, South Korea, Poland and Hungary improved in 2013’s second half. Monetary policies tightened in several emerging market countries, including Brazil, India, Turkey and South Africa, as their central banks raised interest rates to curb inflation and support their currencies. 1. Source: Bureau of Labor Statistics. Semiannual Report | 3 Stocks in the eurozone led developed markets, which advanced for most of the period before a sharp decline in January 2014 stemming from concerns of a slowdown in China, mixed corporate earnings and continuing reduction of the Fed’s asset purchase program. Political turmoil in certain emerging markets and tight credit conditions in China further weighed on emerging market equities, resulting in relatively flat performance for the period. An emerging market sell-off led to several currencies’ depreciation against the U.S. dollar, especially in January 2014. Gold prices declined for the period despite a January rally when some investors sought to limit exposure to slipping global equities. The foregoing information reflects our analysis and opinions as of January 31, 2014. The information is not a complete analysis of every aspect of any market, country, industry, security or fund. Statements of fact are from sources considered reliable. 4 | Semiannual Report Franklin International Growth Fund Your Fund’s Goal and Main Investments: The Fund seeks long-term capital appreciation by investing predominantly in equity securities of mid- and large-capitalization companies, generally those with market capitalizations greater than $2 billion, located outside of the U.S., including developing or emerging market countries. The Fund considers international companies to be those organized under the laws of a country outside of the U.S. or having a principal office in a country outside of the U.S., or whose securities are listed or traded principally on a recognized stock exchange or over-the-counter market outside of the U.S. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. This semiannual report for Franklin International Growth Fund covers the period ended January 31, 2014. Performance Overview For the six months ended January 31, 2014, Franklin International Growth Fund – Class A delivered a +2.35% cumulative total return. In comparison, the Fund’s benchmark, the MSCI Europe, Australasia, Far East (EAFE) Index, which measures global developed stock market performance excluding the U.S. and Canada, generated a +7.60% total return. 1, 2 You can find more of the Fund’s performance data in the Performance Summary beginning on page 9. Investment Strategy In choosing individual equity investments, we employ a disciplined, bottom-up approach to identify attractive investment opportunities that have higher expected revenue and earnings growth than their peers. We use a growth investment style and in-depth, fundamental research to identify high-quality companies, across all industry groups, with sustainable business models that offer the most attractive combination of growth potential, quality and valuation. Manager’s Discussion The Fund’s stock selection in the consumer staples and consumer discretionary sectors helped performance relative to the MSCI EAFE Index. 3 Within consumer staples, our investment in Australian food and staples retailer Woolworths performed well. 4 Lack of exposure to many beverages and tobacco products The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund’s Statement of Investments (SOI). The SOI begins on page 29. Semiannual Report | 5 Top 10 Sectors/Industries Fra n kli n I n ter n atio n al Growth F un d 1/31/14 % of Total Net Assets Chemicals 10.4 % Software 8.1 % Health Care Equipment & Supplies 7.5 % Capital Markets 5.4 % Textiles, Apparel & Luxury Goods 5.0 % Semiconductors & Semiconductor Equipment 5.0 % Professional Services 4.9 % Commercial Banks 4.9 % Energy Equipment & Services 4.5 % Biotechnology 4.1 % Top 10 Countries Fra n kli n I n ter n atio n al Growth F un d 1/31/14 % of Total Net Assets U.K. 23.1 % Switzerland 10.7 % Germany 7.4 % Australia 7.3 % Italy 5.5 % France 4.9 % Japan 4.9 % Netherlands 4.8 % Canada 4.8 % Denmark 4.0 % companies, whose share prices declined, also aided relative results. In the consumer discretionary sector, overweighted positions in U.K.-based hotel and restaurant operator Whitbread and U.K.-based media company ITV boosted relative results. 5 In other sectors, notable individual contributors included off-benchmark investments in Italy-based asset manager Azimut Holding and Israeli security software company Check Point Software Technologies. Overweighted positions in U.K.-based semiconductor designer ARM Holdings, U.K.-based business management software and services provider The Sage Group, Denmark-based transport and logistics solutions company DSV, Swiss chemicals manufacturer Sika and Japan-based electronic equipment and component manufacturer YASKAWA Electric also helped relative results. In contrast, key detractors from relative performance included stock selection in the health care, energy and materials sectors. 6 Within health care, Swedish radiosurgery equipment maker Elekta, France-based lens and optical instruments manufacturer Essilor International and Australian hearing implants maker Cochlear declined in value, and our overweighted positions hindered relative returns. In the energy sector, relatively large positions in energy equipment and services companies WorleyParsons (Australia) and Fugro (Netherlands) hurt relative results. In the materials sector, our overweightings in chemicals manufacturers Syngenta (Switzerland) and Umicore (Belgium) dampened relative performance. Other key detractors included an off-benchmark investment in Argentina-based e-commerce website MercadoLibre and overweighted positions in French software firm Dassault Systemes and U.K.-listed information services company Experian. Regionally, stock selection and an underweighting in Asia, notably in Japan, helped relative performance. In the Middle East, an overweighting in Israel aided results. In Europe, the benefits of stock selection in the U.K. and an overweighting in Denmark were more than offset by the negative effects of stock selection in countries such as the Netherlands, France, Germany, Switzerland and Sweden. Elsewhere, stock selection in Australia and off-benchmark allocations to Argentina and Canada also hindered relative results. It is important to recognize the effect of currency movements on the Fund’s performance. In general, if the value of the U.S. dollar goes up compared with a foreign currency, an investment traded in that foreign currency will go down in value because it will be worth fewer U.S. dollars. This can have a negative effect on Fund performance. Conversely, when the U.S. dollar weakens in relation to a foreign currency, an investment traded in that foreign currency 6 | Semiannual Report will increase in value, which can contribute to Fund performance. For the six months ended January 31, 2014, the U.S. dollar declined in value relative to many currencies in which the Fund’s investments were traded. As a result, the Fund’s performance was positively affected by the portfolio’s investment predominantly in securities with non-U.S. currency exposure. However, one cannot expect the same result in future periods. Thank you for your participation in Franklin International Growth Fund. We look forward to serving your future investment needs. Top 10 Equity Holdings Fra n kli n I n ter n atio n al Growth F un d 1/31/14 Company % of Total Sector/Industry, Country Net Assets Azimut Holding SpA 2.9 % Capital Markets, Italy The Sage Group PLC 2.8 % Software, U.K. ITV PLC 2.8 % Media, U.K. Elekta AB, B 2.8 % Health Care Equipment & Supplies, Sweden DSV AS, B 2.8 % Road & Rail, Denmark Roche Holding AG 2.8 % Pharmaceuticals, Switzerland Sika AG 2.7 % Chemicals, Switzerland Check Point Software Technologies Ltd. 2.7 % Software, Israel Reckitt Benckiser Group PLC 2.7 % Household Products, U.K. CSL Ltd. 2.7 % Biotechnology, Australia Portfolio Management Team Franklin International Growth Fund CFA ® is a trademark owned by CFA Institute. The foregoing information reflects our analysis, opinions and portfolio holdings as of January 31, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Semiannual Report | 7 The index is unmanaged and includes reinvested dividends. One cannot invest directly in an index, and an index is not representative of the Fund’s portfolio. 1. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 2. Source: MSCI. The MSCI information may only be used for your internal use, may not be reproduced or redisseminated in any form and may not be used as a basis for or a component of any financial instruments or products or indices. None of the MSCI information is intended to constitute investment advice or a recommendation to make (or refrain from making) any kind of investment decision and may not be relied on as such. Historical data and analysis should not be taken as an indication or guarantee of any future performance analysis, forecast or prediction. The MSCI information is provided on an “as is” basis and the user of this information assumes the entire risk of any use made of this information. MSCI, each of its affiliates and each other person involved in or related to compiling, computing or creating any MSCI information (collectively, the “MSCI Parties”) expressly disclaim all warranties (including, without limitation, any warranties of originality, accuracy, completeness, timeliness, non-infringement, merchantability and fitness for a particular purpose) with respect to this information. Without limiting any of the foregoing, in no event shall any MSCI Party have any liability for any direct, indirect, special, incidental, punitive, consequential (including, without limitation, lost profits) or any other damages. (www.msci.com) 3. The consumer staples sector comprises household products and personal products in the SOI. The consumer discretionary sector comprises hotels, restaurants and leisure; Internet and catalog retail; media; multiline retail; and textiles, apparel and luxury goods in the SOI. 4. Sold by period-end. 5. New investments this period. 6. The health care sector comprises biotechnology, health care equipment and supplies, and pharmaceuticals in the SOI. The energy sector comprises energy equipment and services in the SOI. The materials sector comprises chemicals in the SOI. 8 | Semiannual Report Performance Summary as of 1/31/14 Franklin International Growth Fund Your dividend income will vary depending on dividends or interest paid by securities in the Fund’s portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Fund’s dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FNGAX) Change 1/31/14 7/31/13 Net Asset Val u e (NAV) +$ 0.19 $ 10.64 $ 10.45 Distributions (8/1/13–1/31/14) Divide n d I n come $ 0.0457 Class C (Symbol: n/a) Change 1/31/14 7/31/13 Net Asset Val u e (NAV) +$ 0.20 $ 10.51 $ 10.31 Class R (Symbol: n/a) Change 1/31/14 7/31/13 Net Asset Val u e (NAV) +$ 0.22 $ 10.63 $ 10.41 Distributions (8/1/13–1/31/14) Divide n d I n come $ 0.0115 Class R6 (Symbol: FILRX) Change 1/31/14 7/31/13 Net Asset Val u e (NAV) +$ 0.22 $ 10.70 $ 10.48 Distributions (8/1/13–1/31/14) Divide n d I n come $ 0.0502 Advisor Class (Symbol: FNGZX) Change 1/31/14 7/31/13 Net Asset Val u e (NAV) +$ 0.22 $ 10.70 $ 10.48 Distributions (8/1/13–1/31/14) Divide n d I n come $ 0.0451 Semiannual Report | 9 Performance Summary (continued) Performance 1 C u m u lative total ret u r n excl u des sales charges. Aggregate a n d average a nnu al total ret u r n s a n d val u e of $10,000 i n vestme n t i n cl u de maxim u m sales charges. Class A: 5.75% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Class R/R6/Advisor Class: n o sales charges. Class A 6-Month 1-Year 5-Year Inception (6/3/08) C u m u lative Total Ret u r n 2 + 2.35 % + 3.24 % + 112.78 % + 11.54 % Average A nnu al Total Ret u r n 3 -3.56 % -2.68 % + 14.93 % + 0.89 % Val u e of $10,000 I n vestme n t 4 $ 9,644 $ 9,732 $ 20,049 $ 10,513 Avg. A nn . Total Ret u r n (12/31/13) 5 + 4.98 % + 15.21 % + 1.96 % Total A nnu al Operati n g Expe n ses 6 1.50% (with waiver) 1.54% (witho u t waiver) Class C 6-Month 1-Year 5-Year Inception (6/3/08) C u m u lative Total Ret u r n 2 + 1.94 % + 2.53 % + 104.95 % + 7.06 % Average A nnu al Total Ret u r n 3 + 0.94 % + 1.53 % + 15.43 % + 1.21 % Val u e of $10,000 I n vestme n t 4 $ 10,094 $ 10,153 $ 20,495 $ 10,706 Avg. A nn . Total Ret u r n (12/31/13) 5 + 9.60 % + 15.71 % + 2.31 % Total A nnu al Operati n g Expe n ses 6 2.20% (with waiver) 2.24% (witho u t waiver) Class R 6-Month 1-Year 5-Year Inception (6/3/08) C u m u lative Total Ret u r n 2 + 2.32 % + 3.01 % + 110.21 % + 10.01 % Average A nnu al Total Ret u r n 3 + 2.32 % + 3.01 % + 16.02 % + 1.70 % Val u e of $10,000 I n vestme n t 4 $ 10,232 $ 10,301 $ 21,021 $ 11,001 Avg. A nn . Total Ret u r n (12/31/13) 5 + 11.14 % + 16.25 % + 2.80 % Total A nnu al Operati n g Expe n ses 6 1.70% (with waiver) 1.74% (witho u t waiver) Class R6 6-Month Inception (5/1/13) C u m u lative Total Ret u r n 2 + 2.58 % + 1.80 % Aggregate Total Ret u r n 7 + 2.58 % + 1.80 % Val u e of $10,000 I n vestme n t 4 $ 10,258 $ 10,180 Aggregate Total Ret u r n (12/31/13) 5, 7 + 7.89 % Total A nnu al Operati n g Expe n ses 6 1.11% (with waiver) 1.15% (witho u t waiver) Advisor Class 6-Month 1-Year 5-Year Inception (6/3/08) C u m u lative Total Ret u r n 2 + 2.53 % + 3.51 % + 115.75 % + 13.33 % Average A nnu al Total Ret u r n 3 + 2.53 % + 3.51 % + 16.62 % + 2.23 % Val u e of $10,000 I n vestme n t 4 $ 10,253 $ 10,351 $ 21,575 $ 11,333 Avg. A nn . Total Ret u r n (12/31/13) 5 + 11.75 % + 16.89 % + 3.34 % Total A nnu al Operati n g Expe n ses 6 1.20% (with waiver) 1.24% (witho u t waiver) Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . 10 | Semiannual Report Performance Summary (continued) All investments involve risks, including possible loss of principal. Special risks are associated with foreign investing, including currency fluctuations, economic instability and political developments. Investments in developing markets involve heightened risks related to the same factors, in addition to those associated with these markets’ smaller size and lesser liquidity. The Fund is actively managed but there is no guarantee that the manager’s investment decisions will produce the desired results. The Fund’s prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Class R: Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Class R6: Shares are available to certain eligible investors as described in the prospectus. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. The Fund has an expense reduction contractually guaranteed through at least 11/30/14 and a fee waiver associated with its investments in a Franklin Templeton money fund, contractually guaranteed through at least its current fiscal year-end. Fund investment results reflect the expense reduction and fee waiver, to the extent applicable; without these reductions, the results would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 5. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 6. Figures are as stated in the Fund’s current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 7. Aggregate total return represents the change in value of an investment for the periods indicated. Since Class R6 shares have existed for less than one year, average annual total return is not available. Semiannual Report | 11 Your Fund’s Expenses Franklin International Growth Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The “Ending Account Value” is derived from the Fund’s actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading “Expenses Paid During Period.” If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical “Ending Account Value” is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Fund’s actual return. The figure under the heading “Expenses Paid During Period” shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 12 | Semiannual Report Your Fund’s Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 8/1/13 Value 1/31/14 Period* 8/1/13–1/31/14 Act u al $ 1,000 $ 1,023.50 $ 7.60 Hypothetical (5% ret u r n before expe n ses) $ 1,000 $ 1,017.69 $ 7.58 Class C Act u al $ 1,000 $ 1,019.40 $ 11.15 Hypothetical (5% ret u r n before expe n ses) $ 1,000 $ 1,014.17 $ 11.12 Class R Act u al $ 1,000 $ 1,023.20 $ 8.62 Hypothetical (5% ret u r n before expe n ses) $ 1,000 $ 1,016.69 $ 8.59 Class R6 Act u al $ 1,000 $ 1,025.80 $ 5.26 Hypothetical (5% ret u r n before expe n ses) $ 1,000 $ 1,020.01 $ 5.24 Advisor Class Act u al $ 1,000 $ 1,025.30 $ 6.07 Hypothetical (5% ret u r n before expe n ses) $ 1,000 $ 1,019.21 $ 6.06 *Expenses are calculated using the most recent six-month expense ratio, net of expense waivers, annualized for each class (A: 1.49%; C: 2.19%; R: 1.69%; R6: 1.03%; and Advisor: 1.19%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. Semiannual Report | 13 Franklin International Small Cap Growth Fund Your Fund’s Goal and Main investments: The Fund seeks long-term capital appreciation by investing at least 80% of its net assets in a diversified portfolio of marketable equity and equity-related securities of smaller international companies with market capitalizations not exceeding $5 billion (or the equivalent in local currencies), or the highest market capitalization of the MSCI Europe, Australasia, Far East (EAFE) Small Cap Index, whichever is greater, at the time of purchase. 1 The Fund considers international companies to be those organized under the laws of a country outside of the U.S. or having a principal office in a country outside of the U.S., or whose securities are listed or traded principally on a recognized stock exchange or over-the-counter market outside of the U.S. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. This semiannual report for Franklin International Small Cap Growth Fund covers the period ended January 31, 2014. Middle East Performance Overview For the six months ended January 31, 2014, Franklin International Small Cap Growth Fund – Class A delivered a cumulative total return of +11.34%. In comparison, the Fund’s benchmark, the MSCI EAFE Small Cap Index, which tracks small cap equity performance in global developed markets excluding The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund’s Statement of Investments (SOI). The SOI begins on page 37. 14 | Semiannual Report the U.S. and Canada, generated a +13.65% total return. 1, 2 You can find more of the Fund’s performance data in the Performance Summary beginning on page 18. Investment Strategy In choosing individual equity investments, we use a fundamental, bottom-up approach involving in-depth analysis of individual equity securities. We employ a quantitative and qualitative approach to identify smaller international companies that we believe have the potential to generate attractive returns with lower downside risk. Such companies tend to have proprietary products and services, which can sustain a longer term competitive advantage, and they tend to have a higher probability of maintaining a strong balance sheet and/or generating cash flow. After we identify a company, we conduct a thorough analysis to establish its earnings prospects and determine its value. Overall, we seek to invest in companies with attractive valuations. We do not select investments for the Fund that are merely representative of the small cap asset class but instead aim to produce a portfolio of securities of exceptional companies operating in sectors that offer attractive growth potential. Although we seek to outperform the MSCI EAFE Small Cap Index, the Fund may take positions that are not represented in the index. Manager’s Discussion During the six months under review, stock selection in the information technology (IT) and consumer discretionary sectors was a leading contributor to the Fund’s performance relative to the MSCI EAFE Small Cap Index. 3 An overweighted position in Optimal Payments aided IT sector performance as the U.K.-based online payments solutions provider delivered triple-digit gains. In the consumer discretionary sector, key contributors included an overweighted position in Greek toy store chain operator JUMBO and an off-benchmark investment in U.K.-based floor covering company Headlam Group. A lack of exposure to the energy sector, which declined for the period, also helped relative results. Although the Fund’s overall industrials holdings detracted from relative results, some of the Fund’s top contributors were from the sector. 4 These included off-benchmark investments in Prysmian, an Italy-based cables and systems manufacturer and distributor, and Zardoya Otis, a Spain-based global manufacturer of elevators, escalators and moving walkways. Other contributors from industrials were overweighted positions in Irish building materials distributor and trading company Grafton Group, Austrian airport operator Flughafen Wien, U.K.-based construction firm Morgan Sindall, and shipping and transportation operator Irish Continental Group. Top 10 Sectors/Industries Fra n kli n I n ter n atio n al Small Cap Growth F un d 1/31/14 % of Total Net Assets Insurance 16.9 % Professional Services 7.6 % Machinery 6.6 % Specialty Retail 5.5 % IT Services 5.4 % Trading Companies & Distributors 4.9 % Leisure Equipment & Products 4.0 % Food & Staples Retailing 3.9 % Electrical Equipment 3.9 % Air Freight & Logistics 3.9 % Top 10 Countries Fra n kli n I n ter n atio n al Small Cap Growth F un d 1/31/14 % of Total Net Assets U.K. 32.6 % Ireland 11.6 % Netherlands 7.4 % Japan 6.8 % U.S. 6.5 % France 6.4 % Greece 4.0 % Italy 3.9 % Canada 3.3 % Spain 3.3 % Semiannual Report | 15 Top 10 Equity Holdings Fra n kli n I n ter n atio n al Small Cap Growth F un d 1/31/14 Company % of Total Sector/Industry, Country Net Assets Optimal Payments PLC 5.4 % IT Services, U.K. Grafton Group PLC 4.9 % Trading Companies & Distributors, Ireland Euler Hermes SA 4.4 % Insurance, France Michael Page International PLC 4.2 % Professional Services, U.K. JUMBO SA 4.0 % Specialty Retail, Greece Sligro Food Group NV 3.9 % Food & Staples Retailing, Netherlands Prysmian SpA 3.9 % Electrical Equipment, Italy C&C Group PLC 3.6 % Beverages, Ireland TNT Express NV 3.4 % Air Freight & Logistics, Netherlands Fairfax Financial Holdings Ltd. 3.3 % Insurance, Canada In contrast, stock selection in the financials, consumer staples and materials sectors detracted from the Fund’s relative performance. 5 Within financials, off-benchmark investments in insurance providers Arch Capital Group (U.S.) and Fairfax Financial Holdings (Canada), as well as an overweighted position in Singapore-based real estate fund management company ARA Asset Management, declined in value and hurt performance. In the consumer staples sector, key detractors included an overweighted position in Aderans, a hair-related products and restoration services provider in Japan and internationally. Although Ireland-based alcoholic beverages manufacturer C&C Group rose in value and contributed to absolute returns, its underperformance of the index led our overweighted position to hurt relative returns. In the materials sector, an overweighted position in U.K. chemicals manufacturer Alent declined in value and more than offset the benefit of our materials sector underweighting. The favorable effect of an industrials sector overweighting was more than offset by the share price declines of an off-benchmark investment in U.K.-listed information services company Experian and an overweighted position in Finland-based plumbing and indoor climate systems provider Uponor. In other sectors, key detractors included an off-benchmark investment in Carpetright, one of the U.K.’s major carpet and floor-coverings retailers, and an overweighting in ASATSU-DK, one of Japan’s leading advertising agencies. From a regional perspective, avoidance of Australia, which underperformed the index, helped relative performance. In Asia, the benefits of stock selection and an underweighting in Singapore were not enough to outweigh the negative effect of stock selection in Japan. In Europe, overweightings and stock selection in outperforming countries such as Greece, the U.K. and Austria helped relative results. However, a lack of exposure to Germany and Denmark, both of which outperformed the index, hindered relative results, as did stock selection in Finland, France, Switzerland and Spain. Some large positions in the U.S. detracted from relative performance. It is important to recognize the effect of currency movements on the Fund’s performance. In general, if the value of the U.S. dollar goes up compared with a foreign currency, an investment traded in that foreign currency will go down in value because it will be worth fewer U.S. dollars. This can have a negative effect on Fund performance. Conversely, when the U.S. dollar weakens in relation to a foreign currency, an investment traded in that foreign currency will increase in value, which can contribute to Fund performance. For the six months ended January 31, 2014, the U.S. dollar declined in value relative to many currencies in which the Fund’s investments were traded. As a result, the Fund’s performance was positively affected by the portfolio’s investment predominantly in securities with non-U.S. currency exposure. However, one cannot expect the same result in future periods. 16 | Semiannual Report Thank you for your continued participation in Franklin International Small Cap Growth Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of January 31, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. The index is unmanaged and includes reinvested dividends. One cannot invest directly in an index, and an index is not representative of the Fund’s portfolio. 1. Source: MSCI. The MSCI information may only be used for your internal use, may not be reproduced or redisseminated in any form and may not be used as a basis for or a component of any financial instruments or products or indices. None of the MSCI information is intended to constitute investment advice or a recommendation to make (or refrain from making) any kind of investment decision and may not be relied on as such. Historical data and analysis should not be taken as an indication or guarantee of any future performance analysis, forecast or prediction. The MSCI information is provided on an “as is” basis and the user of this information assumes the entire risk of any use made of this information. MSCI, each of its affiliates and each other person involved in or related to compiling, computing or creating any MSCI information (collectively, the “MSCI Parties”) expressly disclaim all warranties (including, without limitation, any warranties of originality, accuracy, completeness, timeliness, non-infringement, merchantability and fitness for a particular purpose) with respect to this information. Without limiting any of the foregoing, in no event shall any MSCI Party have any liability for any direct, indirect, special, incidental, punitive, consequential (including, without limitation, lost profits) or any other damages. (www.msci.com) 2. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 3. The IT sector comprises IT services in the SOI. The consumer discretionary sector comprises distributors, diversified consumer services, leisure equipment and products, media and specialty retail in the SOI. 4. The industrials sector comprises air freight and logistics, building products, construction and engineering, electrical equipment, machinery, marine, professional services, trading companies and distributors, and transportation infra- structure in the SOI. 5. The financials sector comprises capital markets, insurance, real estate investment trusts, and real estate manage- ment and development in the SOI. The consumer staples sector comprises beverages, food and staples retailing, household products and personal products in the SOI. The materials sector comprises chemicals in the SOI. Semiannual Report | 17 Performance Summary as of 1/31/14 Franklin International Small Cap Growth Fund Your dividend income will vary depending on dividends or interest paid by securities in the Fund’s portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Fund’s dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FINAX) Change 1/31/14 7/31/13 Net Asset Val u e (NAV) +$ 1.92 $ 21.62 $ 19.70 Distributions (8/1/13–1/31/14) Divide n d I n come $ 0.1138 Short-Term Capital Gai n $ 0.1222 Lo n g-Term Capital Gai n $ 0.0796 Total $ Class C (Symbol: FCSMX) Change 1/31/14 7/31/13 Net Asset Val u e (NAV) +$ 1.91 $ 21.42 $ 19.51 Distributions (8/1/13–1/31/14) Divide n d I n come $ 0.0170 Short-Term Capital Gai n $ 0.1222 Lo n g-Term Capital Gai n $ 0.0796 Total $ Class R (Symbol: FISDX) Change 1/31/14 7/31/13 Net Asset Val u e (NAV) +$ 1.96 $ 21.61 $ 19.65 Distributions (8/1/13–1/31/14) Divide n d I n come $ 0.0373 Short-Term Capital Gai n $ 0.1222 Lo n g-Term Capital Gai n $ 0.0796 Total $ 18 | Semiannual Report Performance Summary (continued) Price and Distribution Information (continued) Class R6 (Symbol: FCAPX) Change 1/31/14 7/31/13 Net Asset Val u e (NAV) +$ 1.89 $ 21.67 $ 19.78 Distributions (8/1/13–1/31/14) Divide n d I n come $ 0.1941 Short-Term Capital Gai n $ 0.1222 Lo n g-Term Capital Gai n $ 0.0796 Total $ Advisor Class (Symbol: FKSCX) Change 1/31/14 7/31/13 Net Asset Val u e (NAV) +$ 1.90 $ 21.67 $ 19.77 Distributions (8/1/13–1/31/14) Divide n d I n come $ 0.1748 Short-Term Capital Gai n $ 0.1222 Lo n g-Term Capital Gai n $ 0.0796 Total $ Semiannual Report | 19 Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Aggregate a n d average a nnu al total ret u r n s a n d val u e of $10,000 i n vest- me n t i n cl u de maxim u m sales charges. Class A: 5.75% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Class R/R6/Advisor Class: n o sales charges. Class A 6-Month 1-Year 5-Year Inception (5/15/08) C u m u lative Total Ret u r n 1 + 11.34 % + 24.90 % + 183.46 % + 68.21 % Average A nnu al Total Ret u r n 2 + 4.93 % + 17.72 % + 21.72 % + 8.40 % Val u e of $10,000 I n vestme n t 3 $ 10,493 $ 11,772 $ 26,716 $ 15,854 Avg. A nn . Total Ret u r n (12/31/13) 4 + 28.38 % + 21.18 % + 9.33 % Total A nnu al Operati n g Expe n ses 5 1.44 % Class C 6-Month 1-Year 5-Year Inception (5/15/08) C u m u lative Total Ret u r n 1 + 10.90 % + 24.06 % + 173.47 % + 61.97 % Average A nnu al Total Ret u r n 2 + 9.90 % + 23.06 % + 22.29 % + 8.80 % Val u e of $10,000 I n vestme n t 3 $ 10,990 $ 12,306 $ 27,347 $ 16,197 Avg. A nn . Total Ret u r n (12/31/13) 4 + 34.23 % + 21.75 % + 9.75 % Total A nnu al Operati n g Expe n ses 5 2.14 % Class R 6-Month 1-Year 5-Year Inception (5/15/08) C u m u lative Total Ret u r n 1 + 11.18 % + 24.63 % + 180.51 % + 66.01 % Average A nnu al Total Ret u r n 2 + 11.18 % + 24.63 % + 22.91 % + 9.27 % Val u e of $10,000 I n vestme n t 3 $ 11,118 $ 12,463 $ 28,051 $ 16,601 Avg. A nn . Total Ret u r n (12/31/13) 4 + 35.98 % + 22.38 % + 10.23 % Total A nnu al Operati n g Expe n ses 5 1.64 % Class R6 6-Month Inception (5/1/13) C u m u lative Total Ret u r n 1 + 11.54 % + 19.33 % Aggregate Total Ret u r n 6 + 11.54 % + 19.33 % Val u e of $10,000 I n vestme n t 3 $ 11,154 $ 11,933 Aggregate Total Ret u r n (12/31/13) 4, 6 + 24.34 % Total A nnu al Operati n g Expe n ses 5 1.02 % Advisor Class 6-Month 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + 11.50 % + 25.25 % + 187.69 % + 284.72 % Average A nnu al Total Ret u r n 2 + 11.50 % + 25.25 % + 23.53 % + 14.42 % Val u e of $10,000 I n vestme n t 3 $ 11,150 $ 12,525 $ 28,769 $ 38,472 Avg. A nn . Total Ret u r n (12/31/13) 4 + 36.64 % + 22.98 % + 15.63 % Total A nnu al Operati n g Expe n ses 5 1.14 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . Performance Summary (continued) All investments involve risks, including possible loss of principal. The Fund is intended for long-term investors who are comfortable with fluctuation in the value of their investment, especially over the short term. Foreign investing involves additional risks such as currency and market volatility, as well as political and social instability. Emerging markets involve heightened risks relating to the same factors. Smaller, relatively new and/or unseasoned companies can be particularly sensitive to changing economic conditions, and their prospects for growth are less certain than those of larger, more established companies. The Fund is actively managed but there is no guarantee that the manager’s investment decisions will produce the desired results. The Fund’s prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Class R: Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Class R6: Shares are available to certain eligible investors as described in the prospectus. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 3. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 4. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 5. Figures are as stated in the Fund’s current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 6. Aggregate total return represents the change in value of an investment for the periods indicated. Since Class R6 shares have existed for less than one year, average annual total return is not available. Semiannual Report | 21 Your Fund’s Expenses Franklin International Small Cap Growth Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The “Ending Account Value” is derived from the Fund’s actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading “Expenses Paid During Period.” If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical “Ending Account Value” is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Fund’s actual return. The figure under the heading “Expenses Paid During Period” shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 22 | Semiannual Report Your Fund’s Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 8/1/13 Value 1/31/14 Period* 8/1/13–1/31/14 Act u al $ 1,000 $ 1,113.40 $ 7.19 Hypothetical (5% ret u r n before expe n ses) $ 1,000 $ 1,018.40 $ 6.87 Class C Act u al $ 1,000 $ 1,109.00 $ 11.22 Hypothetical (5% ret u r n before expe n ses) $ 1,000 $ 1,014.57 $ 10.71 Class R Act u al $ 1,000 $ 1,111.80 $ 8.57 Hypothetical (5% ret u r n before expe n ses) $ 1,000 $ 1,017.09 $ 8.19 Class R6 Act u al $ 1,000 $ 1,115.40 $ 5.28 Hypothetical (5% ret u r n before expe n ses) $ 1,000 $ 1,020.21 $ 5.04 Advisor Class Act u al $ 1,000 $ 1,115.00 $ 5.92 Hypothetical (5% ret u r n before expe n ses) $ 1,000 $ 1,019.61 $ 5.65 *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 1.35%; C: 2.11%; R: 1.61%; R6: 0.99%; and Advisor: 1.11%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. Semiannual Report | 23 Franklin Global Trust Financial Highlights Franklin International Growth Fund Six Months Ended January 31, 2014 Year Ended July 31, Class A (unaudited) Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ 10.45 $ 9.11 $ 9.86 $ 8.47 $ 7.47 $ 8.70 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come (loss) b (0.04 ) 0.10 0.12 0.11 0.11 0.08 Net realized a n d un realized gai n s (losses) 0.28 1.33 (0.77 ) 1.36 0.97 (1.29 ) Total from i n vestme n t operatio n s 0.24 1.43 (0.65 ) 1.47 1.08 (1.21 ) Less distrib u tio n s from n et i n vestme n t i n come (0.05 ) (0.09 ) (0.10 ) (0.08 ) (0.08 ) (0.02 ) Net asset val u e, e n d of period $ 10.64 $ 10.45 $ 9.11 $ 9.86 $ 8.47 $ 7.47 Total ret u r n c 2.35 % 15.69 % (6.46 )% 17.34 % 14.56 % (13.89 )% Ratios to average net assets d Expe n ses before waiver a n d payme n ts by affiliates 1.64 % 1.52 % 1.69 % 1.64 % 1.96 % 5.16 % Expe n ses n et of waiver a n d payme n ts by affiliates 1.49 % e 1.49 % 1.52 % 1.37 % 1.32 % 1.45 % e Net i n vestme n t i n come (loss) (0.52 )% 1.07 % 1.46 % 1.15 % 1.40 % 1.37 % Supplemental data Net assets, e n d of period (000’s) $ 162,797 $ 34,466 $ 17,966 $ 13,640 $ 8,920 $ 5,168 Portfolio t u r n over rate 10.08 % 26.06 % 28.80 % 13.21 % 17.07 % 14.88 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. d Ratios are annualized for periods less than one year. e Benefit of expense reduction rounds to less than 0.01%. 24 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Global Trust Financial Highlights (continued) Franklin International Growth Fund Six Months Ended January 31, 2014 Year Ended July 31, Class C (unaudited) Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ 10.31 $ 9.00 $ 9.73 $ 8.38 $ 7.42 $ 8.69 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come (loss) b (0.06 ) 0.02 0.05 0.04 0.04 0.03 Net realized a n d un realized gai n s (losses) 0.26 1.32 (0.74 ) 1.34 0.96 (1.29 ) Total from i n vestme n t operatio n s 0.20 1.34 (0.69 ) 1.38 1.00 (1.26 ) Less distrib u tio n s from n et i n vestme n t i n come — (0.03 ) (0.04 ) (0.03 ) (0.04 ) (0.01 ) Net asset val u e, e n d of period $ 10.51 $ 10.31 $ 9.00 $ 9.73 $ 8.38 $ 7.42 Total ret u r n c 1.94 % 14.88 % (7.08 )% 16.43 % 13.47 % (14.39 )% Ratios to average net assets d Expe n ses before waiver a n d payme n ts by affiliates 2.34 % 2.22 % 2.35 % 2.42 % 2.79 % 5.86 % Expe n ses n et of waiver a n d payme n ts by affiliates 2.19 % e 2.19 % 2.18 % 2.15 % 2.15 % 2.15 % e Net i n vestme n t i n come (loss) (1.22 )% 0.37 % 0.80 % 0.37 % 0.57 % 0.67 % Supplemental data Net assets, e n d of period (000’s) $ 5,130 $ 4,032 $ 2,545 $ 2,946 $ 1,126 $ 507 Portfolio t u r n over rate 10.08 % 26.06 % 28.80 % 13.21 % 17.07 % 14.88 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. d Ratios are annualized for periods less than one year. e Benefit of expense reduction rounds to less than 0.01%. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 25 Franklin Global Trust Financial Highlights (continued) Franklin International Growth Fund Six Months Ended January 31, 2014 Year Ended July 31, Class R (unaudited) Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ 10.41 $ 9.08 $ 9.83 $ 8.45 $ 7.46 $ 8.70 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come (loss) b (0.02 ) 0.07 0.14 0.08 0.08 0.09 Net realized a n d un realized gai n s (losses) 0.25 1.33 (0.81 ) 1.35 0.97 (1.32 ) Total from i n vestme n t operatio n s 0.23 1.40 (0.67 ) 1.43 1.05 (1.23 ) Less distrib u tio n s from n et i n vestme n t i n come (0.01 ) (0.07 ) (0.08 ) (0.05 ) (0.06 ) (0.01 ) Net asset val u e, e n d of period $ 10.63 $ 10.41 $ 9.08 $ 9.83 $ 8.45 $ 7.46 Total ret u r n c 2.32 % 15.47 % (6.79 )% 17.10 % 14.05 % (14.03 )% Ratios to average net assets d Expe n ses before waiver a n d payme n ts by affiliates 1.84 % 1.72 % 1.85 % 1.92 % 2.29 % 5.36 % Expe n ses n et of waiver a n d payme n ts by affiliates 1.69 % e 1.69 % 1.68 % 1.65 % 1.65 % 1.65 % e Net i n vestme n t i n come (loss) (0.72 )% 0.87 % 1.30 % 0.87 % 1.07 % 1.17 % Supplemental data Net assets, e n d of period (000’s) $ 195 $ 274 $ 150 $ 47 $ 41 $ 24 Portfolio t u r n over rate 10.08 % 26.06 % 28.80 % 13.21 % 17.07 % 14.88 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Total return is not annualized for periods less than one year. d Ratios are annualized for periods less than one year. e Benefit of expense reduction rounds to less than 0.01%. 26 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Global Trust Financial Highlights (continued) Franklin International Growth Fund Six Months Ended Period Ended January 31, 2014 July 31, Class R6 (unaudited) a Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ 10.48 $ 10.56 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.01 0.07 Net realized a n d un realized gai n s (losses) 0.26 (0.15 ) Total from i n vestme n t operatio n s 0.27 (0.08 ) Less distrib u tio n s from n et i n vestme n t i n come (0.05 ) — Net asset val u e, e n d of period $ 10.70 $ 10.48 Total ret u r n d 2.58 % (0.76 )% Ratios to average net assets e Expe n ses before waiver a n d payme n ts by affiliates 1.03 % 1.13 % Expe n ses n et of waiver a n d payme n ts by affiliates 1.03 % f 1.10 % Net i n vestme n t i n come (loss) (0.06 )% 1.45 % Supplemental data Net assets, e n d of period (000’s) $ 26,817 $ 22,296 Portfolio t u r n over rate 10.08 % 26.06 % a For the period May 1, 2013 (effective date) to July 31, 2013. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Benefit of expense reduction rounds to less than 0.01%. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 27 Franklin Global Trust Financial Highlights (continued) Franklin International Growth Fund Six Months Ended January 31, 2014 Year Ended July 31, Advisor Class (unaudited) Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ 10.48 $ 9.13 $ 9.89 $ 8.49 $ 7.48 $ 8.71 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b (—) c 0.13 0.17 0.13 0.15 0.13 Net realized a n d un realized gai n s (losses) 0.27 1.33 (0.80 ) 1.36 0.95 (1.33 ) Total from i n vestme n t operatio n s 0.27 1.46 (0.63 ) 1.49 1.10 (1.20 ) Less distrib u tio n s from n et i n vestme n t i n come (0.05 ) (0.11 ) (0.13 ) (0.09 ) (0.09 ) (0.03 ) Net asset val u e, e n d of period $ 10.70 $ 10.48 $ 9.13 $ 9.89 $ 8.49 $ 7.48 Total ret u r n d 2.53 % 16.04 % (6.19 )% 17.65 % 14.66 % (13.58 )% Ratios to average net assets e Expe n ses before waiver a n d payme n ts by affiliates 1.34 % 1.22 % 1.35 % 1.42 % 1.79 % 4.86 % Expe n ses n et of waiver a n d payme n ts by affiliates 1.19 % f 1.19 % 1.18 % 1.15 % 1.15 % 1.15 % f Net i n vestme n t i n come (loss) (0.22 )% 1.37 % 1.80 % 1.37 % 1.57 % 1.67 % Supplemental data Net assets, e n d of period (000’s) $ 81,860 $ 74,240 $ 48,549 $ 21,873 $ 11,512 $ 1,718 Portfolio t u r n over rate 10.08 % 26.06 % 28.80 % 13.21 % 17.07 % 14.88 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Amount rounds to less than $0.01 per share. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Benefit of expense reduction rounds to less than 0.01%. 28 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Global Trust Statement of Investments, January 31, 2014 (unaudited) Franklin International Growth Fund Country Shares Value Common Stocks 96.3% Aerospace & Defense 2.3% MTU Aero E n gi n es AG Germa n y 72,100 $ 6,403,576 Biotechnology 4.1% a Alkermes PLC U n ited States 82,000 3,991,760 CSL Ltd. A u stralia 120,150 7,386,522 11,378,282 Capital Markets 5.4% Aberdee n Asset Ma n ageme n t PLC U n ited Ki n gdom 1,079,900 6,940,753 Azim u t Holdi n g SpA Italy 280,000 8,111,922 15,052,675 Chemicals 10.4% Sika AG Switzerla n d 2,290 7,547,868 Symrise AG Germa n y 158,000 7,199,669 Sy n ge n ta AG Switzerla n d 20,435 7,238,077 Umicore SA Belgi u m 160,350 6,862,313 28,847,927 Commercial Banks 4.9% Ba n k of Nova Scotia Ca n ada 118,201 6,487,094 a,b Irish Ba n k Resol u tio n Corp. Ltd. Irela n d 11,500 — U n ited Overseas Ba n k Ltd. Si n gapore 443,312 6,944,654 13,431,748 Diversified Financial Services 2.5% De u tsche Boerse AG Germa n y 89,700 6,906,913 Electronic Equipment, Instruments & Components 2.6% YASKAWA Electric Corp. Japa n 526,000 7,310,203 Energy Equipment & Services 4.5% F u gro NV, IDR Netherla n ds 118,750 6,216,768 WorleyParso n s Ltd. A u stralia 426,300 6,136,056 12,352,824 Health Care Equipment & Supplies 7.5% Cochlear Ltd. A u stralia 134,353 6,727,895 Elekta AB, B Swede n 531,520 7,749,702 Essilor I n ter n atio n al SA Fra n ce 63,350 6,368,090 20,845,687 Hotels, Restaurants & Leisure 2.6% Whitbread PLC U n ited Ki n gdom 115,000 7,090,695 Household Products 2.7% Reckitt Be n ckiser Gro u p PLC U n ited Ki n gdom 98,650 7,397,868 Internet & Catalog Retail 2.2% Start Today Co. Ltd. Japa n 277,000 6,208,270 Internet Software & Services 2.3% MercadoLibre I n c. Arge n ti n a 64,800 6,252,552 Semiannual Report | 29 Franklin Global Trust Statement of Investments, January 31, 2014 (unaudited) (continued) Franklin International Growth Fund Country Shares Value Common Stocks (continued) Machinery 2.6% Weir Gro u p PLC U n ited Ki n gdom 210,000 $ 7,224,147 Media 2.8% ITV PLC U n ited Ki n gdom 2,400,000 7,751,131 Multiline Retail 2.4% Dollarama I n c. Ca n ada 89,000 6,715,171 Personal Products 2.3% He n ga n I n ter n atio n al Gro u p Co. Ltd. Chi n a 585,600 6,347,344 Pharmaceuticals 4.0% Novo Nordisk AS, B De n mark 85,315 3,377,376 Roche Holdi n g AG Switzerla n d 27,700 7,617,462 10,994,838 Professional Services 4.9% Experia n PLC U n ited Ki n gdom 379,904 6,492,324 SGS SA Switzerla n d 3,180 7,201,522 13,693,846 Road & Rail 2.8% DSV AS, B De n mark 238,000 7,632,039 Semiconductors & Semiconductor Equipment 5.0% ARM Holdi n gs PLC U n ited Ki n gdom 427,160 6,567,803 ASML Holdi n g NV Netherla n ds 85,110 7,229,608 13,797,411 Software 8.1% a Check Poi n t Software Tech n ologies Ltd. Israel 113,800 7,445,934 Dassa u lt Systemes SA Fra n ce 61,400 7,280,113 The Sage Gro u p PLC U n ited Ki n gdom 1,156,892 7,766,533 22,492,580 Textiles, Apparel & Luxury Goods 5.0% B u rberry Gro u p PLC U n ited Ki n gdom 285,500 6,798,709 L u xottica Gro u p SpA, ADR Italy 134,700 7,081,179 13,879,888 Trading Companies & Distributors 2.4% Noble Gro u p Ltd. Ho n g Ko n g 9,050,318 6,734,395 Total Common Stocks (Cost $250,956,613) 266,742,010 30 | Semiannual Report Franklin Global Trust Statement of Investments, January 31, 2014 (unaudited) (continued) Franklin International Growth Fund Country Shares Value Short Term Investments (Cost $10,165,963) 3.7% Money Market Funds 3.7% a,c I n stit u tio n al Fid u ciary Tr u st Mo n ey Market Portfolio U n ited States 10,165,963 $ 10,165,963 Total Investments (Cost $261,122,576) 100.0% 276,907,973 Other Assets, less Liabilities (0.0)% † (109,609 ) Net Assets 100.0% $ 276,798,364 See Abbreviations on page 57. † Rounds to less than 0.1% of net assets. a Non-income producing. b Security has been deemed illiquid because it may not be able to be sold within seven days. c See Note 7 regarding investments in the Institutional Fiduciary Trust Money Market Portfolio. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 31 Franklin Global Trust Financial Highlights Franklin International Small Cap Growth Fund Six Months Ended January 31, 2014 Year Ended July 31, Class A (unaudited) Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ 19.70 $ 14.38 $ 16.31 $ 14.99 $ 12.33 $ 19.88 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b 0.02 0.18 0.25 0.28 0.19 0.13 Net realized a n d un realized gai n s (losses) 2.21 5.94 (1.48 ) 1.29 2.49 (2.88 ) Total from i n vestme n t operatio n s 2.23 6.12 (1.23 ) 1.57 2.68 (2.75 ) Less distrib u tio n s from: Net i n vestme n t i n come (0.11 ) (0.19 ) (0.20 ) (0.25 ) (0.02 ) (0.40 ) Net realized gai n s (0.20 ) (0.61 ) (0.50 ) — — (4.40 ) Total distrib u tio n s (0.31 ) (0.80 ) (0.70 ) (0.25 ) (0.02 ) (4.80 ) Net asset val u e, e n d of period $ 21.62 $ 19.70 $ 14.38 $ 16.31 $ 14.99 $ 12.33 Total ret u r n c 11.34 % 43.69 % (7.14 )% 10.47 % 21.74 % (5.00 )% Ratios to average net assets d Expe n ses before waiver a n d payme n ts by affiliates 1.35 % 1.46 % 1.49 % 1.47 % 1.52 % 2.10 % Expe n ses n et of waiver a n d payme n ts by affiliates 1.35 % e 1.40 % e 1.24 % 1.25 % 1.24 % e 1.25 % e Net i n vestme n t i n come 0.20 % 1.03 % 1.72 % 1.75 % 1.32 % 1.57 % Supplemental data Net assets, e n d of period (000’s) $ 276,548 $ 232,712 $ 166,577 $ 150,989 $ 69,739 $ 10,520 Portfolio t u r n over rate 6.06 % 22.81 % 17.07 % 17.52 % 30.27 % 71.98 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. d Ratios are annualized for periods less than one year. e Benefit of expense reduction rounds to less than 0.01%. 32 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Global Trust Financial Highlights (continued) Franklin International Small Cap Growth Fund Six Months Ended January 31, 2014 Year Ended July 31, Class C (unaudited) Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ 19.51 $ 14.25 $ 16.13 $ 14.85 $ 12.29 $ 19.86 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come (loss) b (0.06 ) 0.05 0.14 0.17 0.09 0.06 Net realized a n d un realized gai n s (losses) 2.19 5.90 (1.45 ) 1.27 2.48 (2.87 ) Total from i n vestme n t operatio n s 2.13 5.95 (1.31 ) 1.44 2.57 (2.81 ) Less distrib u tio n s from: Net i n vestme n t i n come (0.02 ) (0.08 ) (0.07 ) (0.16 ) (0.01 ) (0.36 ) Net realized gai n s (0.20 ) (0.61 ) (0.50 ) — — (4.40 ) Total distrib u tio n s (0.22 ) (0.69 ) (0.57 ) (0.16 ) (0.01 ) (4.76 ) Net asset val u e, e n d of period $ 21.42 $ 19.51 $ 14.25 $ 16.13 $ 14.85 $ 12.29 Total ret u r n c 10.90 % 42.74 % (7.81 )% 9.69 % 20.93 % (5.51 )% Ratios to average net assets d Expe n ses before waiver a n d payme n ts by affiliates 2.11 % 2.16 % 2.20 % 2.17 % 2.22 % 2.80 % Expe n ses n et of waiver a n d payme n ts by affiliates 2.11 % e 2.10 % e 1.95 % 1.95 % 1.95 % e 1.95 % e Net i n vestme n t i n come (loss) (0.56 )% 0.33 % 1.01 % 1.05 % 0.62 % 0.87 % Supplemental data Net assets, e n d of period (000’s) $ 35,039 $ 29,786 $ 14,278 $ 19,127 $ 10,378 $ 1,720 Portfolio t u r n over rate 6.06 % 22.81 % 17.07 % 17.52 % 30.27 % 71.98 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. d Ratios are annualized for periods less than one year. e Benefit of expense reduction rounds to less than 0.01%. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 33 Franklin Global Trust Financial Highlights (continued) Franklin International Small Cap Growth Fund Six Months Ended January 31, 2014 Year Ended July 31, Class R (unaudited) Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ 19.65 $ 14.35 $ 16.29 $ 14.96 $ 12.33 $ 19.87 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b — c 0.13 0.22 0.25 0.17 0.14 Net realized a n d un realized gai n s (losses) 2.20 5.94 (1.48 ) 1.29 2.48 (2.92 ) Total from i n vestme n t operatio n s 2.20 6.07 (1.26 ) 1.54 2.65 (2.78 ) Less distrib u tio n s from: Net i n vestme n t i n come (0.04 ) (0.16 ) (0.18 ) (0.21 ) (0.02 ) (0.36 ) Net realized gai n s (0.20 ) (0.61 ) (0.50 ) — — (4.40 ) Total distrib u tio n s (0.24 ) (0.77 ) (0.68 ) (0.21 ) (0.02 ) (4.76 ) Net asset val u e, e n d of period $ 21.61 $ 19.65 $ 14.35 $ 16.29 $ 14.96 $ 12.33 Total ret u r n d 11.18 % 43.40 % (7.37 )% 10.30 % 21.50 % (5.37 )% Ratios to average net assets e Expe n ses before waiver a n d payme n ts by affiliates 1.61 % 1.66 % 1.70 % 1.67 % 1.72 % 2.30 % Expe n ses n et of waiver a n d payme n ts by affiliates 1.61 % f 1.60 % f 1.45 % 1.45 % 1.45 % f 1.45 % f Net i n vestme n t i n come (loss) (0.06 )% 0.83 % 1.51 % 1.55 % 1.12 % 1.37 % Supplemental data Net assets, e n d of period (000’s) $ 9,047 $ 12,087 $ 9,755 $ 7,718 $ 2,718 $ 224 Portfolio t u r n over rate 6.06 % 22.81 % 17.07 % 17.52 % 30.27 % 71.98 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Amount rounds to less than $0.01 per share. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Benefit of expense reduction rounds to less than 0.01%. 34 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Global Trust Financial Highlights (continued) Franklin International Small Cap Growth Fund Six Months Ended Year Ended January 31, 2014 July 31, Class R6 (unaudited) a Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ 19.78 $ 18.49 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.06 0.09 Net realized a n d un realized gai n s (losses) 2.22 1.20 Total from i n vestme n t operatio n s 2.28 1.29 Less distrib u tio n s from: Net i n vestme n t i n come (0.19 ) — Net realized gai n s (0.20 ) — Total distrib u tio n s (0.39 ) — Net asset val u e, e n d of period $ 21.67 $ 19.78 Total ret u r n d 11.54 % 6.98 % Ratios to average net assets e Expe n ses f 0.99 % 1.01 % Net i n vestme n t i n come 0.56 % 1.42 % Supplemental data Net assets, e n d of period (000’s) $ 346,761 $ 220,507 Portfolio t u r n over rate 6.06 % 22.81 % a For the period May 1, 2013 (effective date) to July 31, 2013. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Benefit of expense reduction rounds to less than 0.01%. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 35 Franklin Global Trust Financial Highlights (continued) Franklin International Small Cap Growth Fund Six Months Ended January 31, 2014 Year Ended July 31, Advisor Class (unaudited) Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ 19.77 $ 14.43 $ 16.36 $ 15.02 $ 12.32 $ 19.90 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b 0.05 0.23 0.29 0.34 0.23 0.24 Net realized a n d un realized gai n s (losses) 2.22 5.95 (1.48 ) 1.29 2.49 (3.01 ) Total from i n vestme n t operatio n s 2.27 6.18 (1.19 ) 1.63 2.72 (2.77 ) Less distrib u tio n s from: Net i n vestme n t i n come (0.17 ) (0.23 ) (0.24 ) (0.29 ) (0.02 ) (0.41 ) Net realized gai n s (0.20 ) (0.61 ) (0.50 ) — — (4.40 ) Total distrib u tio n s (0.37 ) (0.84 ) (0.74 ) (0.29 ) (0.02 ) (4.81 ) Net asset val u e, e n d of period $ 21.67 $ 19.77 $ 14.43 $ 16.36 $ 15.02 $ 12.32 Total ret u r n c 11.50 % 44.06 % (6.87 )% 10.83 % 22.11 % (5.01 )% Ratios to average net assets d Expe n ses before waiver a n d payme n ts by affiliates 1.11 % 1.16 % 1.20 % 1.17 % 1.22 % 1.80 % Expe n ses n et of waiver a n d payme n ts by affiliates 1.11 % e 1.10 % e 0.95 % 0.95 % 0.95 % e 0.95 % e Net i n vestme n t i n come 0.44 % 1.33 % 2.01 % 2.05 % 1.62 % 1.87 % Supplemental data Net assets, e n d of period (000’s) $ 1,055,675 $ 826,218 $ 376,590 $ 380,337 $ 224,101 $ 13,680 Portfolio t u r n over rate 6.06 % 22.81 % 17.07 % 17.52 % 30.27 % 71.98 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Total return is not annualized for periods less than one year. d Ratios are annualized for periods less than one year. e Benefit of expense reduction rounds to less than 0.01%. 36 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Global Trust Statement of Investments, January 31, 2014 (unaudited) Franklin International Small Cap Growth Fund Country Shares Value Common Stocks 94.8% Air Freight & Logistics 3.9% Pa n alpi n a Welttra n sport Holdi n g AG Switzerla n d 50,085 $ 8,287,188 TNT Express NV Netherla n ds 2,207,052 19,473,974 a TNT Express NV, 144A Netherla n ds 4,479,600 39,525,854 67,287,016 Beverages 3.6% C&C Gro u p PLC Irela n d 10,854,130 61,485,937 Building Products 3.1% Upo n or OYJ Fi n la n d 3,367,788 53,962,576 Capital Markets 3.4% ARA Asset Ma n ageme n t Ltd. Si n gapore 26,802,812 35,689,496 b,c RHJ I n ter n atio n al Belgi u m 4,482,971 22,250,780 57,940,276 Chemicals 3.1% Ale n t PLC U n ited Ki n gdom 10,229,600 52,722,745 Construction & Engineering 3.6% Keller Gro u p PLC U n ited Ki n gdom 1,916,663 37,260,504 Morga n Si n dall PLC U n ited Ki n gdom 1,839,400 24,070,830 61,331,334 Distributors 1.6% Headlam Gro u p PLC U n ited Ki n gdom 3,555,490 27,267,978 Diversified Consumer Services 0.6% Dig n ity PLC U n ited Ki n gdom 394,936 9,709,904 Electrical Equipment 3.9% Prysmia n SpA Italy 2,760,129 67,530,218 Food & Staples Retailing 3.9% Sligro Food Gro u p NV Netherla n ds 1,713,645 67,928,485 Household Products 0.7% McBride PLC U n ited Ki n gdom 7,217,120 12,176,400 Insurance 16.9% b Arch Capital Gro u p Ltd. U n ited States 1,015,417 54,639,589 Direct Li n e I n s u ra n ce Gro u p PLC U n ited Ki n gdom 10,839,500 47,178,816 E u ler Hermes SA Fra n ce 614,641 75,438,736 Fairfax Fi n a n cial Holdi n gs Ltd. Ca n ada 149,200 57,439,253 Re n aissa n ceRe Holdi n gs Ltd. U n ited States 632,500 57,374,075 292,070,469 IT Services 5.4% b,c Optimal Payme n ts PLC U n ited Ki n gdom 14,046,670 92,370,903 Leisure Equipment & Products 4.0% b Be n etea u Fra n ce 2,281,800 34,838,182 Sa n kyo Co. Ltd. Japa n 719,900 34,348,055 69,186,237 Semiannual Report | 37 Franklin Global Trust Statement of Investments, January 31, 2014 (unaudited) (continued) Franklin International Small Cap Growth Fund Country Shares Value Common Stocks (continued) Machinery 6.6% Ves u vi u s PLC U n ited Ki n gdom 7,678,500 $ 56,508,892 Zardoya Otis SA Spai n 3,411,043 57,278,025 113,786,917 Marine 1.6% Irish Co n ti n e n tal Gro u p PLC Irela n d 754,355 28,182,987 Media 1.9% ASATSU-DK I n c. Japa n 1,444,600 33,748,571 Personal Products 2.1% c Adera n s Co. Ltd. Japa n 3,369,400 36,406,338 Professional Services 7.6% Experia n PLC U n ited Ki n gdom 2,048,052 34,999,939 Michael Page I n ter n atio n al PLC U n ited Ki n gdom 9,893,870 72,430,371 Sthree PLC U n ited Ki n gdom 3,681,360 23,005,758 130,436,068 Real Estate Investment Trusts 1.5% Gree n REIT PLC Irela n d 14,607,400 25,809,269 Real Estate Management & Development 3.4% Daibir u Corp. Japa n 1,097,300 12,597,337 Savills PLC U n ited Ki n gdom 4,474,933 45,924,761 58,522,098 Specialty Retail 5.5% b Carpetright PLC U n ited Ki n gdom 3,006,605 26,580,222 b JUMBO SA Greece 4,024,310 68,390,135 94,970,357 Trading Companies & Distributors 4.9% Grafto n Gro u p PLC Irela n d 8,609,832 84,325,815 Transportation Infrastructure 2.0% Fl u ghafe n Wie n AG A u stria 426,220 34,290,653 Total Common Stocks (Cost $1,284,979,958) 1,633,449,551 38 | Semiannual Report Franklin Global Trust Statement of Investments, January 31, 2014 (unaudited) (continued) Franklin International Small Cap Growth Fund Country Principal Amount* Value Short Term Investments 5.2% Time Deposits 5.2% Ba n k of Mo n treal, 0.02%, 2/03/14 Ca n ada 41,000,000 $ 41,000,000 Royal Ba n k of Ca n ada, 0.03%, 2/03/14 Ca n ada 35,000,000 35,000,000 Scotia Capital Markets, 0.03%, 2/03/14 U n ited States 13,000,000 13,000,000 Total Time Deposits (Cost $89,000,000) 89,000,000 Total Investments (Cost $1,373,979,958) 100.0% 1,722,449,551 Other Assets, less Liabilities 0.0% † 620,760 Net Assets 100.0% $ 1,723,070,311 See Abbreviations on page 57. * The principal amount is stated in U.S. dollars unless otherwise indicated. † Rounds to less than 0.1% of net assets. a Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At January 31, 2014, the value of this security was $39,525,854, representing 2.29% of net assets. b Non-income producing. c See Note 9 regarding holdings of 5% voting securities. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 39 Franklin Global Trust Financial Statements Statements of Assets and Liabilities Ja nu ary 31, 2014 ( un a u dited) Franklin Franklin International International Small Cap Growth Fund Growth Fund Assets: I n vestme n ts i n sec u rities: Cost - U n affiliated iss u ers $ 250,956,613 $ 1,284,333,707 Cost - No n -co n trolled affiliated iss u ers (Note 9) — 89,646,251 Cost - Sweep Mo n ey F un d (Note 7) 10,165,963 — Total cost of i n vestme n ts $ 261,122,576 $ 1,373,979,958 Val u e - U n affiliated iss u ers $ 266,742,010 $ 1,571,421,530 Val u e - No n -co n trolled affiliated iss u ers (Note 9) — 151,028,021 Val u e - Sweep Mo n ey F un d (Note 7) 10,165,963 — Total val u e of i n vestme n ts 276,907,973 1,722,449,551 Cash — 423,259 Receivables: I n vestme n t sec u rities sold — 4,284,150 Capital shares sold 283,071 2,954,657 Divide n ds 171,464 1,840,956 Total assets 277,362,508 1,731,952,573 Liabilities: Payables: I n vestme n t sec u rities p u rchased — 6,042,074 Capital shares redeemed 176,511 883,220 Ma n ageme n t fees 230,138 1,424,698 Distrib u tio n fees 47,412 88,597 Tra n sfer age n t fees 55,933 397,381 Accr u ed expe n ses a n d other liabilities 54,150 46,292 Total liabilities 564,144 8,882,262 Net assets, at val u e $ 276,798,364 $ 1,723,070,311 Net assets co n sist of: Paid-i n capital $ 265,971,988 $ 1,365,169,309 Distrib u tio n s i n excess of n et i n vestme n t i n come (431,312) (984,603 ) Net un realized appreciatio n (depreciatio n ) 15,789,372 348,522,745 Acc u m u lated n et realized gai n (loss) (4,531,684) 10,362,860 Net assets, at val u e $ 276,798,364 $ 1,723,070,311 40 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Global Trust Financial Statements (continued) Statements of Assets and Liabilities (continued) Ja nu ary 31, 2014 ( un a u dited) Franklin Franklin International International Small Cap Growth Fund Growth Fund Class A: Net assets, at val u e $ 162,796,818 $ 276,547,641 Shares o u tsta n di n g 15,294,194 12,789,852 Net asset val u e per share a $ 10.64 $ 21.62 Maxim u m offeri n g price per share ( n et asset val u e per share ÷ 94.25%) $ 11.29 $ 22.94 Class C: Net assets, at val u e $ 5,129,939 $ 35,039,242 Shares o u tsta n di n g 487,885 1,636,088 Net asset val u e a n d maxim u m offeri n g price per share a $ 10.51 $ 21.42 Class R: Net assets, at val u e $ 195,171 $ 9,047,479 Shares o u tsta n di n g 18,352 418,628 Net asset val u e a n d maxim u m offeri n g price per share $ 10.63 $ 21.61 Class R6: Net assets, at val u e $ 26,816,913 $ 346,760,894 Shares o u tsta n di n g 2,505,746 16,002,077 Net asset val u e a n d maxim u m offeri n g price per share $ 10.70 $ 21.67 Advisor Class: Net assets, at val u e 81,859,523 $ 1,055,675,055 Shares o u tsta n di n g $ 7,652,783 48,722,768 Net asset val u e a n d maxim u m offeri n g price per share $ 10.70 $ 21.67 a Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 41 Franklin Global Trust Financial Statements (continued) Statements of Operations for the six mo n ths e n ded Ja nu ary 31, 2014 ( un a u dited) Franklin Franklin International International Small Cap Growth Fund Growth Fund I n vestme n t i n come: Divide n ds ( n et of foreig n taxes) a $ 1,099,617 $ 12,055,035 I n terest — 14,856 Total i n vestme n t i n come 1,099,617 12,069,891 Expe n ses: Ma n ageme n t fees (Note 3a) 1,070,394 7,400,051 Distrib u tio n fees: (Note 3c) Class A 172,152 318,713 Class C 23,393 170,393 Class R 550 26,658 Tra n sfer age n t fees: (Note 3e) Class A 175,443 162,058 Class C 7,168 20,783 Class R 338 6,481 Class R6 31 2,737 Advisor Class 127,657 594,129 C u stodia n fees (Note 4) 13,638 110,830 Reports to shareholders 8,389 38,895 Registratio n a n d fili n g fees 43,253 78,746 Professio n al fees 23,718 27,314 Tr u stees’ fees a n d expe n ses 2,968 21,742 Other 9,767 8,411 Total expe n ses 1,678,859 8,987,941 Expe n se red u ctio n s (Note 4) (17 ) (292 ) Expe n ses waived/paid by affiliates (Note 3f) (150,566 ) — Net expe n ses 1,528,276 8,987,649 Net i n vestme n t i n come (loss) (428,659 ) 3,082,242 Realized a n d un realized gai n s (losses): Net realized gai n (loss) from: I n vestme n ts 2,022,009 19,271,611 Foreig n c u rre n cy tra n sactio n s (271,463 ) (308,354 ) Net realized gai n (loss) 1,750,546 18,963,257 Net cha n ge i n un realized appreciatio n (depreciatio n ) o n : I n vestme n ts (1,336,500 ) 128,111,812 Tra n slatio n of other assets a n d liabilities de n omi n ated i n foreig n c u rre n cies 1,883 59,760 Net cha n ge i n un realized appreciatio n (depreciatio n ) (1,334,617 ) 128,171,572 Net realized a n d un realized gai n (loss) 415,929 147,134,829 Net i n crease (decrease) i n n et assets res u lti n g from operatio n s $ (12,730 ) $ 150,217,071 a Foreign taxes withheld on dividends $ 41,911 $ 682,376 42 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Global Trust Financial Statements (continued) Statements of Changes in Net Assets Franklin International Franklin International Growth Fund Small Cap Growth Fund Six Months Ended Six Months Ended January 31, 2014 Year Ended January 31, 2014 Year Ended (unaudited) July 31, 2013 (unaudited) July 31, 2013 I n crease (decrease) i n n et assets: Operatio n s: Net i n vestme n t i n come (loss) $ (428,659 ) $ 1,258,592 $ 3,082,242 $ 10,502,235 Net realized gai n (loss) from i n vestme n ts a n d foreig n c u rre n cy tra n sactio n s 1,750,546 (1,870,765 ) 18,963,257 31,481,919 Net cha n ge i n un realized appreciatio n (depreciatio n ) o n i n vestme n ts a n d tra n slatio n of other assets a n d liabilities de n omi n ated i n foreig n c u rre n cies (1,334,617 ) 12,716,269 128,171,572 248,840,804 Net i n crease (decrease) i n n et assets res u lti n g from operatio n s (12,730 ) 12,104,096 150,217,071 290,824,958 Distrib u tio n s to shareholders from: Net i n vestme n t i n come: Class A (689,760 ) (189,661 ) (1,394,718 ) (2,107,616 ) Class C — (8,861 ) (27,531 ) (78,726 ) Class R (211 ) (1,228 ) (17,768 ) (108,823 ) Class R6 (106,815 ) — (2,506,396 ) — Advisor Class (349,373 ) (611,370 ) (8,435,517 ) (6,102,146 ) Net realized gai n s: Class A — — (2,464,465 ) (6,977,835 ) Class C — — (323,174 ) (614,402 ) Class R — — (98,666 ) (423,300 ) Class R6 — — (2,598,794 ) — Advisor Class — — (9,695,233 ) (16,267,092 ) Total distrib u tio n s to shareholders (1,146,159 ) (811,120 ) (27,562,262 ) (32,679,940 ) Capital share tra n sactio n s: (Note 2) Class A 131,291,227 13,611,950 21,258,396 2,044,748 Class C 1,049,535 1,077,243 2,335,997 9,323,977 Class R (86,165 ) 101,743 (4,116,561 ) (1,325,935 ) Class R6 4,212,188 22,492,059 108,460,934 206,102,334 Advisor Class 6,181,395 17,523,722 151,167,475 279,818,860 Total capital share tra n sactio n s 142,648,180 54,806,717 279,106,241 495,963,984 Net i n crease (decrease) i n n et assets 141,489,291 66,099,693 401,761,050 754,109,002 Net assets: Begi nn i n g of period 135,309,073 69,209,380 1,321,309,261 567,200,259 E n d of period $ 276,798,364 $ 135,309,073 $ 1,723,070,311 $ 1,321,309,261 U n distrib u ted n et i n vestme n t i n come (distrib u tio n s i n excess of n et i n vestme n t i n come) i n cl u ded i n n et assets: E n d of period $ (431,312 ) $ 1,143,506 $ (984,603 ) $ 8,315,085 Semiannual Report | The accompanying notes are an integral part of these financial statements. | 43 Franklin Global Trust Notes to Financial Statements (unaudited) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Franklin Global Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of six separate funds, two of which are included in this report (Funds). The financial statements of the remaining funds in the Trust are presented separately. The Funds offer five classes of shares: Class A, Class C, Class R, Class R6, and Advisor Class. Each class of shares differs by its initial sales load, contingent deferred sales charges, voting rights on matters affecting a single class, its exchange privilege and fees primarily due to differing arrangements for distribution and transfer agent fees. The following summarizes the Funds’ significant accounting policies. a. Financial Instrument Valuation The Funds’ investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under procedures approved by the Trust’s Board of Trustees (the Board), the Funds’ administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds’ valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing net asset value. Time deposits are valued at cost, which approximates market value. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, 44 | Semiannual Report Franklin Global Trust Notes to Financial Statements (unaudited) (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) a. Financial Instrument Valuation (continued) recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the fund. As a result, differences may arise between the value of the Funds’ portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. Also, when the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds’ portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. b. Foreign Currency Translation Portfolio securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars based on the exchange rate of such currencies against U.S. dollars on the date of valuation. The Funds may enter into foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of securities, income and expense items denominated in foreign currencies are translated into U.S. dollars at the exchange rate in effect on the transaction date. Portfolio securities and assets and liabilities denominated in foreign currencies contain risks that those currencies will decline in value relative to the U.S. Semiannual Report | 45 Franklin Global Trust Notes to Financial Statements (unaudited) (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) b. Foreign Currency Translation (continued) dollar. Occasionally, events may impact the availability or reliability of foreign exchange rates used to convert the U.S. dollar equivalent value. If such an event occurs, the foreign exchange rate will be valued at fair value using procedures established and approved by the Board. The Funds do not separately report the effect of changes in foreign exchange rates from changes in market prices on securities held. Such changes are included in net realized and unrealized gain or loss from investments on the Statements of Operations. Realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions and the difference between the recorded amounts of dividends, interest, and foreign withholding taxes and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in foreign exchange rates on foreign denominated assets and liabilities other than investments in securities held at the end of the reporting period. c. Income and Deferred Taxes It is each fund’s policy to qualify as a regulated investment company under the Internal Revenue Code. Each fund intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. The Funds may be subject to foreign taxation related to income received, capital gains on the sale of securities and certain foreign currency transactions in the foreign jurisdictions in which it invests. Foreign taxes, if any, are recorded based on the tax regulations and rates that exist in the foreign markets in which the Funds invest. When a capital gain tax is determined to apply the Funds record an estimated deferred tax liability in an amount that would be payable if the securities were disposed of on the valuation date. Each fund recognizes the tax benefits of uncertain tax positions only when the position is “more likely than not” to be sustained upon examination by the tax authorities based on the technical merits of the tax position. As of January 31, 2014, and for all open tax years, each fund has determined that no liability for unrecognized tax benefits is required in each fund’s financial statements related to uncertain tax positions taken on a tax return (or expected to be taken on future tax returns). Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. 46 | Semiannual Report Franklin Global Trust Notes to Financial Statements (unaudited) (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) d. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Dividend income is recorded on the ex-dividend date except that certain dividends from foreign securities are recognized as soon as the Funds are notified of the ex-dividend date. Distributions to shareholders are recorded on the ex-dividend date and are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Common expenses incurred by the Trust are allocated among the funds based on the ratio of net assets of each fund to the combined net assets of the Trust. Fund specific expenses are charged directly to the fund that incurred the expense. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. e. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. f. Guarantees and Indemnifications Under the Trust’s organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Funds, enters into contracts with service providers that contain general indemnification clauses. The Trust’s maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. Semiannual Report | 47 Franklin Global Trust Notes to Financial Statements (unaudited) (continued) 2. S HARES OF B ENEFICIAL I NTEREST At January 31, 2014, there were an unlimited number of shares authorized (without par value). Transactions in the Funds’ shares were as follows: Franklin International Franklin International Growth Fund Small Cap Growth Fund Shares Amount Shares Amount Class A Shares: Six Mo n ths e n ded Ja nu ary 31, 2014 Shares sold 12,880,390 $ 141,037,189 1,705,334 $ 36,968,618 Shares iss u ed i n rei n vestme n t of distrib u tio n s 16,275 174,308 172,954 3,770,274 Shares redeemed (901,644 ) (9,920,270 ) (899,368 ) (19,480,496 ) Net i n crease (decrease) 11,995,021 $ 131,291,227 978,920 $ 21,258,396 Year e n ded J u ly 31, 2013 Shares sold 1,926,855 $ 19,679,198 7,000,579 $ 123,771,676 Shares iss u ed i n rei n vestme n t of distrib u tio n s 18,436 185,285 538,112 8,808,877 Shares redeemed (618,624 ) (6,252,533 ) (7,310,499 ) (130,535,805 ) Net i n crease (decrease) 1,326,667 $ 13,611,950 228,192 $ 2,044,748 Class C Shares: Six Mo n ths e n ded Ja nu ary 31, 2014 Shares sold 123,287 $ 1,336,346 182,790 $ 3,912,365 Shares iss u ed i n rei n vestme n t of distrib u tio n s — — 15,283 330,506 Shares redeemed (26,431 ) (286,811 ) (89,010 ) (1,906,874 ) Net i n crease (decrease) 96,856 $ 1,049,535 109,063 $ 2,335,997 Year e n ded J u ly 31, 2013 Shares sold 171,430 $ 1,716,458 754,397 $ 13,288,517 Shares iss u ed i n rei n vestme n t of distrib u tio n s 880 8,760 39,174 637,754 Shares redeemed (64,007 ) (647,975 ) (268,574 ) (4,602,294 ) Net i n crease (decrease) 108,303 $ 1,077,243 524,997 $ 9,323,977 Class R Shares: Six Mo n ths e n ded Ja nu ary 31, 2014 Shares sold 7,935 $ 86,870 129,816 $ 2,730,598 Shares iss u ed i n rei n vestme n t of distrib u tio n s 20 211 5,339 116,434 Shares redeemed (15,960 ) (173,246 ) (331,570 ) (6,963,593 ) Net i n crease (decrease) (8,005 ) $ (86,165 ) (196,415 ) $ (4,116,561 ) Year e n ded J u ly 31, 2013 Shares sold 12,432 $ 128,054 285,489 $ 4,949,202 Shares iss u ed i n rei n vestme n t of distrib u tio n s 122 1,228 32,546 532,123 Shares redeemed (2,697 ) (27,539 ) (382,740 ) (6,807,260 ) Net i n crease (decrease) 9,857 $ 101,743 (64,705 ) $ (1,325,935 ) 48 | Semiannual Report Franklin Global Trust Notes to Financial Statements (unaudited) (continued) 2. S HARES OF B ENEFICIAL I NTEREST (continued) Franklin International Franklin International Growth Fund Small Cap Growth Fund Shares Amount Shares Amount Class R6 Shares: Six Mo n ths e n ded Ja nu ary 31, 2014 Shares sold 416,816 $ 4,626,773 4,949,344 $ 110,162,518 Shares iss u ed o n rei n vestme n t of distrib u tio n s 9,927 106,815 233,843 5,105,190 Shares redeemed (48,162 ) (521,400 ) (328,038 ) (6,806,774 ) Net i n crease (decrease) 378,581 $ 4,212,188 4,855,149 $ 108,460,934 Year e n ded J u ly 31, 2013 a Shares sold b 2,302,390 $ 24,304,759 11,993,421 $ 221,830,734 Shares redeemed (175,225 ) (1,812,700 ) (846,493 ) (15,728,400 ) Net i n crease (decrease) 2,127,165 $ 22,492,059 11,146,928 $ 206,102,334 Advisor Class Shares: Six Mo n ths e n ded Ja nu ary 31, 2014 Shares sold 1,401,017 $ 15,362,162 14,263,723 $ 312,335,023 Shares iss u ed i n rei n vestme n t of distrib u tio n s 4,733 50,927 754,517 16,473,023 Shares redeemed (837,644 ) (9,231,694 ) (8,078,899 ) (177,640,571 ) Net i n crease (decrease) 568,106 $ 6,181,395 6,939,341 $ 151,167,475 Year e n ded J u ly 31, 2013 Shares sold 4,887,441 $ 50,011,577 28,702,155 $ 518,978,550 Shares iss u ed i n rei n vestme n t of distrib u tio n s 6,019 60,607 1,290,322 21,161,288 Shares redeemed b (3,125,315 ) (32,548,462 ) (14,313,869 ) (260,320,978 ) Net i n crease (decrease) 1,768,145 $ 17,523,722 15,678,608 $ 279,818,860 a For the period May 1, 2013 (effective date) to July 31, 2013. b Effective May 1, 2013, a portion of Advisor Class shares were exchanged into Class R6. 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Trust are also officers and/or directors of the following subsidiaries: Subsidiary Affiliation Fra n kli n Advisers, I n c. (Advisers) I n vestme n t ma n ager Fra n kli n Templeto n I n stit u tio n al, LLC (FT I n stit u tio n al) I n vestme n t ma n ager Fra n kli n Templeto n Services, LLC (FT Services) Admi n istrative ma n ager Fra n kli n Templeto n Distrib u tors, I n c. (Distrib u tors) Pri n cipal un derwriter Fra n kli n Templeto n I n vestor Services, LLC (I n vestor Services) Tra n sfer age n t Semiannual Report | 49 Franklin Global Trust Notes to Financial Statements (unaudited) (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) a. Management Fees The Franklin International Growth Fund pays an investment management fee to FT Institutional based on the average daily net assets of the Fund as follows: Annualized Fee Rate Net Assets 0.950% Up to a n d i n cl u di n g $500 millio n 0.850% Over $500 millio n , u p to a n d i n cl u di n g $1 billio n 0.800% Over $1 billio n , u p to a n d i n cl u di n g $1.5 billio n 0.750% Over $1.5 billio n , u p to a n d i n cl u di n g $6.5 billio n 0.725% Over $6.5 billio n , u p to a n d i n cl u di n g $11.5 billio n 0.700% Over $11.5 billio n , u p to a n d i n cl u di n g $16.5 billio n 0.690% Over $16.5 billio n , u p to a n d i n cl u di n g $19 billio n 0.680% Over $19 billio n , u p to a n d i n cl u di n g $21.5 billio n 0.670% I n excess of $21.5 billio n The Franklin International Small Cap Growth Fund pays an investment management fee to Advisers of 0.95% per year of the average daily net assets of the Fund. Under a subadvisory agreement, FT Institutional, an affiliate of Advisers, provides subadvisory services to the Franklin International Small Cap Growth Fund. The subadvisory fee is paid by Advisers based on the average daily net assets, and is not an additional expense of the fund. b. Administrative Fees Under an agreement with FT Institutional and Advisers, FT Services provides administrative services to the Funds. The fee is paid by FT Institutional and Advisers based on the Funds’ average daily net assets, and is not an additional expense of the Funds. c. Distribution Fees The Board has adopted distribution plans for each share class, with the exception of Class R6 and Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Distribution fees are not charged on shares held by affiliates. Under the Funds’ Class A reimbursement distribution plans, the Funds reimburse Distributors for costs incurred in connection with the servicing, sale and distribution of the Funds’ shares up to the maximum annual plan rate for each class. Under the Class A reimbursement distribution plans, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the Funds’ Class C and R compensation distribution plans, the Funds pay Distributors for costs incurred in connection with the servicing, sale and distribution of each fund’s shares up to the maximum annual plan rate for each class. The plan year, for purposes of monitoring compliance with the maximum annual plan rates, is February 1 through January 31 for each fund. 50 | Semiannual Report Franklin Global Trust Notes to Financial Statements (unaudited) (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) c. Distribution Fees (continued) The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: Franklin Franklin International International Small Cap Growth Fund Growth Fund Reimb u rseme n t Pla n s: Class A 0.35 % 0.35 % Compe n satio n Pla n s: Class C 1.00 % 1.00 % Class R 0.50 % 0.50 % The Board has set the current rate at 0.30% per year for Class A shares until further notice and approval by the Board. d. Sales Charges/Underwriting Agreements Front-end sales charges and contingent deferred sales charges (CDSC) do not represent expenses of the Funds. These charges are deducted from the proceeds of sales of fund shares prior to investment or from redemption proceeds prior to remittance, as applicable. Distributors has advised the Funds of the following commission transactions related to the sales and redemptions of the Funds’ shares for the period: Franklin Franklin International International Small Cap Growth Fund Growth Fund Sales charges retai n ed n et of commissio n s paid to un affiliated broker/dealers $ 32,165 $ 31,485 CDSC retai n ed $ 1,227 $ 1,129 e. Transfer Agent Fees Each class of shares, except for Class R6, pays transfer agent fees to Investor Services for its performance of shareholder servicing obligations and reimburses Investor Services for out of pocket expenses incurred, including shareholding servicing fees paid to third parties. These fees are allocated daily based upon their relative proportion of such classes’ aggregate net assets. Class R6 pays Investor Services transfer agent fees specific to that class. Semiannual Report | 51 Franklin Global Trust Notes to Financial Statements (unaudited) (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) e. Transfer Agent Fees (continued) For the period ended January 31, 2014, the Funds paid transfer agent fees as noted in the Statements of Operations of which the following amounts were retained by Investor Services: Franklin Franklin International International Small Cap Growth Fund Growth Fund Tra n sfer age n t fees $ 153,537 $ 260,573 f. Waiver and Expense Reimbursements FT Institutional and Investor Services have contractually agreed in advance to waive or limit their respective fees and to assume as their own expense certain expenses otherwise payable by the Franklin International Growth Fund so that the expenses (excluding distribution fees and acquired fund fees and expenses) for Class A, Class C, Class R and Advisor Class of the fund do not exceed 1.19%, and Class R6 does not exceed 1.10% based on the average net assets of each class (other than certain non-routine expenses or costs, including those relating to litigation, indemnification, reorganizations, and liquidations) until November 30, 2014. Additionally, Investor Services has contractually agreed in advance to waive or limit its fees so that the Class R6 transfer agent fees for the Franklin International Small Cap Growth Fund do not exceed 0.01% until November 30, 2014. There were no expenses waived during the period ended January 31, 2014. g. Other Affiliated Transactions At January 31, 2014, one or more of the funds in the Franklin Templeton Fund Allocator Series owned a percentage of each fund’s outstanding shares as follows: Franklin Franklin International International Growth Fund Small Cap Growth Fund 8.24% 13.22% 4. E XPENSE O FFSET A RRANGEMENT The Funds have entered into an arrangement with their custodian whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Funds’ custodian expenses. During the period ended January 31, 2014, the custodian fees were reduced as noted in the Statements of Operations. 52 | Semiannual Report Franklin Global Trust Notes to Financial Statements (unaudited) (continued) 5. I NCOME T AXES For tax purposes, capital losses may be carried over to offset future capital gains. Capital loss carryforwards with no expiration, if any, must be fully utilized before those losses with expiration dates. At July 31, 2013, the Franklin International Growth Fund had capital loss carryforwards as follows: Capital loss carryforwards s u bject to expiratio n : 2016 $ 53,986 2017 61,505 2018 328,112 2019 106,535 Capital loss carryforwards n ot s u bject to expiratio n : Short term 2,663,721 Lo n g term 2,879,701 Total capital loss carryforwards $ 6,093,560 For tax purposes, the Funds may elect to defer any portion of a post-October capital loss to the first day of the following fiscal year. At July 31, 2013, the Franklin International Small Cap Growth Fund deferred post-October capital losses of $1,548,658. At January 31, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin Franklin International International Small Cap Growth Fund Growth Fund Cost of i n vestme n ts $ 261,311,246 $ 1,375,362,610 U n realized appreciatio n $ 24,628,537 $ 381,486,220 U n realized depreciatio n (9,031,810 ) (34,399,279 ) Net un realized appreciatio n (depreciatio n ) $ 15,596,727 $ 347,086,941 Differences between income and/or capital gains as determined on a book basis and a tax basis are primarily due to differing treatments of foreign currency transactions and wash sales. Semiannual Report | 53 Franklin Global Trust Notes to Financial Statements (unaudited) (continued) 6. I NVESTMENT T RANSACTIONS Purchases and sales of investments (excluding short term securities) for the period ended January 31, 2014, were as follows: Franklin Franklin International International Small Cap Growth Fund Growth Fund P u rchases $ 158,233,402 $ 325,095,968 Sales $ 21,533,480 $ 88,302,385 7. I NVESTMENTS IN I NSTITUTIONAL F IDUCIARY T RUST M ONEY M ARKET P ORTFOLIO The Franklin International Growth Fund invests in the Institutional Fiduciary Trust Money Market Portfolio (Sweep Money Fund), an open-end investment company managed by Advisers. Management fees paid by the fund are reduced on assets invested in the Sweep Money Fund, in an amount not to exceed the management and administrative fees paid by the Sweep Money Fund. 8. C ONCENTRATION OF R ISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 9. H OLDINGS OF 5% V OTING S ECURITIES OF P ORTFOLIO C OMPANIES The 1940 Act defines “affiliated companies” to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. Investments in “affiliated companies” for the Franklin International Small Cap Growth Fund for the period ended January 31, 2014, were as shown below. Number of Number of Shares Held Shares Held Value Realized at Beginning Gross Gross at End at End Investment Capital Name of Issuer of Period Additions Reductions of Period of Period Income Gain (Loss) Non-Controlled Affiliates Aderans Co. Ltd. 2,666,800 702,600 — 3,369,400 $ 36,406,338 $ — $ — Optimal Payments PLC 14,046,670 — — 14,046,670 92,370,903 — — RHJ International 4,482,971 — — 4,482,971 22,250,780 — — Total Affiliated Securities (Value is 8.77% of Net Assets) $ 151,028,021 $ — $ — 54 | Semiannual Report Franklin Global Trust Notes to Financial Statements (unaudited) (continued) 10. C REDIT F ACILITY The Funds, together with other U.S. registered and foreign investment funds (collectively, Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $1.5 billion (Global Credit Facility) which, after an extension of the original terms, matured on February 14, 2014. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Effective February 14, 2014, the Borrowers renewed the Global Credit Facility which matures on February 13, 2015. Under the terms of the Global Credit Facility, the Funds shall, in addition to interest charged on any borrowings made by the Funds and other costs incurred by the Funds, pay their share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon their relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.07% based upon the unused portion of the Global Credit Facility. These fees are reflected in other expenses on the Statements of Operations. During the period ended January 31, 2014, the Funds did not use the Global Credit Facility. 11. F AIR V ALUE M EASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. Semiannual Report | 55 Franklin Global Trust Notes to Financial Statements (unaudited) (continued) F AIR V ALUE M EASUREMENTS (continued) A summary of inputs used as of January 31, 2014, in valuing the Funds’ assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Franklin International Growth Fund Assets: I n vestme n ts i n Sec u rities: Eq u ity I n vestme n ts a $ 266,742,010 $ — $ — b $ 266,742,010 Short Term I n vestme n ts 10,165,963 — — 10,165,963 Total I n vestme n ts i n Sec u rities $ 276,907,973 $ — $ — b $ 276,907,973 Franklin International Small Cap Growth Fund Assets: I n vestme n ts i n Sec u rities: Eq u ity I n vestme n ts a $ 1,633,449,551 $ — $ — $ 1,633,449,551 Short Term I n vestme n ts — 89,000,000 — 89,000,000 Total I n vestme n ts i n Sec u rities $ 1,633,449,551 $ 89,000,000 $ — $ 1,722,449,551 a For detailed categories, see the accompanying Statement of Investments. b Includes security determined to have no value at January 31, 2014. 12. N EW A CCOUNTING P RONOUNCEMENTS In June 2013, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2013-08, Investment Companies (Topic 946): Amendments to the Scope, Measurement, and Disclosure Requirements. The ASU modifies the criteria used in defining an investment company under U.S. Generally Accepted Accounting Principles and also sets forth certain measurement and disclosure requirements. Under the ASU, an entity that is registered under the 1940 Act automatically qualifies as an investment company. The ASU is effective for interim and annual reporting periods beginning after December 15, 2013. Management has reviewed the requirements and believes the adoption of this ASU will not have a material impact on the financial statements. 56 | Semiannual Report Franklin Global Trust Notes to Financial Statements (unaudited) (continued) 13. S UBSEQUENT E VENTS The Funds have evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure other than those already disclosed in the financial statements. A BBREVIATIONS Selected Portfolio ADR - America n Depositary Receipt IDR -I n ter n atio n al Depositary Receipt Semiannual Report | 57 Franklin Global Trust Shareholder Information Proxy Voting Policies and Procedures The Trust’s investment manager has established Proxy Voting Policies and Procedures (Policies) that the Trust uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Trust’s complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Trust’s proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commission’s website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Trust files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commission’s website at sec.gov. The filed form may also be viewed and copied at the Commission’s Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. 58 | Semiannual Report This page i n te n tio n ally left bla n k. This page i n te n tio n ally left bla n k. Semiannual Report and Shareholder Letter Franklin Global Trust Investment Managers Franklin Advisers, Inc. Franklin Templeton Institutional, LLC Distributor Franklin Templeton Distributors, Inc. (800) DIAL BEN ® /342-5236 franklintempleton.com Shareholder Services (800) 632-2301 Authorized for distribution only when accompanied or preceded by a summary prospectus and/or prospectus. Investors should carefully consider a fund’s investment goals, risks, charges and expenses before investing. A prospectus contains this and other information; please read it carefully before investing. To help ensure we provide you with quality service, all calls to and from our service areas are monitored and/or recorded. © 2014 Franklin Templeton Investments. All rights reserved. FGT3 S 03/14 Contents Shareholder Letter 1 Semiannual Report Financial Statements 23 Franklin Global Listed Infrastructure Fund 4 Notes to Financial Statements 27 Performance Summary 10 Shareholder Information 37 Your Fund’s Expenses 13 Financial Highlights and Statement of Investments 15 Semiannual Report Franklin Global Listed Infrastructure Fund Your Fund’s Goal and Main Investments: Franklin Global Listed Infrastructure Fund seeks total investment return consisting of income and capital appreciation by investing, under normal market conditions, at least 80% of its net assets in securities listed on a domestic or foreign exchange of companies that are located around the world (including emerging markets) and whose principal business is the ownership, management, construction, operation, use or financing of infrastructure assets. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. This semiannual report for Franklin Global Listed Infrastructure Fund covers the period since the Fund’s inception on September 6, 2013, through January 31, 2014. Performance Overview For the period under review, Franklin Global Listed Infrastructure Fund delivered a +7.86% cumulative total return. In comparison, the Standard & Poor’s (S&P) Global Infrastructure Index, which tracks performance of stocks of large infrastructure companies around the world, posted a total return of +8.46%. 1, 2 You can find more of the Fund’s performance data in the Performance Summary beginning on page 10. Economic and Market Overview Solid U.S. economic growth underpinned by consumer and business spending, rising inventories and increasing exports characterized the period under review. Low mortgage interest rates and improving consumer confidence aided the housing market recovery. Manufacturing expanded while the unemployment rate declined to 6.6% in January 2014 from 7.2% in September 2013. 3 Inflation remained well below the Federal Reserve Board’s (Fed’s) 2.0% target. In October 2013, the federal government temporarily shut down after Congress failed to authorize routine federal funding amid a disagreement over a new health care law. However, Congress passed a $1.1 trillion spending bill toward the end of the review period to fund the government through September 2014. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund’s Statement of Investments (SOI). The SOI begins on page 20. 4 | Semiannual Report Encouraged by positive economic and employment reports, the Fed began reducing its monthly bond purchases by $10 billion in January 2014, although it maintained its commitment to keeping interest rates low. Outside the U.S., the U.K. showed strong growth, and economic activity in Japan and the eurozone continued to show signs of improvement. Growth in the U.K. was driven by easier credit conditions and stronger consumer confidence. In Japan, improving business sentiment, personal consumption and higher exports resulting from a weaker yen supported the economy, and the unemployment rate reached its lowest level in six years. The Bank of Japan announced it would provide additional monetary stimulus if required. Although technically out of recession, the eurozone experienced weak employment trends, deflationary risks and political turmoil in some of the peripheral countries. However, German Chancellor Angela Merkel’s reelection and the European Central Bank’s rate cut to a record low helped partly restore investor confidence in the region. Growth in many emerging market economies moderated based on lower domestic demand, falling exports and weakening commodity prices. However, select emerging market economies such as those of China, Malaysia, South Korea, Poland and Hungary improved in 2013’s second half. Monetary policies tightened in several emerging market countries, including Brazil, India, Turkey and South Africa, as their central banks raised interest rates to curb inflation and support their currencies. Stocks in the eurozone led developed markets, which advanced for most of the period before a sharp decline in January 2014 stemming from concerns of a slowdown in China, mixed corporate earnings and continuing reduction of the Fed’s asset purchase program. Political turmoil in certain emerging markets and tight credit conditions in China further weighed on emerging market equities, resulting in relatively flat performance for the period. An emerging market sell-off led to several currencies’ depreciation against the U.S. dollar, especially in January 2014. Gold prices declined for the period despite a January rally when some investors sought to limit exposure to slipping global equities. Investment Strategy When selecting investments for the Fund’s portfolio, we apply a bottom-up stock selection process that incorporates macro-level views in the evaluation process. Our portfolio construction process combines bottom-up analysis of individual stock and infrastructure market fundamentals, and top-down macro overlays to provide country/regional, property type, and company size perspectives in identifying international/local cyclical and thematic trends that highlight investment opportunities. Semiannual Report | 5 Manager’s Discussion During the period under review, key contributors to the Fund’s performance relative to the S&P Global Infrastructure Index included energy infrastructure firm Energy Transfer Equity. 4 The company took a few significant steps to simplify the cross-holdings between its different group companies, which the market viewed favorably. The firm also obtained approval from the U.S. Department of Energy for export of liquefied natural gas (LNG) to non-free-trade-agreement countries. In our view, the LNG export project further enhanced the firm’s growth potential through 2018. Additionally, Energy Transfer Equity announced two acquisitions of natural gas gathering and processing firms in December 2013 that could add value. We believe the market did not price in these acquisitions. The Fund’s investment in Targa Resources also contributed to relative results over the period. 4 The firm continued to execute on its liquefied petroleum gas (LPG) export project. The final quarter of 2013 was the first full quarter in which Targa Resources’ LPG export dock was operational, and in our view, exporting LPG could be a new and highly profitable business segment for the firm. Moreover, the firm indicated that LPG export capacity from its Houston Ship Channel dock could grow in late 2014 to early 2015. Targa Resources also had a first full quarter of operations for its new processing facility in Mont Belvieu, Texas, in the fourth quarter of 2013. Targa signed an agreement with Kinder Morgan to provide processing services for Kinder’s LNG pipeline that extends from the Marcellus Shale in New York to Mont Belvieu. If the project is completed, it should be in service in the fourth quarter of 2015 for which Targa will construct a new processing facility. An allocation to Magellan Midstream Partners also boosted the Fund’s performance. 4 In the third quarter of 2013, the firm increased its full-year 2013 distributable cash flow (DCF) guidance because of higher expected contributions from the Longhorn crude pipeline and better margins from its butane blending operations. Magellan’s management team raised its estimate of the Longhorn pipeline’s expected volume. This increase was one of the major drivers of the DCF change for 2013. The firm also announced expansion of the Longhorn pipeline capacity in the fourth quarter of 2013. We feel the expansion could aid growth since Magellan’s management team believed the expansion’s projected earnings could be triple what it cost. The expansion is supported by long-term shipper contracts and is expected to be in service in mid-2014. 6 | Semiannual Report Top 10 Holdings 1/31/14 Company % of Total Sector/Industry, Country Net Assets Abertis Infraestructuras SA 4.4 % Highways & Railtracks, Spain Enbridge Inc. 4.1 % Oil & Gas Storage & Transportation, Canada Transurban Group 4.0 % Highways & Railtracks, Australia Atlantia SpA 3.9 % Highways & Railtracks, Italy Dominion Resources Inc. 3.4 % Multi-Utilities, U.S. NextEra Energy Inc. 3.2 % Electric Utilities, U.S. National Grid PLC 2.8 % Multi-Utilities, U.K. Groupe Eurotunnel SA 2.6 % Highways & Railtracks, France Aeroports de Paris 2.5 % Airport Services, France Duke Energy Corp. 2.2 % Electric Utilities, U.S. In contrast, the Fund’s underweighted allocation to French transportation infrastructure firm Groupe Eurotunnel hampered relative performance over the period. The company endured a sharp share price decline prior to the beginning of the period when it became the subject of a European Commission probe regarding the pricing structure for access to the company’s major asset, the Channel Tunnel. The shares subsequently performed well as investors rotated to European transportation infrastructure stocks that were closely tied to the eurozone’s economic recovery. Groupe Eurotunnel was also particularly attractive to us from a valuation standpoint during this rotation given its prior sell-off. In our view, market sentiment shifted away from potential regulatory intervention to focus on the company’s strong revenue and dividend growth potential. Many analysts believe utilization of the Channel Tunnel could rise significantly over the next few years if train operators introduce new routes and adopt more efficient time schedules. A position in Chinese container shipping and terminal operations firm COSCO Pacific also weighed on relative returns. COSCO Pacific had stronger container operations growth than its Hong Kong Stock Exchange-listed ports peers during the period, in large part because of its greater relative exposure to the Bohai region in northern China and certain European port terminals. In general, however, Chinese port operators underperformed their global peers as initially high operations growth expectations for 2013 failed to materialize given sustained weakness in European and U.S. trade. In addition, we believe that following COSCO Pacific’s recent decision to exit its container manufacturing business, investors have been cautious about the company’s ability to redeploy the cash proceeds from the sale into new terminal assets at attractive valuation levels given recent competition among buyers. Within the energy infrastructure sector, an underweighted position in U.S.-based Williams Companies also detracted from the Fund’s performance. Although the company continued to struggle with operational issues in the Northeast in the second half of 2013, two activist hedge funds publicly announced they had acquired a significant stake in the company. The investors planned to nominate representatives to the board and were interested in strategic changes at the company, and shares rallied as a result. In December 2013, Williams Companies extended the bidding period for use of its Bluegrass Pipeline, raising further doubts as to whether the pipeline received enough shipper commitments for the company to move forward with the project. We believe Williams’s underlying master limited partnership, Williams Partners, may have difficulty making its quarterly distributions in the near term. Semiannual Report | 7 Thank you for your continued participation in Franklin Global Listed Infrastructure Fund. We look forward to serving your future investment needs. Portfolio Management Team Franklin Global Listed Infrastructure Fund The foregoing information reflects our analysis, opinions and portfolio holdings as of January 31, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. The index is unmanaged and includes reinvested dividends. One cannot invest directly in an index, and an index is not representative of the Fund’s portfolio. 1. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 2. S&P Global Infrastructure Index: Copyright © 2014, S&P Dow Jones Indices LLC. All rights reserved. Reproduction of S&P Global Thematics Package index data in any form is prohibited except with the prior written permission of S&P. S&P does not guarantee the accuracy, adequacy, completeness or availability of any information and is not responsi- ble for any errors or omissions, regardless of the cause or for the results obtained from the use of such information. S&P DISCLAIMS ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE. In no event shall S&P be liable for any direct, indirect, special or consequential damages, costs, expenses, legal fees, or losses (including lost income or lost profit and opportunity costs) in connection with subscriber’s or others’ use of S&P Global Thematics Package index data. 3. Bureau of Labor Statistics. 4. Not part of the index. 8 | Semiannual Report Wilson Magee joined Franklin Templeton in August 2010 as Director of Global Real Estate and Infrastructure Securities, Portfolio Manager. He is responsible for the investment management of listed real estate securities and listed infrastructure securities portfolios. Mr. Magee has managed U.S. and global real estate securities portfolios, including long, long/short and income strategies, since 1997. He has had experience in public and private property investments since 1981. Mr. Magee also has securities investment experience in a variety of U.S. equity sectors including financials, consumer discretionary and consumer staples. In addition, he previously managed a large institutional separate account composed of MLPs primarily focused on the North American energy sector. Prior to joining Franklin Templeton, Mr. Magee was president and portfolio manager for Colony Investment Management. He previously was a portfolio manager at Goldman Sachs Asset Management and Grantham Mayo Van Otterloo (GMO) and an investor at AEW Capital Management. He also served on the boards of several private real estate funds sponsored by Citigroup. Mr. Magee serves as Chair, Dean’s Advisory Council of Tulane University, his alma mater. John (Jack) W. Foster is head of real assets for Franklin Templeton Real Asset Advisors. He is a portfolio manager of Franklin Templeton’s real estate securities and listed infrastructure strategies. Mr. Foster joined Franklin Templeton in 1987. For over two decades, he has been a global investor in private funds and public companies, including Asia and Europe. He is a member of various advisory boards for private funds around the world, as well as an active participant in the major real estate industry organizations. Before joining Franklin Templeton, Mr. Foster worked as a commercial real estate broker in New York City. His real estate career started in Maryland and Virginia, where he worked in residential housing development. Semiannual Report | 9 Performance Summary as of 1/31/14 Your dividend income will vary depending on dividends or interest paid by securities in the Fund’s portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Fund’s dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: n/a) Change 1/31/14 9/6/13 Net Asset Value (NAV) +$ 0.71 $ 10.71 $ 10.00 Distributions (9/6/13–1/31/14) Divide n d I n come $ 0.0617 Short-Term Capital Gai n $ 0.0127 Total $ Class C (Symbol: n/a) Change 1/31/14 9/6/13 Net Asset Value (NAV) +$ 0.68 $ 10.68 $ 10.00 Distributions (9/6/13–1/31/14) Divide n d I n come $ 0.0593 Short-Term Capital Gai n $ 0.0127 Total $ Class R (Symbol: n/a) Change 1/31/14 9/6/13 Net Asset Value (NAV) +$ 0.70 $ 10.70 $ 10.00 Distributions (9/6/13–1/31/14) Divide n d I n come $ 0.0596 Short-Term Capital Gai n $ 0.0127 Total $ Class R6 (Symbol: n/a) Change 1/31/14 9/6/13 Net Asset Value (NAV) +$ 0.72 $ 10.72 $ 10.00 Distributions (9/6/13–1/31/14) Divide n d I n come $ 0.0677 Short-Term Capital Gai n $ 0.0127 Total $ Advisor Class (Symbol: n/a) Change 1/31/14 9/6/13 Net Asset Value (NAV) +$ 0.72 $ 10.72 $ 10.00 Distributions (9/6/13–1/31/14) Divide n d I n come $ 0.0676 Short-Term Capital Gai n $ 0.0127 Total $ 10 | Semiannual Report Performance Summary (continued) Performance 1 Cumulative total retur n excludes sales charges. Aggregate total retur n s a n d value of $10,000 i n vestme n t i n clude maximum sales charges. Class A: 5.75% maximum i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Class R/R6/Advisor Class: n o sales charges. Class A Inception (9/6/13) Cumulative Total Retur n 2 + 7.86 % Aggregate Total Retur n 3 + 1.66 % Value of $10,000 I n vestme n t 4 $ 10,166 Aggregate Total Retur n (12/31/13) 5 + 2.14 % Total A nn ual Operati n g Expe n ses 6 1.45% (with waiver) 2.86% (without waiver) Class C Inception (9/6/13) Cumulative Total Retur n 2 + 7.54 % Aggregate Total Retur n 3 + 6.54 % Value of $10,000 I n vestme n t 4 $ 10,654 Aggregate Total Retur n (12/31/13) 5 + 7.14 % Total A nn ual Operati n g Expe n ses 6 2.15% (with waiver) 3.56% (without waiver) Class R Inception (9/6/13) Cumulative Total Retur n 2 + 7.74 % Aggregate Total Retur n 3 + 7.74 % Value of $10,000 I n vestme n t 4 $ 10,774 Aggregate Total Retur n (12/31/13) 5 + 8.25 % Total A nn ual Operati n g Expe n ses 6 1.65% (with waiver) 3.06% (without waiver) Class R6 Inception (9/6/13) Cumulative Total Retur n 2 + 8.03 % Aggregate Total Retur n 3 + 8.03 % Value of $10,000 I n vestme n t 4 $ 10,803 Aggregate Total Retur n (12/31/13) 5 + 8.53 % Total A nn ual Operati n g Expe n ses 6 1.03% (with waiver) 2.44% (without waiver) Advisor Class Inception (9/6/13) Cumulative Total Retur n 2 + 8.02 % Aggregate Total Retur n 3 + 8.02 % Value of $10,000 I n vestme n t 4 $ 10,802 Aggregate Total Retur n (12/31/13) 5 + 8.53 % Total A nn ual Operati n g Expe n ses 6 1.15% (with waiver) 2.56% (without waiver) Performa n ce data represe n t past performa n ce, which does n ot guara n tee future results. I n vestme n t retur n a n d pri n cipal value will fluctuate, a n d you may have a gai n or loss whe n you sell your shares. Curre n t performa n ce may differ from figures show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . Semiannual Report | 11 Performance Summary (continued) All investments involve risks, including possible loss of principal. The Fund’s investments in infrastructure related securities involve special risks, such as high interest costs, high leverage and increased susceptibility to adverse economic or regulatory developments affecting the sector. The Fund’s investments in utility company securities, if purchased for dividend yield, involve additional interest rate risks. When interest rates have risen, the stock prices of these companies have tended to fall. Thus, as prices of utility company stocks in the Fund adjust to a rise in interest rates, the Fund’s share price may decline. By focusing on an industry or group of industries, the Fund carries much greater risk of adverse developments and price movements in such industries than a fund that invests in a wider variety of industries. Special risks are associated with foreign investing, including currency rate fluctuations, economic instability and political developments. The risks of foreign investing may be greater in developing or emerging markets. Investors should be comfortable with fluctuations in the value of their investment, as small and midsized company stocks can be volatile, especially over the short term. Smaller or relatively new or unseasoned companies can be particularly sensitive to changing economic conditions, and their prospects for growth are less certain than those of larger, more established companies. Derivatives, including currency management strategies, involve costs and can create economic leverage in the portfolio that may result in significant volatility and cause the Fund to participate in losses (as well as enable gains) on an amount that exceeds the Fund’s initial investment. The Fund may not achieve the anticipated benefits, and may realize losses when a counterparty fails to perform as promised. The Fund is actively managed but there is no guarantee that the manager’s investment decisions will produce the desired results. The Fund’s prospectus also includes a description of the main investment risks. Class C: Class R: These shares have higher annual fees and expenses than Class A shares. Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Class R6: Advisor Class: Shares are available to certain eligible investors as described in the prospectus. Shares are available to certain eligible investors as described in the prospectus. 1. The Fund has an expense reduction contractually guaranteed through at least 11/30/14. Fund investment results reflect the expense reduction, to the extent applicable; without this reduction, the results would have been lower. 2. Cumulative total return represents the change in value of an investment over the period indicated. 3. Aggregate total return represents the change in value of an investment over the period indicated. Since the Fund has existed for less than one year, average annual total return is not available. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the period indicated. 5. In accordance with SEC rules, we provide standardized total return information through the latest calendar quarter. 6. Figures are as stated in the Fund’s current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 12 | Semiannual Report Your Fund’s Expenses As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The “Ending Account Value” is derived from the Fund’s actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading “Expenses Paid During Period.” If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical “Ending Account Value” is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Fund’s actual return. The figure under the heading “Expenses Paid During Period” shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Semiannual Report | 13 Your Fund’s Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Expenses Paid During Value Period* Actual 9/6/13 Ending Account Actual 9/6/13–1/31/14 Class A Hypothetical 8/1/13 Value 1/31/14 Hypothetical 8/1/13–1/31/14 Actual $ 1,000 $ 1,078.60 $ 5.65 Hypothetical (5% retur n before expe n ses) $ 1,000 $ 1,018.40 $ 6.87 Class C Actual $ 1,000 $ 1,075.40 $ 8.99 Hypothetical (5% retur n before expe n ses) $ 1,000 $ 1,014.37 $ 10.92 Class R Actual $ 1,000 $ 1,077.40 $ 6.90 Hypothetical (5% retur n before expe n ses) $ 1,000 $ 1,016.89 $ 8.39 Class R6 Actual $ 1,000 $ 1,080.30 $ 4.31 Hypothetical (5% retur n before expe n ses) $ 1,000 $ 1,020.01 $ 5.24 Advisor Class Actual $ 1,000 $ 1,080.20 $ 4.82 Hypothetical (5% retur n before expe n ses) $ 1,000 $ 1,019.41 $ 5.85 *Expenses are calculated using the most recent six-month expense ratio, net of expense waivers, annualized for each class (A: 1.35%; C: 2.15%; R: 1.65%; R6: 1.03%; and Advisor: 1.15%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period for Hypothetical expenses. For Actual expenses, the multiplier is 147/365 to reflect the number of days since inception. 14 | Semiannual Report Franklin Global Trust Financial Highlights Franklin Global Listed Infrastructure Fund Period Ended January 31, 2014 a Class A (unaudited) Per share operating performance (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ 10.00 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.07 Net realized a n d u n realized gai n s (losses) 0.71 Total from i n vestme n t operatio n s 0.78 Less distributio n s from: Net i n vestme n t i n come (0.06 ) Net realized gai n s (0.01 ) Total distributio n s (0.07 ) Net asset value, e n d of period $ 10.71 Total retur n d 7.86 % Ratios to average net assets e Expe n ses before waiver a n d payme n ts by affiliates 5.47 % Expe n ses n et of waiver a n d payme n ts by affiliates 1.35 % Net i n vestme n t i n come 1.71 % Supplemental data Net assets, e n d of period (000’s) $ 6,625 Portfolio tur n over rate 18.99 % a For the period September 6, 2013 (commencement of operations) to January 31, 2014. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 15 Franklin Global Trust Financial Highlights (continued) Franklin Global Listed Infrastructure Fund Period Ended January 31, 2014 a Class C (unaudited) Per share operating performance (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ 10.00 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.05 Net realized a n d u n realized gai n s (losses) 0.70 Total from i n vestme n t operatio n s 0.75 Less distributio n s from: Net i n vestme n t i n come (0.06 ) Net realized gai n s (0.01 ) Total distributio n s (0.07 ) Net asset value, e n d of period $ 10.68 Total retur n d 7.54 % Ratios to average net assets e Expe n ses before waiver a n d payme n ts by affiliates 6.27 % Expe n ses n et of waiver a n d payme n ts by affiliates 2.15 % Net i n vestme n t i n come 0.91 % Supplemental data Net assets, e n d of period (000’s) $ 401 Portfolio tur n over rate 18.99 % a For the period September 6, 2013 (commencement of operations) to January 31, 2014. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. 16 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Global Trust Financial Highlights (continued) Franklin Global Listed Infrastructure Fund Period Ended January 31, 2014 a Class R (unaudited) Per share operating performance (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ 10.00 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.06 Net realized a n d u n realized gai n s (losses) 0.71 Total from i n vestme n t operatio n s 0.77 Less distributio n s from: Net i n vestme n t i n come (0.06 ) Net realized gai n s (0.01 ) Total distributio n s (0.07 ) Net asset value, e n d of period $ 10.70 Total retur n d 7.74 % Ratios to average net assets e Expe n ses before waiver a n d payme n ts by affiliates 5.77 % Expe n ses n et of waiver a n d payme n ts by affiliates 1.65 % Net i n vestme n t i n come 1.41 % Supplemental data Net assets, e n d of period (000’s) $ 11 Portfolio tur n over rate 18.99 % a For the period September 6, 2013 (commencement of operations) to January 31, 2014. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 17 Franklin Global Trust Financial Highlights (continued) Franklin Global Listed Infrastructure Fund Period Ended January 31, 2014 a Class R6 (unaudited) Per share operating performance (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ 10.00 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.08 Net realized a n d u n realized gai n s (losses) 0.72 Total from i n vestme n t operatio n s 0.80 Less distributio n s from: Net i n vestme n t i n come (0.07 ) Net realized gai n s (0.01 ) Total distributio n s (0.08 ) Net asset value, e n d of period $ 10.72 Total retur n d 8.03 % Ratios to average net assets e Expe n ses before waiver a n d payme n ts by affiliates 5.11 % Expe n ses n et of waiver a n d payme n ts by affiliates 1.03 % Net i n vestme n t i n come 2.03 % Supplemental data Net assets, e n d of period (000’s) $ 11 Portfolio tur n over rate 18.99 % a For the period September 6, 2013 (commencement of operations) to January 31, 2014. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. 18 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Global Trust Financial Highlights (continued) Franklin Global Listed Infrastructure Fund Period Ended January 31, 2014 a Advisor Class (unaudited) Per share operating performance (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ 10.00 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.06 Net realized a n d u n realized gai n s (losses) 0.74 Total from i n vestme n t operatio n s 0.80 Less distributio n s from: Net i n vestme n t i n come (0.07 ) Net realized gai n s (0.01 ) Total distributio n s (0.08 ) Net asset value, e n d of period $ 10.72 Total retur n d 8.02 % Ratios to average net assets e Expe n ses before waiver a n d payme n ts by affiliates 5.27 % Expe n ses n et of waiver a n d payme n ts by affiliates 1.15 % Net i n vestme n t i n come 1.91 % Supplemental data Net assets, e n d of period (000’s) $ 179 Portfolio tur n over rate 18.99 % a For the period September 6, 2013 (commencement of operations) to January 31, 2014. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 19 Franklin Global Trust Statement of Investments, January 31, 2014 (unaudited) Franklin Global Listed Infrastructure Fund Country Shares/Units Value Common Stocks and Other Equity Interests 94.9% Airport Services 12.6% Aeroports de Paris (ADP) Fra n ce 1,630 $ 184,011 Auckla n d I n ter n atio n al Airport Ltd. New Zeala n d 38,240 112,868 BBA Aviatio n PLC U n ited Ki n gdom 20,510 104,072 Fraport AG Germa n y 1,470 108,789 Grupo Aeroportuario del Pacifico SAB de CV, ADR Mexico 1,052 57,008 Grupo Aeroportuario del Sureste SAB de CV, ADR Mexico 725 81,650 Japa n Airport Termi n al Co. Ltd. Japa n 3,400 69,281 SATS Ltd. Si n gapore 21,000 51,484 SIA E n gi n eeri n g Co. Si n gapore 7,000 27,031 Syd n ey Airport Australia 20,551 70,850 a U n ique Zurich Airport Switzerla n d 80 47,035 914,079 Electric Utilities 17.5% America n Electric Power Co. I n c. U n ited States 680 33,191 Duke E n ergy Corp. U n ited States 2,210 156,070 EDF SA Fra n ce 1,090 37,077 Ediso n I n ter n atio n al U n ited States 1,400 67,424 E n el SpA Italy 33,839 154,629 E n ersis SA, ADR Chile 2,490 33,042 Exelo n Corp. U n ited States 1,720 49,880 FirstE n ergy Corp. U n ited States 1,520 47,865 Iberdrola SA Spai n 14,881 91,864 ITC Holdi n gs Corp. U n ited States 940 97,290 NextEra E n ergy I n c. U n ited States 2,540 233,502 Portla n d Ge n eral Electric Co. U n ited States 3,050 92,049 The Souther n Co. U n ited States 1,320 54,437 SSE PLC U n ited Ki n gdom 3,630 78,028 Xcel E n ergy I n c. U n ited States 1,210 34,981 1,261,329 Gas Utilities 1.2% Atmos E n ergy Corp. U n ited States 1,220 58,572 ENN E n ergy Holdi n gs Ltd. Chi n a 4,800 31,099 89,671 Highways & Railtracks 17.6% Abertis I n fraestructuras SA Spai n 14,359 321,003 A n saldo STS SpA Italy 5,597 62,392 Atla n tia SpA Italy 12,354 281,596 a Chi n a Resources a n d Tra n sportatio n Group Ltd. Ho n g Ko n g 300,000 16,036 Groupe Eurotu nn el SA Fra n ce 16,790 185,376 Macquarie Atlas Roads Group Australia 12,943 31,937 Qube Logistics Holdi n gs Ltd. Australia 19,747 35,940 Sias Italy 4,362 43,536 Tra n surba n Group Australia 48,305 292,064 1,269,880 20 | Semiannual Report Franklin Global Trust Statement of Investments, January 31, 2014 (unaudited) (continued) Franklin Global Listed Infrastructure Fund Country Shares/Units Value Common Stocks and Other Equity Interests (continued) Independent Power Producers & Energy Traders 1.0% Chi n a Lo n gyua n Power Group Corp. Chi n a 37,000 $ 44,465 Empresa Nacio n al de Electricidad SA, ADR Chile 819 31,597 76,062 Marine Ports & Services 6.5% Chi n a Mercha n ts Holdi n gs I n ter n atio n al Co. Ltd. Chi n a 30,000 102,401 b COSCO Pacific Ltd. Chi n a 80,000 102,633 Hutchiso n Port Holdi n gs Trust Ho n g Ko n g 103,000 68,495 Kamigumi Co. Ltd. Japa n 12,000 108,520 Mitsubishi Logistics Corp. Japa n 6,000 85,441 467,490 Multi-Utilities 16.3% Ce n trica PLC U n ited Ki n gdom 27,140 138,785 Domi n io n Resources I n c. U n ited States 3,650 247,871 E.ON SE Germa n y 2,270 41,241 GDF Suez Fra n ce 7,040 155,579 Hera SpA Italy 16,664 38,501 Natio n al Grid PLC U n ited Ki n gdom 15,560 201,703 Public Service E n terprise Group I n c. U n ited States 2,310 77,015 RWE AG Germa n y 2,320 85,863 Sempra E n ergy U n ited States 1,430 132,575 Suez E n viro nn eme n t SA Fra n ce 3,230 57,876 1,177,009 Oil & Gas Storage & Transportation 21.4% Altagas Ltd. Ca n ada 1,400 52,087 a Che n iere E n ergy I n c. U n ited States 2,240 98,426 E n bridge I n c. Ca n ada 7,090 297,789 E n ergy Tra n sfer Equity LP U n ited States 1,975 82,397 I n ter Pipeli n e Ltd. Ca n ada 2,600 64,690 Ki n der Morga n I n c. U n ited States 3,860 131,279 Magella n Midstream Part n ers LP U n ited States 1,120 74,435 MarkWest E n ergy Part n ers LP U n ited States 522 36,639 Phillips 66 Part n ers LP U n ited States 1,570 58,765 SemGroup Corp., A U n ited States 860 53,114 Spectra E n ergy Corp. U n ited States 3,130 112,523 Targa Resources Corp. U n ited States 730 65,912 Tra n sCa n ada Corp. Ca n ada 2,920 126,998 Ultrapar Participacoes SA, ADR Brazil 3,106 68,487 Wester n Gas Equity Part n ers LP U n ited States 1,890 77,811 The Williams Cos. I n c. U n ited States 3,570 144,549 1,545,901 Water Utilities 0.8% America n Water Works Co. I n c. U n ited States 1,340 57,044 Total Common Stocks and Other Equity Interests (Cost $6,486,036) 6,858,465 Semiannual Report | 21 Franklin Global Trust Statement of Investments, January 31, 2014 (unaudited) (continued) Franklin Global Listed Infrastructure Fund Country Shares/Units Value Preferred Stocks (Cost $24,305) 0.3% Electric Utilities 0.3% Compa n hia E n ergetica de Mi n as Gerais, ADR, pfd. Brazil 3,213 $ 18,539 Total Investments (Cost $6,510,341) 95.2% 6,877,004 Other Assets, less Liabilities 4.8% 350,193 Net Assets 100.0% $ 7,227,197 See Abbreviations on page 36. a Non-income producing. b A portion or all of the security purchased on a delayed delivery basis. See Note 1(c). 22 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Global Trust Financial Statements Statement of Assets and Liabilities Ja n uary 31, 2014 (u n audited) Franklin Global Listed Infrastructure Fund Assets: I n vestme n ts i n securities: Cost $ 6,510,341 Value $ 6,877,004 Cash 219,466 Receivables: Capital shares sold 148,226 Divide n ds 13,610 Affiliates 74,633 Offeri n g costs 101,325 Total assets 7,434,264 Liabilities: Payables: I n vestme n t securities purchased 172,801 Capital shares redeemed 1,926 Tra n sfer age n t fees 3,604 Professio n al fees 19,886 Accrued expe n ses a n d other liabilities 8,850 Total liabilities 207,067 Net assets, at value $ 7,227,197 Net assets co n sist of: Paid-i n capital $ 6,865,970 U n distributed n et i n vestme n t i n come 4,093 Net u n realized appreciatio n (depreciatio n ) 366,811 Accumulated n et realized gai n (loss) (9,677 ) Net assets, at value $ 7,227,197 Semiannual Report | The accompanying notes are an integral part of these financial statements. | 23 Franklin Global Trust Financial Statements (continued) Statement of Assets and Liabilities (continued) Ja n uary 31, 2014 (u n audited) Franklin Global Listed Infrastructure Fund Class A: Net assets, at value $ 6,625,489 Shares outsta n di n g 618,707 Net asset value per share a $ 10.71 Maximum offeri n g price per share ( n et asset value per share ÷ 94.25%) $ 11.36 Class C: Net assets, at value $ 401,054 Shares outsta n di n g 37,555 Net asset value a n d maximum offeri n g price per share a $ 10.68 Class R: Net assets, at value $ 10,696 Shares outsta n di n g 1,000 Net asset value a n d maximum offeri n g price per share $ 10.70 Class R6: Net assets, at value $ 10,715 Shares outsta n di n g 1,000 Net asset value a n d maximum offeri n g price per share $ 10.72 Advisor Class: Net assets, at value $ 179,243 Shares outsta n di n g 16,724 Net asset value a n d maximum offeri n g price per share $ 10.72 a Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. 24 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Global Trust Financial Statements (continued) Statement of Operations for the period e n ded Ja n uary 31, 2014 a (u n audited) Franklin Global Listed Infrastructure Fund I n vestme n t i n come: Divide n ds ( n et of foreig n taxes of $5,304) $ 72,829 Expe n ses: Ma n ageme n t fees (Note 3a) 23,795 Distributio n fees: (Note 3c) Class A 4,616 Class C 557 Class R 22 Tra n sfer age n t fees: (Note 3e) Class A 4,013 Class C 95 Class R 7 Class R6 1 Advisor Class 35 Custodia n fees (Note 4) 897 Reports to shareholders 5,039 Registratio n a n d fili n g fees 846 Professio n al fees 20,793 Amortizatio n of offeri n g costs 68,324 Other 1,558 Total expe n ses 130,598 Expe n ses waived/paid by affiliates (Note 3f) (98,030 ) Net expe n ses 32,568 Net i n vestme n t i n come 40,261 Realized a n d u n realized gai n s (losses): Net realized gai n (loss) from: I n vestme n ts 10,816 Foreig n curre n cy tra n sactio n s (13,040 ) Net realized gai n (loss) (2,224 ) Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n : I n vestme n ts 366,663 Tra n slatio n of other assets a n d liabilities de n omi n ated i n foreig n curre n cies 148 Net cha n ge i n u n realized appreciatio n (depreciatio n ) 366,811 Net realized a n d u n realized gai n (loss) 364,587 Net i n crease (decrease) i n n et assets resulti n g from operatio n s $ 404,848 a For the period September 6, 2013 (commencement of operations) to January 31, 2014. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 25 Franklin Global Trust Financial Statements (continued) Statement of Changes in Net Assets Franklin Global Listed Infrastructure Fund Period Ended January 31, 2014 a (unaudited) I n crease (decrease) i n n et assets: Operatio n s: Net i n vestme n t i n come $ 40,261 Net realized gai n (loss) from i n vestme n ts a n d foreig n curre n cy tra n sactio n s (2,224 ) Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n i n vestme n ts a n d tra n slatio n of other assets a n d liabilities de n omi n ated i n foreig n curre n cies 366,811 Net i n crease (decrease) i n n et assets resulti n g from operatio n s 404,848 Distributio n s to shareholders from: Net i n vestme n t i n come: Class A (34,393 ) Class C (1,486 ) Class R (60 ) Class R6 (68 ) Advisor Class (161 ) Net realized gai n s: Class A (7,079 ) Class C (318 ) Class R (13 ) Class R6 (13 ) Advisor Class (30 ) Total distributio n s to shareholders (43,621 ) Capital share tra n sactio n s: (Note 2) Class A 6,267,389 Class C 399,745 Class R 10,000 Class R6 10,000 Advisor Class 178,836 Total capital share tra n sactio n s 6,865,970 Net i n crease (decrease) i n n et assets 7,227,197 Net assets: E n d of period $ 7,227,197 U n distributed n et i n vestme n t i n come i n cluded i n n et assets: E n d of period $ 4,093 a For the period September 6, 2013 (commencement of operations) to January 31, 2014. 26 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Global Trust Notes to Financial Statements (unaudited) Franklin Global Listed Infrastructure Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Franklin Global Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of six separate funds. The Franklin Global Listed Infrastructure Fund (Fund) is included in this report. The financial statements of the remaining funds in the Trust are presented separately. Effective September 6, 2013, the Fund commenced operations offering five classes of shares: Class A, Class C, Class R, Class R6, and Advisor Class. Each class of shares differs by its initial sales load, contingent deferred sales charges, voting rights on matters affecting a single class, its exchange privilege and fees primarily due to differing arrangements for distribution and transfer agent fees. The following summarizes the Fund’s significant accounting policies. a. Financial Instrument Valuation The Fund’s investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under procedures approved by the Trust’s Board of Trustees (the Board), the Fund’s administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund’s valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily Semiannual Report | 27 Franklin Global Trust Notes to Financial Statements (unaudited) (continued) Franklin Global Listed Infrastructure Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) a. Financial Instrument Valuation (continued) employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Fund’s portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. Also, when the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Fund’s portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. b. Foreign Currency Translation Portfolio securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars based on the exchange rate of such currencies against U.S. dollars on the date of valuation. The Fund may enter into foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of securities, income and 28 | Semiannual Report Franklin Global Trust Notes to Financial Statements (unaudited) (continued) Franklin Global Listed Infrastructure Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) b. Foreign Currency Translation (continued) expense items denominated in foreign currencies are translated into U.S. dollars at the exchange rate in effect on the transaction date. Portfolio securities and assets and liabilities denominated in foreign currencies contain risks that those currencies will decline in value relative to the U.S. dollar. Occasionally, events may impact the availability or reliability of foreign exchange rates used to convert the U.S. dollar equivalent value. If such an event occurs, the foreign exchange rate will be valued at fair value using procedures established and approved by the Board. The Fund does not separately report the effect of changes in foreign exchange rates from changes in market prices on securities held. Such changes are included in net realized and unrealized gain or loss from investments on the Statement of Operations. Realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions and the difference between the recorded amounts of dividends, interest, and foreign withholding taxes and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in foreign exchange rates on foreign denominated assets and liabilities other than investments in securities held at the end of the reporting period. c. Securities Purchased on a Delayed Delivery Basis The Fund purchases securities on a delayed delivery basis, with payment and delivery scheduled for a future date. These transactions are subject to market fluctuations and are subject to the risk that the value at delivery may be more or less than the trade date purchase price. Although the Fund will generally purchase these securities with the intention of holding the securities, it may sell the securities before the settlement date. Sufficient assets have been segregated for these securities. d. Income and Deferred Taxes It is the Fund’s policy to qualify as a regulated investment company under the Internal Revenue Code. The Fund intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. The Fund may be subject to foreign taxation related to income received, capital gains on the sale of securities and certain foreign currency transactions in the foreign jurisdictions in which it invests. Foreign taxes, if any, are recorded based on the tax regulations and rates that exist in the foreign markets in which the Fund invests. When a capital gain tax is determined to apply the Fund records an estimated deferred tax liability in an amount that would be payable if the securities were disposed of on the valuation date. Semiannual Report | 29 Franklin Global Trust Notes to Financial Statements (unaudited) (continued) Franklin Global Listed Infrastructure Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) d. Income and Deferred Taxes (continued) The Fund recognizes the tax benefits of uncertain tax positions only when the position is “more likely than not” to be sustained upon examination by the tax authorities based on the technical merits of the tax position. As of January 31, 2014, the Fund has determined that no liability for unrecognized tax benefits is required in the Fund’s financial statements related to uncertain tax positions taken on a tax return (or expected to be taken on future tax returns). e. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Estimated expenses are accrued daily. Dividend income is recorded on the ex-dividend date except that certain dividends from foreign securities are recognized as soon as the Fund is notified of the ex-dividend date. Distributions to shareholders are recorded on the ex-dividend date and are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Common expenses incurred by the Trust are allocated among the funds based on the ratio of net assets of each fund to the combined net assets of the Trust. Fund specific expenses are charged directly to the fund that incurred the expense. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. f. Offering Costs Offering costs are amortized on a straight line basis over twelve months. g. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. 30 | Semiannual Report Franklin Global Trust Notes to Financial Statements (unaudited) (continued) Franklin Global Listed Infrastructure Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) h. Guarantees and Indemnifications Under the Trust’s organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Fund, enters into contracts with service providers that contain general indemnification clauses. The Trust’s maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. 2. S HARES OF B ENEFICIAL I NTEREST At January 31, 2014, there were an unlimited number of shares authorized (without par value). Transactions in the Fund’s shares were as follows: Period Ended 3 January 31, 2014 a Shares Amount Class A Shares: Shares sold 618,581 $ 6,266,126 Shares issued i n rei n vestme n t of distributio n s 438 4,570 Shares redeemed (312 ) (3,307 ) Net i n crease (decrease) 618,707 $ 6,267,389 Class C Shares: Shares sold 40,325 $ 428,869 Shares issued i n rei n vestme n t of distributio n s 166 1,732 Shares redeemed (2,936 ) (30,856 ) Net i n crease (decrease) 37,555 $ 399,745 Class R Shares: Shares sold 1,001 $ 10,010 Shares redeemed (1 ) (10 ) Net i n crease (decrease) 1,000 $ 10,000 Class R6 Shares: Shares sold 1,001 $ 10,010 Shares redeemed (1 ) (10 ) Net i n crease (decrease) 1,000 $ 10,000 Advisor Class Shares: Shares sold 16,733 $ 178,937 Shares issued i n rei n vestme n t of distributio n s 11 110 Shares redeemed (20 ) (211 ) Net i n crease (decrease) 16,724 $ 178,836 a For the period September 6, 2013 (commencement of operations) to January 31, 2014. Semiannual Report | 31 Franklin Global Trust Notes to Financial Statements (unaudited) (continued) Franklin Global Listed Infrastructure Fund 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Trust are also officers and/or directors of the following subsidiaries: Subsidiary Affiliation Fra n kli n Templeto n I n stitutio n al, LLC (FT I n stitutio n al) I n vestme n t ma n ager Fra n kli n Templeto n Services, LLC (FT Services) Admi n istrative ma n ager Fra n kli n Templeto n Distributors, I n c. (Distributors) Pri n cipal u n derwriter Fra n kli n Templeto n I n vestor Services, LLC (I n vestor Services) Tra n sfer age n t a. Management Fees The Fund pays an investment management fee to FT Institutional based on the average daily net assets of the Fund as follows: Annualized Fee Rate Net Assets % Up to a n d i n cludi n g $500 millio n % Over $500 millio n , up to a n d i n cludi n g $1 billio n % Over $1 billio n , up to a n d i n cludi n g $1.5 billio n % Over $1.5 billio n , up to a n d i n cludi n g $6.5 billio n % Over $6.5 billio n , up to a n d i n cludi n g $11.5 billio n % Over $11.5 billio n , up to a n d i n cludi n g $16.5 billio n % Over $16.5 billio n , up to a n d i n cludi n g $19 billio n % Over $19 billio n , up to a n d i n cludi n g $21.5 billio n % I n excess of $21.5 billio n b. Administrative Fees Under an agreement with FT Institutional, FT Services provides administrative services to the Fund. The fee is paid by FT Institutional based on the Funds average daily net assets, and is not an additional expense of the Fund. c. Distribution Fees The Board has adopted distribution plans for each share class, with the exception of Class R6 and Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Distribution fees are not charged on shares held by affiliates. Under the Funds Class A reimbursement distribution plan, the Fund reimburses Distributors for costs incurred in connection with the servicing, sale and distribution of the Funds shares up to the maximum annual plan rate. Under the Class A reimbursement distribution plan, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the Funds Class C and R compensation distribution plans, the Fund pays Distributors for costs incurred in connection with the servicing, sale and distribution of the Funds shares up to the maximum annual plan rate for each class. 32 | Semiannual Report Franklin Global Trust Notes to Financial Statements (unaudited) (continued) Franklin Global Listed Infrastructure Fund 3. T RANSACTIONS WITH A FFILIATES (continued) c. Distribution Fees (continued) The plan year, for purposes of monitoring compliance with the maximum annual plan rates, is February 1 through January 31. The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: Class A % Class C % Class R % The Board has set the current rate at 0.30% per year for Class A shares until further notice and approval by the Board. d. Sales Charges/Underwriting Agreements Front-end sales charges and contingent deferred sales charges (CDSC) do not represent expenses of the Fund. These charges are deducted from the proceeds of sales of Fund shares prior to investment or from redemption proceeds prior to remittance, as applicable. Distributors has advised the Fund of the following commission transactions related to the sales and redemptions of the Funds shares for the period: Sales charges retai n ed n et of commissio n s paid to u n affiliated broker/dealers $ CDSC retai n ed  e. Transfer Agent Fees Each class of shares, except for Class R6, pays transfer agent fees to Investor Services for its performance of shareholder servicing obligations and reimburses Investor Services for out of pocket expenses incurred, including shareholding servicing fees paid to third parties. These fees are allocated daily based upon their relative proportion of such classes aggregate net assets. Class R6 pays Investor Services transfer agent fees specific to that class. For the period ended January 31, 2014, the Fund paid transfer agent fees of $4,151, of which $354 was retained by Investor Services. f. Waiver and Expense Reimbursements FT Institutional and FT Services have contractually agreed in advance to waive or limit their respective fees and to assume as their own expense certain expenses otherwise payable by the Fund so that the expenses (excluding distribution fees and acquired fund fees and expenses) for Class A, Class C, Class R and Advisor Class of the Fund do not exceed 1.15% and Class R6 Semiannual Report | 33 Franklin Global Trust Notes to Financial Statements (unaudited) (continued) Franklin Global Listed Infrastructure Fund 3. T RANSACTIONS WITH A FFILIATES (continued) f. Waiver and Expense Reimbursements (continued) does not exceed 1.03% based on the average net assets of each class (other than certain non-routine expenses or costs, including those relating to litigation, indemnification, reorganizations, and liquidations) until November 30, 2014. g. Other Affiliated Transactions At January 31, 2014, Franklin Resources, Inc. owned 74.08% of the Funds outstanding shares. Investment activities of this shareholder could have a material impact on the Fund. 4. E XPENSE O FFSET A RRANGEMENT The Fund has entered into an arrangement with its custodian whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Funds custodian expenses. During the period ended January 31, 2014, there were no credits earned. 5. I NCOME T AXES At January 31, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of i n vestme n ts $ U n realized appreciatio n $ U n realized depreciatio n ) Net u n realized appreciatio n (depreciatio n ) $ Differences between income and/or capital gains as determined on a book basis and a tax basis are primarily due to differing treatments of non-deductible expenses, offering costs and wash sales. 6. I NVESTMENT T RANSACTIONS Purchases and sales of investments (excluding short term securities) for the period ended January 31, 2014, aggregated $7,621,876 and $1,128,764, respectively. 34 | Semiannual Report Franklin Global Trust Notes to Financial Statements (unaudited) (continued) Franklin Global Listed Infrastructure Fund 7. C ONCENTRATION OF R ISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 8. C REDIT F ACILITY The Fund, together with other U.S. registered and foreign investment funds (collectively, Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $1.5 billion (Global Credit Facility). This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Effective February 14, 2014, the Borrowers renewed the Global Credit Facility which matures on February 13, 2015. The Fund began participating in the Global Credit Facility on February 14, 2014. Under the terms of the Global Credit Facility, the Fund shall, in addition to interest charged on any borrowings made by the Fund and other costs incurred by the Fund, pay its share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon its relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.07% based upon the unused portion of the Global Credit Facility. These fees are reflected in other expenses on the Statement of Operations. 9. F AIR V ALUE M EASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. Semiannual Report | 35 Franklin Global Trust Notes to Financial Statements (unaudited) (continued) Franklin Global Listed Infrastructure Fund 9. F AIR V ALUE M EASUREMENTS (continued) For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At January 31, 2014, all of the Funds investments in financial instruments carried at fair value were valued using Level 1 inputs. For detailed categories, see the accompanying Statement of Investments. 10. N EW A CCOUNTING P RONOUNCEMENT In June 2013, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2013-08, Investment Companies (Topic 946): Amendments to the Scope, Measurement, and Disclosure Requirements. The ASU modifies the criteria used in defining an investment company under U.S. Generally Accepted Accounting Principles and also sets forth certain measurement and disclosure requirements. Under the ASU, an entity that is registered under the 1940 Act automatically qualifies as an investment company. The ASU is effective for interim and annual reporting periods beginning after December 15, 2013. Management has reviewed the requirements and believes the adoption of this ASU will not have a material impact on the financial statements. 11. S UBSEQUENT E VENTS The Fund has evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure other than those already disclosed in the financial statements. A BBREVIATIONS Selected Portfolio ADR - America n Depositary Receipt 36 | Semiannual Report Franklin Global Trust Shareholder Information Franklin Global Listed Infrastructure Fund Proxy Voting Policies and Procedures The Trusts investment manager has established Proxy Voting Policies and Procedures (Policies) that the Trust uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Trusts complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Trusts proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Trust files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. Semiannual Report | 37 This page i n te n tio n ally left bla n k. This page i n te n tio n ally left bla n k. This page i n te n tio n ally left bla n k. Contents Shareholder Letter 1 Semiannual Report Financial Statements 21 Franklin Global Real Estate Fund 3 Notes to Financial Statements 25 Performance Summary 8 Shareholder Information 35 Your Fund’s Expenses 11 Financial Highlights and Statement of Investments 13 Semiannual Report Franklin Global Real Estate Fund Your Funds Goal and Main Investments: Franklin Global Real Estate Fund seeks high total return. Under normal market conditions, the Fund invests at least 80% of its net assets in securities of companies located anywhere in the world that operate in the real estate sector, including real estate investment trusts (REITs) and REIT-like entities. 1 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. This semiannual report for Franklin Global Real Estate Fund covers the period ended January 31, 2014. Performance Overview For the six months under review, Franklin Global Real Estate Fund had a -0.52% cumulative total return. In comparison, the FTSE ® EPRA ® /NAREIT ® Developed Index, which measures global real estate markets in North America, Europe and Asia, posted a +0.47% total return. 2, 3 You can find more of the Funds performance data in the Performance Summary beginning on page 8. Economic and Market Overview Solid U.S. economic growth underpinned by consumer and business spending, rising inventories and increasing exports characterized the six months under review. Low mortgage interest rates and improving consumer confidence aided the housing market recovery. Manufacturing expanded while the unemployment rate declined to 6.6% in January 2014 from 7.3% in July 2013. 4 Inflation remained well below the Federal Reserve Boards (Feds) 2.0% target. In October 2013, the federal government temporarily shut down after Congress failed to authorize routine federal funding amid a disagreement over a new health care law. However, Congress passed a $1.1 trillion spending bill toward the end of the review period to fund the government through September 2014. Encouraged by positive economic and employment reports, the Fed began reducing its monthly bond purchases by $10 billion in January 2014, although it maintained its commitment to keeping interest rates low. Outside the U.S., the U.K. showed strong growth, and economic activity in Japan and the eurozone continued to show signs of improvement. Growth in the U.K. was driven by easier credit conditions and stronger consumer The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 17. Semiannual Report | 3 confidence. In Japan, improving business sentiment, personal consumption and higher exports resulting from a weaker yen supported the economy, and the unemployment rate reached its lowest level in six years. The Bank of Japan announced it would provide additional monetary stimulus if required. Although technically out of recession, the eurozone experienced weak employment trends, deflationary risks and political turmoil in some of the peripheral countries. However, German Chancellor Angela Merkels reelection and the European Central Banks rate cut to a record low helped partly restore investor confidence in the region. Growth in many emerging market economies moderated based on lower domestic demand, falling exports and weakening commodity prices. However, select emerging market economies such as those of China, Malaysia, South Korea, Poland and Hungary improved in 2013s second half. Monetary policies tightened in several emerging market countries, including Brazil, India, Turkey and South Africa, as their central banks raised interest rates to curb inflation and support their currencies. Stocks in the eurozone led developed markets, which advanced for most of the period before a sharp decline in January 2014 stemming from concerns of a slowdown in China, mixed corporate earnings and continuing reduction of the Feds asset purchase program. Political turmoil in certain emerging markets and tight credit conditions in China further weighed on emerging market equities, resulting in relatively flat performance for the period. An emerging market sell-off led to several currencies depreciation against the U.S. dollar, especially in January 2014. Gold prices declined for the period despite a January rally when some investors sought to limit exposure to slipping global equities. Global Real Estate Market Overview Global real estate markets were fairly flat over the reporting period, as real estate securities in some countries suffered at period-end from an uncertain global economic outlook. According to the FTSE EPRA/NAREIT Developed Index, in U.S. dollar terms, Greece, Austria and the U.K. led returns of country real estate markets, while Norway, Hong Kong and Singapore were among the poorest performers. Investment Strategy We are research-driven, fundamental investors. We seek to limit price volatility by investing across markets and property types. We also seek to provide a consistently high level of income. We center our active investment strategy on the belief that unsynchronized regional economic activity within the global economy can provide consistent, attractive return opportunities in the global real estate markets. We use a bottom-up, value-oriented stock selection process that 4 | Semiannual Report incorporates macro-level views in the evaluation process. We use top-down macro overlays to provide country/regional, property type, and company size perspectives in identifying international/local cyclical and thematic trends that highlight investment opportunities. We may use currency forward contracts from time to time to help manage currency risk and the Fund’s exposure to various currencies. Manager’s Discussion During the six months under review, key contributors to the Fund’s performance relative to the global property benchmark, the FTSE EPRA/NAREIT Developed Index, included hotel/resort and entertainment property holdings 5 such as Starwood Hotels and Resorts Worldwide. 6 Starwood outperformed its hotel peers and the benchmark during the reporting period, reflecting continued recovery in lodging fundamentals driven by an improved economic environment and positive investor sentiment for lodging stocks. Additionally, the stock benefited from a share buyback program. We believe the company remains well positioned to benefit from positive lodging fundamentals given its global presence and its asset-light/fee-based business model, which could generate steady earnings growth. The Fund’s overweighted position in Japanese diversified REIT Kenedix Office Investment also boosted relative returns over the period as it performed strongly over the past six months. We believe Kenedix had better earnings momentum than its office space peers, largely led by steadily improved occupancy levels in its properties and active property acquisitions through its independent network. 7 The company raised funding in November for property acquisitions, and we are optimistic about its profit growth outlook against the backdrop of an office market recovery in Tokyo. Japanese industrial property company Nippon Prologis REIT also outperformed during the period, and the Fund benefited from a relative overweighting. 8 In our analysis, the trust has substantial external growth potential because of the pipeline support from its sponsor Prologis, a global leading operator and developer of logistics facilities. In addition, demand for large-scale logistics facilities increased in Japan and we feel Nippon Prologis could enjoy higher rents and occupancy because of what we viewed as its superior portfolio quality. What is a currency forward contract? A currency forward contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency at a specific exchange rate on a future date. Conversely, security selection in the diversified sector detracted from the Fund’s relative returns over the period. 9 Shares of The Wharf Holdings, a leading retail landlord in Hong Kong, declined significantly over the period. Hong Kong retail sales growth began to decelerate in the second half of 2013 and Wharf underperformed as a result. Although rental rates could recover, sales growth for The Wharf’s shopping malls, given the high base and luxury sales slowdown, may moderate further and weigh on investor sentiment, in our opinion. The Fund’s investment in Stockland, an Australian diversified REIT, also weighed on relative returns. Following a series of earnings downgrades, asset writedowns, and a deceleration in fundamentals, Stockland’s outlook appeared weak as Semiannual Report | 5 Top 10 Holdings 1/31/14 Company % of Total Sector/Industry, Country Net Assets Mitsui Fudosan Co. Ltd. 4.9 % Diversified Real Estate Activities, Japan Simon Property Group Inc. 4.9 % Retail REITs, U.S. Mitsubishi Estate Co. Ltd. 4.1 % Diversified Real Estate Activities, Japan Unibail-Rodamco SE 3.2 % Retail REITs, France Prologis Inc. 2.5 % Industrial REITs, U.S. Ventas Inc. 2.1 % Specialized REITs, U.S. Vornado Realty Trust 2.1 % Diversified REITs, U.S. Public Storage 2.1 % Specialized REITs, U.S. Land Securities Group PLC 1.9 % Diversified REITs, U.K. Host Hotels & Resorts Inc. 1.8 % Specialized REITs, U.S. its board implemented significant management changes. However, sentiment toward this position turned positive in the second half of 2013 as housing statistics improved after the Reserve Bank of Australia cut interest rates. We invested during the period based on our belief that Stockland’s own residential operations could, in turn, improve because of a recovery in fundamentals, but our position lost value. The share price of Singaporean real estate developer REIT Keppel Land dropped over the period, and the Fund’s relative performance suffered from an overweighting. The stock faltered early in the period after the company announced it would not declare a dividend for the nine months ended September 30, 2013. Additionally, the firm’s announcement that it had completed a divestment of a significant project in Indonesia failed to impress investors. It is important to recognize the effect of currency movements on the Fund’s performance. In general, if the value of the U.S. dollar goes up compared with a foreign currency, an investment traded in that foreign currency will go down in value because it will be worth fewer U.S. dollars. This can have a negative effect on Fund performance. Conversely, when the U.S. dollar weakens in relation to a foreign currency, an investment traded in that foreign currency will increase in value, which can contribute to Fund performance. For the six months ended January 31, 2014, the U.S. dollar rose in value relative to most currencies. As a result, the Fund’s performance was negatively affected by the portfolio’s investment predominantly in securities with non-U.S. currency exposure. Thank you for your continued participation in Franklin Global Real Estate Fund. We look forward to serving your future investment needs. Portfolio Management Team Franklin Global Real Estate Fund 6 | Semiannual Report The foregoing information reflects our analysis, opinions and portfolio holdings as of January 31, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. The index is unmanaged and includes reinvested dividends. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. 1. REITs are real estate investment trust companies, usually with publicly traded stock, that manage a portfolio of income-producing real estate properties such as apartments, hotels, industrial properties, office buildings or shop- ping centers. The Fund predominantly invests in equity REITs, which also take ownership positions in real estate. Shareholders of equity REITs generally receive income from rents received and receive capital gains when properties are sold at a profit. REITs are generally operated by experienced property management teams and typically concentrate on a specific geographic region or property type. 2. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 3. The FTSE/EPRA NAREIT Index (the Index) is not in any way sponsored, endorsed, sold or promoted by FTSE International Limited (FTSE), by the London Stock Exchange Group companies (LSEG), Euronext N.V. (Euronext), European Public Real Estate Association (EPRA), or the National Association of Real Estate Investment Trusts (NAREIT) (together the Licensor Parties) and none of the Licensor Parties makes any warranty or representation whatsoever, expressly or impliedly, either as to the results to be obtained from the use of the Index and/or the figure at which the said Index stands at any particular time on any particular day or otherwise. The Index is compiled and calculated by FTSE. However, none of the Licensor Parties shall be liable (whether in negligence or otherwise) to any person for any error in the Index and none of the Licensor Parties shall be under any obligation to advise any person of any error therein. FTSE ®  is a trademark of LSEG, NAREIT ®  is a trademark of the National Association of Real Estate Investment Trusts and EPRA ®  is a trademark of EPRA and all are used by FTSE under license. 4. Source: Bureau of Labor Statistics. 5. Hotel/resort and entertainment property holdings are in hotels, resorts and cruise lines and specialized REITs in the SOI. 6. Not part of the index. 7. Office space holdings are in diversified REITs, office REITs and real estate operating companies in the SOI. 8. Industrial property holdings are in industrial REITs and real estate operating companies in the SOI. 9. Diversified holdings are in diversified real estate activities, diversified REITs, office REITS, real estate development and real estate operating companies in the SOI. Semiannual Report | 7 Performance Summary as of 1/31/14 Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FGRRX) Change 1/31/14 7/31/13 Net Asset Value (NAV) -$ $ $ Distributions (8/1/131/31/14) Divide n d I n come $ Class C (Symbol: FCGRX) Change 1/31/14 7/31/13 Net Asset Value (NAV) -$ $ $ Distributions (8/1/131/31/14) Divide n d I n come $ Class R6 (Symbol: n/a) Change 1/31/14 7/31/13 Net Asset Value (NAV) -$ $ $ Distributions (8/1/131/31/14) Divide n d I n come $ Advisor Class (Symbol: FVGRX) Change 1/31/14 7/31/13 Net Asset Value (NAV) -$ $ $ Distributions (8/1/131/31/14) Divide n d I n come $ 8 | Semiannual Report Performance Summary (continued) Performance 1 Cumulative total retur n excludes sales charges. Aggregate a n d average a nn ual total retur n s a n d value of $10,000 i n vestme n t i n clude maximum sales charges. Class A: 5.75% maximum i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Class R6/Advisor: n o sales charges. Class A 6-Month 1-Year 5-Year Inception (6/16/06) Cumulative Total Retur n 2 -0.52 % -1.14 % + % + % Average A nn ual Total Retur n 3 -6.24 % -6.79 % + % -0.14 % Value of $10,000 I n vestme n t 4 $ Avg. A nn . Total Retur n (12/31/13) 5 -3.65 % + % % Total A nn ual Operati n g Expe n ses 6 1.45% (with waiver) 1.62% (without waiver) Class C 6-Month 1-Year 5-Year Inception (6/16/06) Cumulative Total Retur n 2 -0.91 % -1.92 % + % -0.39 % Average A nn ual Total Retur n 3 -1.89 % -2.89 % + % -0.05 % Value of $10,000 I n vestme n t 4 $ Avg. A nn . Total Retur n (12/31/13) 5 + % + % + % Total A nn ual Operati n g Expe n ses 6 2.15% (with waiver) 2.32% (without waiver) Class R6 6-Month Inception (5/1/13) Cumulative Total Retur n 2 -0.49 % -9.41 % Aggregate Total Retur n 7 -0.49 % -9.41 % Value of $10,000 I n vestme n t 4 $ $ Aggregate Total Retur n (12/31/13) 5, 7 -8.36 % Total A nn ual Operati n g Expe n ses 6 0.99% (with waiver) 1.16% (without waiver) Advisor Class 6-Month 1-Year 5-Year Inception (6/16/06) Cumulative Total Retur n 2 -0.48 % -0.98 % + % + % Average A nn ual Total Retur n 3 -0.48 % -0.98 % + % + % Value of $10,000 I n vestme n t 4 $ Avg. A nn . Total Retur n (12/31/13) 5 + % + % + % Total A nn ual Operati n g Expe n ses 6 1.15% (with waiver) 1.32% (without waiver) Performa n ce data represe n t past performa n ce, which does n ot guara n tee future results. I n vestme n t retur n a n d pri n cipal value will fluctuate, a n d you may have a gai n or loss whe n you sell your shares. Curre n t performa n ce may differ from figures show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . Semiannual Report | 9 Performance Summary (continued) All investments involve risks, including possible loss of principal. The Fund concentrates in real estate securities, which involve special risks, such as declines in the value of real estate and increased susceptibility to adverse economic or regulatory developments affecting the sector. The Funds investments in REITs involve additional risks; since REITs typically are invested in a limited number of projects or in a particular market segment, they are more susceptible to adverse developments affecting a single project or market segment than more broadly diversified investments. Foreign investing, especially in emerging markets, involves additional risks such as currency and market volatility, as well as political and social instability. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Class R6: Shares are available to certain eligible investors as described in the prospectus. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. The Fund has an expense reduction contractually guaranteed through at least 11/30/14. Fund investment results reflect the expense reduction, to the extent applicable; without this reduction, the results would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 5. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 6. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 7. Aggregate total return represents the change in value of an investment for the periods indicated. Since Class R6 shares have existed for less than one year, average annual total return is not available. 10 | Semiannual Report Your Funds Expenses As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Semiannual Report | 11 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 8/1/13 Value 1/31/14 Period* 8/1/131/31/14 Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Class C Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Class R6 Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Advisor Class Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, net of expense waivers, annualized for each class (A: 1.45%; C: 2.15%; R6: 0.99%; and Advisor: 1.15%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. 12 | Semiannual Report Franklin Global Trust Financial Highlights Franklin Global Real Estate Fund Six Months Ended January 31, 2014 Year Ended July 31, Class A (unaudited) Per share operating performance (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b Net realized a n d u n realized gai n s (losses) ) ) Total from i n vestme n t operatio n s ) ) Less distributio n s from n et i n vestme n t i n come a n d n et foreig n curre n cy gai n s ) Redemptio n fees c       d Net asset value, e n d of period $ Total retur n e )% )% Ratios to average net assets f Expe n ses before waiver a n d payme n ts by affiliates a n d expe n se reductio n % Expe n ses n et of waiver a n d payme n ts by affiliates a n d expe n se reductio n % g % g % % g % g % g Net i n vestme n t i n come % Supplemental data Net assets, e n d of period (000s) $ Portfolio tur n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. g Benefit of expense reduction rounds to less than 0.01%. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 13 Franklin Global Trust Financial Highlights (continued) Franklin Global Real Estate Fund Six Months Ended January 31, 2014 Year Ended July 31, Class C (unaudited) Per share operating performance (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b () c Net realized a n d u n realized gai n s (losses) ) ) Total from i n vestme n t operatio n s ) ) Less distributio n s from n et i n vestme n t i n come a n d n et foreig n curre n cy gai n s ) Redemptio n fees d       c Net asset value, e n d of period $ Total retur n e )% )% Ratios to average net assets f Expe n ses before waiver a n d payme n ts by affiliates a n d expe n se reductio n % Expe n ses n et of waiver a n d payme n ts by affiliates a n d expe n se reductio n % g % g % % g % g % g Net i n vestme n t i n come )% Supplemental data Net assets, e n d of period (000s) $ Portfolio tur n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Amount rounds to less than $0.01 per share. d Effective September 1, 2008, the redemption fee was eliminated. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. g Benefit of expense reduction rounds to less than 0.01%. 14 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Global Trust Financial Highlights (continued) Franklin Global Real Estate Fund Six Months Ended Period Ended January 31, 2014 July 31, Class R6 (unaudited) a Per share operating performance (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ $ I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c Net realized a n d u n realized gai n s (losses) ) ) Total from i n vestme n t operatio n s ) ) Less distributio n s from n et i n vestme n t i n come )  Net asset value, e n d of period $ $ Total retur n d )% )% Ratios to average net assets e Expe n ses before waiver a n d payme n ts by affiliates a n d expe n se reductio n % % Expe n ses n et of waiver a n d payme n ts by affiliates a n d expe n se reductio n f % % Net i n vestme n t i n come % % Supplemental data Net assets, e n d of period (000s) $ $ Portfolio tur n over rate % % a For the period May 1, 2013 (effective date) to July 31, 2013. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Benefit of expense reduction rounds to less than 0.01%. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 15 Franklin Global Trust Financial Highlights (continued) Franklin Global Real Estate Fund Six Months Ended January 31, 2014 Year Ended July 31, Advisor Class (unaudited) Per share operating performance (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b Net realized a n d u n realized gai n s (losses) ) ) Total from i n vestme n t operatio n s ) ) Less distributio n s from n et i n vestme n t i n come a n d n et foreig n curre n cy gai n s ) Redemptio n fees c       d Net asset value, e n d of period $ Total retur n e )% )% Ratios to average net assets f Expe n ses before waiver a n d payme n ts by affiliates a n d expe n se reductio n % Expe n ses n et of waiver a n d payme n ts by affiliates a n d expe n se reductio n % g % g % % g % g % g Net i n vestme n t i n come % Supplemental data Net assets, e n d of period (000s) $ Portfolio tur n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. g Benefit of expense reduction rounds to less than 0.01%. 16 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Global Trust Statement of Investments, January 31, 2014 (unaudited) Franklin Global Real Estate Fund Country Shares Value Common Stocks 98.6% Diversified Real Estate Activities 14.9% CapitaLa n d Ltd. Si n gapore 423,824 $ 916,232 Ha n g Lu n g Properties Ltd. Ho n g Ko n g 442,621 1,237,168 Mitsubishi Estate Co. Ltd. Japa n 246,854 6,148,700 Mitsui Fudosa n Co. Ltd. Japa n 224,595 7,229,684 Su n Hu n g Kai Properties Ltd. Ho n g Ko n g 164,727 2,014,636 Tokyo Tatemo n o Co. Ltd. Japa n 237,781 2,257,378 The Wharf Holdi n gs Ltd. Ho n g Ko n g 326,694 2,230,252 22,034,050 Diversified REITs 11.8% a Activia Properties I n c., 144A Japa n 99 828,432 America n Assets Trust I n c. U n ited States 30,543 1,022,274 British La n d Co. PLC U n ited Ki n gdom 179,771 1,939,504 Ca n adia n REIT Ca n ada 24,150 922,355 Ke n edix Office I n vestme n t Corp. Japa n 288 1,440,352 La n d Securities Group PLC U n ited Ki n gdom 163,105 2,760,549 Liberty Property Trust U n ited States 12,466 453,762 Mirvac Group Australia 1,031,549 1,507,351 Spirit Realty Capital I n c. U n ited States 36,400 385,840 Stockla n d Australia 418,597 1,329,569 Su n tec REIT Si n gapore 626,794 790,427 Vor n ado Realty Trust U n ited States 33,825 3,106,150 Wereldhave N.V. Netherla n ds 9,800 745,481 WP Carey I n c. U n ited States 4,718 278,740 17,510,786 Home Furnishings 0.3% b Mohawk I n dustries I n c. U n ited States 3,130 445,023 Home Improvement Retail 0.2% The Home Depot I n c. U n ited States 4,620 355,047 Hotels, Resorts & Cruise Lines 1.4% Melia Hotels I n ter n atio n al SA Spai n 33,868 440,350 NH Hoteles SA Spai n 27,139 170,756 Starwood Hotels & Resorts Worldwide I n c. U n ited States 19,195 1,434,059 2,045,165 Industrial REITs 5.8% Asce n das REIT Si n gapore 321,803 536,885 a Asce n das REIT, 144A Si n gapore 61,000 101,770 Goodma n Group Australia 424,876 1,736,150 Mapletree Logistics Trust Si n gapore 696,737 548,461 Nippo n Prologis REIT I n c. Japa n 61 617,911 a Nippo n Prologis REIT I n c., 144A Japa n 47 476,095 Prologis I n c. U n ited States 96,720 3,748,867 STAG I n dustrial I n c. U n ited States 42,233 906,320 8,672,459 Semiannual Report | 17 Franklin Global Trust Statement of Investments, January 31, 2014 (unaudited) (continued) Franklin Global Real Estate Fund Country Shares Value Common Stocks (continued) Office REITs 10.4% Alexa n dria Real Estate Equities I n c. U n ited States 5,684 $ 398,619 Bosto n Properties I n c. U n ited States 21,332 2,305,776 Bra n dywi n e Realty Trust U n ited States 78,097 1,112,882 Coresite Realty Corp. U n ited States 8,031 246,391 Derwe n t Lo n do n PLC U n ited Ki n gdom 35,968 1,472,667 Digital Realty Trust I n c. U n ited States 10,227 521,475 Douglas Emmett I n c. U n ited States 35,540 903,782 Great Portla n d Estates PLC U n ited Ki n gdom 163,773 1,628,246 Highwoods Properties I n c. U n ited States 27,066 1,005,231 a,b,c Hulic REIT I n c., 144A Japa n 755 798,043 I n vesta Office Fu n d Australia 136,210 369,470 Japa n Real Estate I n vestme n t Corp. Japa n 228 1,180,445 Kilroy Realty Corp. U n ited States 27,530 1,453,584 SL Gree n Realty Corp. U n ited States 21,059 1,974,703 15,371,314 Real Estate Development 2.2% Chi n a Overseas La n d & I n vestme n t Ltd. Chi n a 238,158 642,667 b Howard Hughes Corp. U n ited States 4,218 526,280 Keppel La n d Ltd. Si n gapore 358,646 887,696 KWG Property Holdi n gs Ltd. Chi n a 741,500 386,815 Si n o La n d Co. Ltd. Ho n g Ko n g 646,645 861,238 3,304,696 Real Estate Operating Companies 7.0% Brookfield Office Properties I n c. U n ited States 56,195 1,050,912 Castellum AB Swede n 45,450 725,818 Deutsche Euroshop AG Germa n y 17,277 729,946 a Deutsche Euroshop AG, 144A Germa n y 3,060 129,284 Global Logistic Properties Ltd. Si n gapore 666,310 1,466,539 Ho n g Ko n g La n d Holdi n gs Ltd. Ho n g Ko n g 351,459 2,115,783 Hufvudstade n AB, A Swede n 106,496 1,428,358 Hysa n Developme n t Co. Ltd. Ho n g Ko n g 241,624 955,466 b LEG Immobilie n AG Germa n y 2,710 161,355 a,b LEG Immobilie n AG, 144A Germa n y 16,174 963,010 PSP Swiss Property AG Switzerla n d 1,197 103,122 U n ite Group PLC U n ited Ki n gdom 79,713 536,642 10,366,235 Residential REITs 7.8% Apartme n t I n vestme n t & Ma n ageme n t Co., A U n ited States 38,997 1,090,746 Avalo n Bay Commu n ities I n c. U n ited States 15,748 1,944,878 Boardwalk REIT Ca n ada 18,509 972,583 BRE Properties I n c. U n ited States 10,195 602,524 Camde n Property Trust U n ited States 5,536 342,235 Equity Lifestyle Properties I n c. U n ited States 21,102 829,520 Equity Reside n tial U n ited States 44,323 2,454,608 Essex Property Trust I n c. U n ited States 8,461 1,339,969 18 | Semiannual Report Franklin Global Trust Statement of Investments, January 31, 2014 (unaudited) (continued) Franklin Global Real Estate Fund Country Shares Value Common Stocks (continued) Residential REITs (continued) Post Properties I n c. U n ited States 12,096 $ 567,665 UDR I n c. U n ited States 55,297 1,345,929 11,490,657 Retail REITs 24.1% CapitaMall Trust Si n gapore 23,894 34,998 a CapitaMall Trust, 144A Si n gapore 143,900 210,772 CBL & Associates Properties I n c. U n ited States 19,753 335,604 DDR Corp. U n ited States 99,090 1,552,740 Eurocommercial Properties NV Netherla n ds 16,914 695,789 Federal Realty I n vestme n t Trust U n ited States 5,140 560,260 Federatio n Ce n tres Australia 476,686 946,818 Ge n eral Growth Properties I n c. U n ited States 109,716 2,209,680 Hammerso n PLC U n ited Ki n gdom 199,343 1,722,987 Japa n Retail Fu n d I n vestme n t Corp. Japa n 460 926,078 a Japa n Retail Fu n d I n vestme n t Corp., 144A Japa n 145 291,916 Kimco Realty Corp. U n ited States 95,351 1,993,789 Klepierre Fra n ce 40,618 1,762,934 The Li n k REIT Ho n g Ko n g 420,466 1,903,676 The Macerich Co. U n ited States 15,093 854,264 Ramco-Gershe n so n Properties Trust U n ited States 38,581 616,139 Realty I n come Corp. U n ited States 13,724 559,665 Rege n cy Ce n ters Corp. U n ited States 13,981 673,045 RioCa n REIT Ca n ada 44,833 997,900 Simo n Property Group I n c. U n ited States 46,510 7,201,608 Ta n ger Factory Outlet Ce n ters I n c. U n ited States 21,585 720,507 Taubma n Ce n ters I n c. U n ited States 6,971 453,254 U n ibail-Rodamco SE Fra n ce 19,816 4,776,085 Wei n garte n Realty I n vestors U n ited States 25,760 746,782 Westfield Group Australia 217,418 1,940,456 Westfield Retail Trust Australia 391,288 1,033,979 35,721,725 Specialized REITs 12.7% CDL Hospitality Trusts Si n gapore 299,798 376,890 CubeSmart U n ited States 39,847 656,679 Extra Space Storage I n c. U n ited States 30,271 1,382,174 HCP I n c. U n ited States 46,954 1,838,249 Health Care REIT I n c. U n ited States 45,858 2,656,095 Host Hotels & Resorts I n c. U n ited States 147,420 2,711,054 Pebblebrook Hotel Trust U n ited States 47,160 1,420,931 Public Storage U n ited States 19,388 3,055,355 Sabra Health Care REIT I n c. U n ited States 24,160 698,949 Se n ior Housi n g Properties Trust U n ited States 13,171 296,611 Su n sto n e Hotel I n vestors I n c. U n ited States 51,205 656,960 Ve n tas I n c. U n ited States 49,809 3,107,583 18,857,530 Total Common Stocks (Cost $117,653,635) 146,174,687 Semiannual Report | 19 Franklin Global Trust Statement of Investments, January 31, 2014 (unaudited) (continued) Franklin Global Real Estate Fund Country Principal Amount Value Short Term Investments (Cost $2,000,000) 1.4% Time Deposits 1.4% Royal Ba n k of Ca n ada, 0.03%, 2/03/14 U n ited States $ $ Total Investments (Cost $119,653,635) 100.0% Other Assets, less Liabilities 0.0% Net Assets 100.0% $ See Abbreviations on page 34. a Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trusts Board of Trustees. At January 31, 2014, the aggregate value of these securities was $3,799,322, representing 2.56% of net assets. b Non-income producing. c Security purchased on a delayed delivery basis. See Note 1(c). 20 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Global Trust Financial Statements Statement of Assets and Liabilities Ja n uary 31, 2014 (u n audited) Franklin Global Real Estate Fund Assets: I n vestme n ts i n securities: Cost - U n affiliated issuers $ 119,653,635 Value - U n affiliated issuers $ 148,174,687 Cash 402,961 Receivables: I n vestme n t securities sold 1,340,761 Capital shares sold 111,136 Divide n ds 326,932 Total assets 150,356,477 Liabilities: Payables: I n vestme n t securities purchased 1,769,010 Capital shares redeemed 195,604 Ma n ageme n t fees 107,743 Distributio n fees 37,700 Tra n sfer age n t fees 30,899 Trustees’ fees a n d expe n ses 90 Accrued expe n ses a n d other liabilities 38,263 Total liabilities 2,179,309 Net assets, at value $ 148,177,168 Net assets co n sist of: Paid-i n capital $ 191,403,149 Distributio n s i n excess of n et i n vestme n t i n come (4,275,669 ) Net u n realized appreciatio n (depreciatio n ) 28,510,715 Accumulated n et realized gai n (loss) (67,461,027 ) Net assets, at value $ 148,177,168 Semiannual Report | The accompanying notes are an integral part of these financial statements. | 21 Franklin Global Trust Financial Statements (continued) Statement of Assets and Liabilities (continued) Ja n uary 31, 2014 (u n audited) Franklin Global Real Estate Fund Class A: Net assets, at value $ 81,692,346 Shares outsta n di n g 10,600,341 Net asset value per share a $ 7.71 Maximum offeri n g price per share ( n et asset value per share ÷ 94.25%) $ 8.18 Class C: Net assets, at value $ 19,160,707 Shares outsta n di n g 2,508,078 Net asset value a n d maximum offeri n g price per share a $ 7.64 Class R6: Net assets, at value $ 395,011 Shares outsta n di n g 51,076 Net asset value a n d maximum offeri n g price per share $ 7.73 Advisor Class: Net assets, at value $ 46,929,104 Shares outsta n di n g 6,068,265 Net asset value a n d maximum offeri n g price per share $ 7.73 a Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. 22 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Global Trust Financial Statements (continued) Statement of Operations for the six mo n ths e n ded Ja n uary 31, 2014 (u n audited) Franklin Global Real Estate Fund I n vestme n t i n come: Divide n ds ( n et of foreig n taxes of $60,657) $ 1,602,285 I n terest 321 Total i n vestme n t i n come 1,602,606 Expe n ses: Ma n ageme n t fees (Note 3a) 777,557 Distributio n fees: (Note 3c) Class A 128,743 Class C 102,935 Tra n sfer age n t fees: (Note 3e) Class A 73,347 Class C 17,586 Class R6 20 Advisor Class 41,488 Custodia n fees (Note 4) 8,705 Reports to shareholders 19,194 Registratio n a n d fili n g fees 37,543 Professio n al fees 24,589 Trustees’ fees a n d expe n ses 3,435 Other 7,068 Total expe n ses 1,242,210 Expe n se reductio n s (Note 4) (133 ) Expe n ses waived/paid by affiliates (Note 3f) (116,963 ) Net expe n ses 1,125,114 Net i n vestme n t i n come 477,492 Realized a n d u n realized gai n s (losses): Net realized gai n (loss) from: I n vestme n ts (694,338 ) Realized gai n distributio n s from REITs 470,605 Foreig n curre n cy tra n sactio n s (26,175 ) Net realized gai n (loss) (249,908 ) Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n : I n vestme n ts (1,166,731 ) Tra n slatio n of other assets a n d liabilities de n omi n ated i n foreig n curre n cies (8,482 ) Cha n ge i n deferred taxes o n u n realized appreciatio n 16,890 Net cha n ge i n u n realized appreciatio n (depreciatio n ) (1,158,323 ) Net realized a n d u n realized gai n (loss) (1,408,231 ) Net i n crease (decrease) i n n et assets resulti n g from operatio n s $ (930,739 ) Semiannual Report | The accompanying notes are an integral part of these financial statements. | 23 Franklin Global Trust Financial Statements (continued) Statements of Changes in Net Assets Franklin Global Real Estate Fund Six Months Ended January 31, 2014 Year Ended (unaudited) July 31, 2013 I n crease (decrease) i n n et assets: Operatio n s: Net i n vestme n t i n come $ $ Net realized gai n (loss) from i n vestme n ts, realized gai n distributio n s from REITs a n d foreig n curre n cy tra n sactio n s ) Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n i n vestme n ts, tra n slatio n of other assets a n d liabilities de n omi n ated i n foreig n curre n cies a n d deferred taxes ) Net i n crease (decrease) i n n et assets resulti n g from operatio n s ) Distributio n s to shareholders from: Net i n vestme n t i n come: Class A ) ) Class C ) ) Class R6 )  Advisor Class ) ) Total distributio n s to shareholders ) ) Capital share tra n sactio n s: (Note 2) Class A ) Class C ) Class R6 Advisor Class ) Total capital share tra n sactio n s ) Net i n crease (decrease) i n n et assets ) Net assets: Begi nn i n g of period E n d of period $ $ Distributio n s i n excess of n et i n vestme n t i n come i n cluded i n n et assets: E n d of period $ ) $ ) 24 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Global Trust Notes to Financial Statements (unaudited) Franklin Global Real Estate Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Franklin Global Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of six separate funds. The Franklin Global Real Estate Fund (Fund) is included in this report. The financial statements of the remaining funds in the Trust are presented separately. The Fund offers four classes of shares: Class A, Class C, Class R6 and Advisor Class. Each class of shares differs by its initial sales load, contingent deferred sales charges, voting rights on matters affecting a single class, its exchange privilege and fees primarily due to differing arrangements for distribution and transfer agent fees. The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under procedures approved by the Trusts Board of Trustees (the Board), the Funds administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded, or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Time deposits are valued at cost, which approximates market value. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, Semiannual Report | 25 Franklin Global Trust Notes to Financial Statements (unaudited) (continued) Franklin Global Real Estate Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) a. Financial Instrument Valuation (continued) recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. Also, when the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. b. Foreign Currency Translation Portfolio securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars based on the exchange rate of such currencies against U.S. dollars on the date of valuation. The Fund may enter into foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of securities, income and expense items denominated in foreign currencies are translated into U.S. dollars at the exchange rate in effect on the transaction date. Portfolio securities and assets and liabilities denominated 26 | Semiannual Report Franklin Global Trust Notes to Financial Statements (unaudited) (continued) Franklin Global Real Estate Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) b. Foreign Currency Translation (continued) in foreign currencies contain risks that those currencies will decline in value relative to the U.S. dollar. Occasionally, events may impact the availability or reliability of foreign exchange rates used to convert the U.S. dollar equivalent value. If such an event occurs, the foreign exchange rate will be valued at fair value using procedures established and approved by the Board. The Fund does not separately report the effect of changes in foreign exchange rates from changes in market prices on securities held. Such changes are included in net realized and unrealized gain or loss from investments on the Statements of Operations. Realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions and the difference between the recorded amounts of dividends, interest, and foreign withholding taxes and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in foreign exchange rates on foreign denominated assets and liabilities other than investments in securities held at the end of the reporting period. c. Securities Purchased on a Delayed Delivery Basis The Fund purchases securities on a delayed delivery basis, with payment and delivery scheduled for a future date. These transactions are subject to market fluctuations and are subject to the risk that the value at delivery may be more or less than the trade date purchase price. Although the Fund will generally purchase these securities with the intention of holding the securities, it may sell the securities before the settlement date. Sufficient assets have been segregated for these securities. d. Income and Deferred Taxes It is the Funds policy to qualify as a regulated investment company under the Internal Revenue Code. The Fund intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. The Fund may be subject to foreign taxation related to income received, capital gains on the sale of securities and certain foreign currency transactions in the foreign jurisdictions in which it invests. Foreign taxes, if any, are recorded based on the tax regulations and rates that exist in the foreign markets in which the Fund invests. When a capital gain tax is determined to apply the Fund records an estimated deferred tax liability in an amount that would be payable if the securities were disposed of on the valuation date. The Fund recognizes the tax benefits of uncertain tax positions only when the position is more likely than not to be sustained upon examination by the tax authorities based on the technical Semiannual Report | 27 Franklin Global Trust Notes to Financial Statements (unaudited) (continued) Franklin Global Real Estate Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) d. Income and Deferred Taxes (continued) merits of the tax position. As of January 31, 2014, and for all open tax years, the Fund has determined that no liability for unrecognized tax benefits is required in the Funds financial statements related to uncertain tax positions taken on a tax return (or expected to be taken on future tax returns). Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. e. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Dividend income is recorded on the ex-dividend date except that certain dividends from foreign securities are recognized as soon as the Fund is notified of the ex-dividend date. Distributions to shareholders are recorded on the ex-dividend date and are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Common expenses incurred by the Trust are allocated among the funds based on the ratio of net assets of each fund to the combined net assets of the Trust. Fund specific expenses are charged directly to the fund that incurred the expense. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. Distributions received by the Fund from certain securities may be a return of capital (ROC). Such distributions reduce the cost basis of the securities, and any distributions in excess of the cost basis are recognized as capital gains. f. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. 28 | Semiannual Report Franklin Global Trust Notes to Financial Statements (unaudited) (continued) Franklin Global Real Estate Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) g. Guarantees and Indemnifications Under the Trusts organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Fund, enters into contracts with service providers that contain general indemnification clauses. The Trusts maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. 2. S HARES OF B ENEFICIAL I NTEREST At January 31, 2014, there were an unlimited number of shares authorized (without par value). Transactions in the Funds shares were as follows: Six Months Ended Year Ended January 31, 2014 July 31, 2013 a Shares Amount Shares Amount Class A Shares: Shares sold $ $ Shares issued i n rei n vestme n t of distributio n s Shares redeemed ) Net i n crease (decrease) ) $ ) $ Class C Shares: Shares sold $ $ Shares issued i n rei n vestme n t of distributio n s Shares redeemed ) Net i n crease (decrease) ) $ ) $ Class R6 Shares: Shares sold $ $ Shares issued i n rei n vestme n t of distributio n s   Shares redeemed ) )   Net i n crease (decrease) $ $ Advisor Class Shares: Shares sold $ $ Shares issued i n rei n vestme n t of distributio n s Shares redeemed ) Net i n crease (decrease) ) $ ) $ a For the period May 1, 2013 (effective date) to July 31, 2013 for Class R6. Semiannual Report | 29 Franklin Global Trust Notes to Financial Statements (unaudited) (continued) Franklin Global Real Estate Fund 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Trust are also officers and/or directors of the following subsidiaries: Subsidiary Affiliation Fra n kli n Templeto n I n stitutio n al, LLC (FT I n stitutio n al) I n vestme n t ma n ager Fra n kli n Templeto n Services, LLC (FT Services) Admi n istrative ma n ager Fra n kli n Templeto n Distributors, I n c. (Distributors) Pri n cipal u n derwriter Fra n kli n Templeto n I n vestor Services, LLC (I n vestor Services) Tra n sfer age n t a. Management Fees The Fund pays an investment management fee to FT Institutional based on the average daily net assets of the Fund as follows: Annualized Fee Rate Net Assets 1.000% Up to a n d i n cludi n g $500 millio n 0.900% Over $500 millio n , up to a n d i n cludi n g $1 billio n 0.850% Over $1 billio n , up to a n d i n cludi n g $1.5 billio n 0.800% Over $1.5 billio n , up to a n d i n cludi n g $6.5 billio n 0.780% Over $6.5 billio n , up to a n d i n cludi n g $11.5 billio n 0.760% Over $11.5 billio n , up to a n d i n cludi n g $16.5 billio n 0.740% Over $16.5 billio n , up to a n d i n cludi n g $19 billio n 0.730% Over $19 billio n , up to a n d i n cludi n g $21.5 billio n 0.720% I n excess of $21.5 billio n b. Administrative Fees Under an agreement with FT Institutional, FT Services provides administrative services to the Fund. The fee is paid by FT Institutional based on the Fund’s average daily net assets, and is not an additional expense of the Fund. c. Distribution Fees The Board has adopted distribution plans for each share class, with the exception of Class R6 and Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Distribution fees are not charged on shares held by affiliates. Under the Fund’s Class A reimbursement distribution plan, the Fund reimburses Distributors for costs incurred in connection with the servicing, sale and distribution of the Fund’s shares up to the maximum annual plan rate. Under the Class A reimbursement distribution plan, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the Fund’s Class C compensation distribution plan, the Fund pays Distributors for costs incurred in connection with the servicing, sale and distribution of the Fund’s shares up to the maximum annual plan rate. The plan year, for purposes of monitoring compliance with the maximum annual plan rates, is February 1 through January 31. 30 | Semiannual Report Franklin Global Trust Notes to Financial Statements (unaudited) (continued) Franklin Global Real Estate Fund 3. T RANSACTIONS WITH A FFILIATES (continued) c. Distribution Fees (continued) The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: Class A % Class C % The Board has set the current rate at 0.30% per year for Class A shares until further notice and approval by the Board. d. Sales Charges/Underwriting Agreements Front-end sales charges and contingent deferred sales charges (CDSC) do not represent expenses of the Fund. These charges are deducted from the proceeds of sales of Fund shares prior to investment or from redemption proceeds prior to remittance, as applicable. Distributors has advised the Fund of the following commission transactions related to the sales and redemptions of the Funds shares for the period: Sales charges retai n ed n et of commissio n s paid to u n affiliated broker/dealers $ CDSC retai n ed $ e. Transfer Agent Fees Each class of shares, except for Class R6, pays transfer agent fees to Investor Services for its performance of shareholder servicing obligations and reimburses Investor Services for out of pocket expenses incurred, including shareholding servicing fees paid to third parties. These fees are allocated daily based upon their relative proportion of such classes aggregate net assets. Class R6 pays Investor Services transfer agent fees specific to that class. For the period ended January 31, 2014, the Fund paid transfer agent fees of $132,441, of which $66,210 was retained by Investor Services. f. Waiver and Expense Reimbursements FT Institutional and FT Services have contractually agreed in advance to waive or limit their respective fees and to assume as their own expense certain expenses otherwise payable by the Fund so that the expenses (excluding distribution fees and acquired fund fees and expenses) for Class A, Class C, and Advisor Class of the Fund do not exceed 1.15% and Class R6 does not exceed 0.99% based on the average net assets of each class (other than certain non-routine expenses or costs, including those relating to litigation, indemnification, reorganizations, and liquidations) until November 30, 2014. Semiannual Report | 31 Franklin Global Trust Notes to Financial Statements (unaudited) (continued) Franklin Global Real Estate Fund 4. E XPENSE O FFSET A RRANGEMENT The Fund has entered into an arrangement with its custodian whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Funds custodian expenses. During the period ended January 31, 2014, the custodian fees were reduced as noted in the Statement of Operations. 5. I NCOME T AXES For tax purposes, capital losses may be carried over to offset future capital gains, if any. Capital loss carryforwards with no expiration, if any, must be fully utilized before those losses with expiration dates. At July 31, 2013, capital loss carryforwards were as follows: Capital loss carryforwards expiri n g i n : $ Capital loss carryforwards n ot subject to expiratio n : Short term Lo n g term Total capital loss carryforwards $ At January 31, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of i n vestme n ts $ U n realized appreciatio n $ U n realized depreciatio n ) Net u n realized appreciatio n (depreciatio n ) $ Differences between income and/or capital gains as determined on a book basis and a tax basis are primarily due to differing treatments of passive foreign investment company shares and wash sales. 6. I NVESTMENT T RANSACTIONS Purchases and sales of investments (excluding short term securities) for the period ended January 31, 2014, aggregated $19,008,134 and $25,342,663, respectively. 32 | Semiannual Report Franklin Global Trust Notes to Financial Statements (unaudited) (continued) Franklin Global Real Estate Fund 7. C ONCENTRATION OF R ISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 8. C REDIT F ACILITY The Fund, together with other U.S. registered and foreign investment funds (collectively, Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $1.5 billion (Global Credit Facility) which, after an extension of the original terms, matured on February 14, 2014. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Effective February 14, 2014, the Borrowers renewed the Global Credit Facility which matures on February 13, 2015. Under the terms of the Global Credit Facility, the Fund shall, in addition to interest charged on any borrowings made by the Fund and other costs incurred by the Fund, pay its share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon its relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.07% based upon the unused portion of the Global Credit Facility. These fees are reflected in other expenses on the Statement of Operations. During the period ended January 31, 2014, the Fund did not use the Global Credit Facility. 9. F AIR V ALUE M EASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. Semiannual Report | 33 Franklin Global Trust Notes to Financial Statements (unaudited) (continued) Franklin Global Real Estate Fund 9. F AIR V ALUE M EASUREMENTS (continued) For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of January 31, 2014, in valuing the Fund’s assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: I n vestme n ts i n Securities: Equity I n vestme n ts a $ 146,174,687 $ — $ — $ 146,174,687 Short Term I n vestme n ts — 2,000,000 — 2,000,000 Total I n vestme n ts i n Securities $ 146,174,687 $ 2,000,000 $ — $ 148,174,687 a For detailed categories, see the accompanying Statement of Investments. 10. N EW A CCOUNTING P RONOUNCEMENTS In June 2013, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2013-08, Investment Companies (Topic 946): Amendments to the Scope, Measurement, and Disclosure Requirements. The ASU modifies the criteria used in defining an investment company under U.S. Generally Accepted Accounting Principles and also sets forth certain measurement and disclosure requirements. Under the ASU, an entity that is registered under the 1940 Act automatically qualifies as an investment company. The ASU is effective for interim and annual reporting periods beginning after December 15, 2013. Management has reviewed the requirements and believes the adoption of this ASU will not have a material impact on the financial statements. 11. S UBSEQUENT E VENTS The Funds have evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure other than those already disclosed in the financial statements. A BBREVIATIONS Selected Portfolio REIT - Real Estate I n vestme n t Trust 34 | Semiannual Report Franklin Global Trust Shareholder Information Franklin Global Real Estate Fund Proxy Voting Policies and Procedures The Trusts investment manager has established Proxy Voting Policies and Procedures (Policies) that the Trust uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Trusts complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Trusts proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Trust files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. Semiannual Report | 35 This page i n te n tio n ally left bla n k. Semiannual Report and Shareholder Letter Franklin Global Real Estate Fund Investment Manager Franklin Templeton Institutional, LLC Distributor Franklin Templeton Distributors, Inc. (800) DIAL BEN ® /342-5236 franklintempleton.com Shareholder Services (800) 632-2301 Authorized for distribution only when accompanied or preceded by a summary prospectus and/or prospectus. Investors should carefully consider a fund’s investment goals, risks, charges and expenses before investing. A prospectus contains this and other information; please read it carefully before investing. To help ensure we provide you with quality service, all calls to and from our service areas are monitored and/or recorded. © 2014 Franklin Templeton Investments. All rights reserved. /14 Contents Shareholder Letter 1 Semiannual Report Financial Statements 20 Franklin Large Cap Equity Fund 3 Notes to Financial Statements 24 Performance Summary 8 Shareholder Information 34 Your Fund’s Expenses 11 Financial Highlights and Statement of Investments 13 Semiannual Report Franklin Large Cap Equity Fund Your Fund’s Go a l a nd M a in Investments: Franklin Large Cap Equity Fund seeks long-term growth of principal and income through investing at least 80% of its net assets in equity securities of large capitalization companies with market capitalizations within the top 50% of companies in the Russell 1000 ® Index, or of more than $5 billion, at the time of purchase. 1 The Fund attempts to keep taxable capital gains distributions relatively low. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit fr a nklintempleton.com or call (800) 342-5236 for most recent month-end performance. We are pleased to bring you Franklin Large Cap Equity Fund’s semiannual report for the period ended January 31, 2014. Perform a nce Overview Franklin Large Cap Equity Fund – Class A delivered a cumulative total return of +8.23% for the six months ended January 31, 2014. In comparison, the Fund’s benchmark, the Standard & Poor’s 500 Index (S&P 500 ® ), which is a broad measure of U.S. stock performance, generated a +6.86% total return. Europe 2, 3 You can find the Fund’s long-term performance data in the Performance Summary beginning on page 8. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund’s Statement of Investments (SOI). The SOI begins on page 17. Semiannual Report | 3 Top 10 Sectors/Industries 1/31/14 % of Tot a l Net Assets Oil, Gas & Consumable Fuels % Capital Markets % Textiles, Apparel & Luxury Goods % Biotechnology % Computers & Peripherals % IT Services % Media % Food Products % Chemicals % Beverages % Economic a nd M a rket Overview Solid U.S. economic growth underpinned by consumer and business spending, rising inventories and increasing exports characterized the six months under review. Low mortgage interest rates and improving consumer confidence aided the housing market recovery. Manufacturing expanded while the unemployment rate declined to 6.6% in January 2014 from 7.3% in July 2013. 4 Inflation remained well below the Federal Reserve Boards (Feds) 2.0% target. In October 2013, the federal government temporarily shut down after Congress failed to authorize routine federal funding amid a disagreement over a new health care law. However, Congress passed a $1.1 trillion spending bill toward the end of the review period to fund the government through September 2014. Encouraged by positive economic and employment reports, the Fed began reducing its monthly bond purchases by $10 billion in January 2014, although it maintained its commitment to keeping interest rates low. Outside the U.S., the U.K. showed strong growth, and economic activity in Japan and the eurozone continued to show signs of improvement. Growth in the U.K. was driven by easier credit conditions and stronger consumer confidence. In Japan, improving business sentiment, personal consumption and higher exports resulting from a weaker yen supported the economy, and the unemployment rate reached its lowest level in six years. The Bank of Japan announced it would provide additional monetary stimulus if required. Although technically out of recession, the eurozone experienced weak employment trends, deflationary risks and political turmoil in some of the peripheral countries. However, German Chancellor Angela Merkels reelection and the European Central Banks rate cut to a record low helped partly restore investor confidence in the region. Growth in many emerging market economies moderated based on lower domestic demand, falling exports and weakening commodity prices. However, select emerging market economies such as those of China, Malaysia, South Korea, Poland and Hungary improved in 2013s second half. Monetary policies tightened in several emerging market countries, including Brazil, India, Turkey and South Africa, as their central banks raised interest rates to curb inflation and support their currencies. Stocks in the eurozone led developed markets, which advanced for most of the period before a sharp decline in January 2014 stemming from concerns of a slowdown in China, mixed domestic corporate earnings and continuing reduction of the Feds asset purchase program. Political turmoil in certain emerging markets and tight credit conditions in China further weighed on emerging market equities, resulting in relatively flat performance for the period. An emerging market sell-off led to several currencies depreciation 4 | Semiannual Report Top 10 Equity Holdin g s 1/31/14 Comp a ny % of Tot a l Sector/Industry Net Assets Apple Inc. % Computers & Peripherals Express Scripts Holding Co. % Health Care Providers & Services Comcast Corp., A % Media International Business Machines Corp. % IT Services NIKE Inc., B % Textiles, Apparel & Luxury Goods Abbott Laboratories % Health Care Equipment & Supplies BlackRock Inc. % Capital Markets Chevron Corp. % Oil, Gas & Consumable Fuels BorgWarner Inc. % Auto Components Gilead Sciences Inc. % Biotechnology against the U.S. dollar, especially in January 2014. Gold prices declined for the period despite a January rally when some investors sought to limit exposure to slipping global equities. Investment Str a te g y We are research-driven, fundamental investors, pursuing a blend of growth and value strategies. We use a top-down analysis of macroeconomic trends, including sectors (with some attention to the sector weightings in the Funds comparative index) and industries combined with a bottom-up analysis of individual securities. In selecting investments for the Fund, we look for companies we believe are positioned for growth in revenues, earnings or assets, and are selling at reasonable prices. We also consider the dividend growth history as well as the companys track record in capital management. We employ a thematic approach to identify industries that may benefit from longer term dynamic growth. Within these industries, we consider the basic financial and operating strength and quality of a company and company management. The Fund, from time to time, may have significant positions in particular sectors such as technology or industrials. We also seek to identify companies that we believe are temporarily out of favor with investors, but have a good intermediate- or long-term outlook. M a n ag ers Discussion Stock selection contributed to the Funds performance compared to the benchmark S&P 500, particularly in the information technology (IT) and consumer discretionary sectors. 5 Key contributors from the IT sector included technology products and services provider International Business Machines (IBM) and global payments solution company MasterCard. Although IBMs stock registered a small loss, the Funds underweighting was relatively beneficial. MasterCard delivered favorable earnings as processed transaction volume increased. In the consumer discretionary sector, apparel and home fashions retailer The TJX Companies 6 and Internet retailer Amazon.com benefited relative returns. Other holdings contributing to performance included engineering and construction company Chicago Bridge & Iron, 7 global biotechnology firm Gilead Sciences and industrial automation services provider Rockwell Automation. In contrast, stock selection and an underweighting in the outperforming health care sector weighed on relative results. 8 For example, pharmaceuticals developer and manufacturer Teva Pharmaceuticals Industries stock price was hampered by concerns over a patent expiration for its branded drug Copaxone. 6 Health care services provider Laboratory Corporation of America reported that higher costs weighed on earnings. 6 Also detracting from relative performance was Semiannual Report | 5 stock selection in the energy sector, where oil and gas exploration firms Anadarko Petroleum and Marathon Oil were hurt by declining oil prices. 9 Other positions weighing on relative results included clothing designer Ralph Lauren and retail athletic apparel designer and retailer Lululemon Athletica, which were recent additions. Thank you for your continued participation in Franklin Large Cap Equity Fund. We look forward to serving your future investment needs. CFA ® is a trademark owned by CFA Institute. The foregoing information reflects our analysis, opinions and portfolio holdings as of January 31, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 6 | Semiannual Report Carin Leong Pai assumed lead portfolio manager responsibilities for the Fund in January 2014. She is head of the Equity Strategy Committee, responsible for leading Fiduciary Trusts equity strategy and process. As a member of the Asset Allocation Committee, she works closely with the firms chief investment officer and investment leadership to develop strategic and tactical asset allocation strategies. Additionally, she is a member of Fiduciary Trusts Management Committee, Officers Executive Committee and Risk Management Committee. Prior to joining Fiduciary Trust in 1996, Ms. Pai served at Prudential Securities in the broker- age division. She is a Chartered Financial Analyst (CFA) Charterholder and a member of the New York Society of Security Analysts. The indexes are unmanaged and include reinvested dividends. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. 1. The Russell 1000 Index is market capitalization weighted and measures performance of the largest companies in the Russell 3000 Index, which represent the majority of the U.S. markets total capitalization. Russell Investment Group is the source and owner of the trademarks, service marks and copyrights related to the Russell Indexes. Russell ® is a trademark of Russell Investment Group. 2. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 3. S&P 500 Index: Copyright © 2014, S&P Dow Jones Indices LLC. All rights reserved. Reproduction of S&P U.S. Index data in any form is prohibited except with the prior written permission of S&P. S&P does not guarantee the accuracy, adequacy, completeness or availability of any information and is not responsible for any errors or omissions, regard- less of the cause or for the results obtained from the use of such information. S&P DISCLAIMS ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE. In no event shall S&P be liable for any direct, indirect, special or consequential damages, costs, expenses, legal fees, or losses (including lost income or lost profit and opportunity costs) in connection with subscribers or others use of S&P U.S. Index data. 4. Source: Bureau of Labor Statistics. 5. The IT sector comprises communications equipment; computers and peripherals; electrical equipment, instruments and components; Internet software and services; IT services; semiconductors and semiconductor equipment; and soft- ware in the SOI. The consumer discretionary sector comprises auto components; Internet and catalog retail; media; specialty retail; and textiles, apparel and luxury goods in the SOI. 6. No longer held at period-end. 7. Not an index component. 8. The health care sector comprises biotechnology, health care equipment and supplies, health care providers and services, and pharmaceuticals in the SOI. 9. The energy sector comprises energy equipment and services; and oil, gas and consumable fuels in the SOI. Semiannual Report | 7 Performance Summary as of 1/31/14 Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price a nd Distribution Inform a tion Cl a ss A (Symbol: n/ a ) Ch a n g e 1/31/14 7/31/13 Net Asset Value (NAV) +$ $ $ Distributions (8/1/131/31/14) Divide n d I n come $ Short-Term Capital Gai n $ Lo n g-Term Capital Gai n $ Tot a l $ Cl a ss C (Symbol: n/ a ) Ch a n g e 1/31/14 7/31/13 Net Asset Value (NAV) +$ $ $ Distributions (8/1/131/31/14) Short-Term Capital Gai n $ Lo n g-Term Capital Gai n $ Tot a l $ Cl a ss R (Symbol: n/ a ) Ch a n g e 1/31/14 7/31/13 Net Asset Value (NAV) +$ $ $ Distributions (8/1/131/31/14) Divide n d I n come $ Short-Term Capital Gai n $ Lo n g-Term Capital Gai n $ Tot a l $ Advisor Cl a ss (Symbol: FLCIX) Ch a n g e 1/31/14 7/31/13 Net Asset Value (NAV) +$ $ $ Distributions (8/1/131/31/14) Divide n d I n come $ Short-Term Capital Gai n $ Lo n g-Term Capital Gai n $ Tot a l $ 8 | Semiannual Report Performance Summary (continued) Perform a nce 1 Cumulative total retur n excludes sales charges. Average a nn ual total retur n s a n d value of $10,000 i n vestme n t i n clude maximum sales charges. Cl a ss A: 5.75% maximum i n itial sales charge; Cl a ss C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Cl a ss R/Advisor Cl a ss: n o sales charges. Cl a ss A 6-Month 1-Ye a r 5-Ye a r Inception (9/30/08) Cumulative Total Retur n 2 + % + % + % + % Average A nn ual Total Retur n 3 + % + % + % + % Value of $10,000 I n vestme n t 4 $ Avg. A nn . Total Retur n (12/31/13) 5 + % + % + % Total A nn ual Operati n g Expe n ses 6 1.26% (with waiver) 1.41% (without waiver) Cl a ss C 6-Month 1-Ye a r 5-Ye a r Inception (9/30/08) Cumulative Total Retur n 2 + % + % + % + % Average A nn ual Total Retur n 3 + % + % + % + % Value of $10,000 I n vestme n t 4 $ Avg. A nn . Total Retur n (12/31/13) 5 + % + % + % Total A nn ual Operati n g Expe n ses 6 1.94% (with waiver) 2.09% (without waiver) Cl a ss R 6-Month 1-Ye a r 5-Ye a r Inception (9/30/08) Cumulative Total Retur n 2 + % + % + % + % Average A nn ual Total Retur n 3 + % + % + % + % Value of $10,000 I n vestme n t 4 $ Avg. A nn . Total Retur n (12/31/13) 5 + % + % + % Total A nn ual Operati n g Expe n ses 6 1.46% (with waiver) 1.61% (without waiver) Advisor Cl a ss 6-Month 1-Ye a r 5-Ye a r 10-Ye a r Cumulative Total Retur n 2 + % + % + % + % Average A nn ual Total Retur n 3 + % + % + % + % Value of $10,000 I n vestme n t 4 $ Avg. A nn . Total Retur n (12/31/13) 5 + % + % + % Total A nn ual Operati n g Expe n ses 6 0.96% (with waiver) 1.11% (without waiver) Performa n ce data represe n t past performa n ce, which does n ot guara n tee future results. I n vestme n t retur n a n d pri n cipal value will fluctuate, a n d you may have a gai n or loss whe n you sell your shares. Curre n t performa n ce may differ from figures show n . For most rece n t mo n th-e n d performa n ce, go to fr a nklintempleton.com or call (800) 342-5236 . Semiannual Report | 9 Performance Summary (continued) All investments involve risks, including possible loss of principal. Stock prices fluctuate, sometimes rapidly and dramatically, due to factors affecting individual companies, particular industries or sectors, or general market conditions. The Funds investments in foreign company stocks involve special risks including currency fluctuations and political uncertainty. There are special risks involved with significant exposure to a particular sector, including increased susceptibility related to economic, business or other developments affecting that sector, which may result in increased volatility. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: Class R: These shares have higher annual fees and expenses than Class A shares. Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. The Fund has an expense reduction contractually guaranteed through at least 11/30/14 and a fee waiver associated with its investments in a Franklin Templeton money fund, contractually guaranteed through at least its current fiscal year end. Fund investment results reflect the expense reduction and fee waiver, to the extent applicable; without these reductions, the results would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 5. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 6. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 10 | Semiannual Report Your Funds Expenses As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases, if applicable; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, if appli- cable, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actu a l Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetic a l Ex a mple for Comp a rison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Semiannual Report | 11 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Be g innin g Account Endin g Account Expenses P a id Durin g Cl a ss A V a lue 8/1/13 V a lue 1/31/14 Period* 8/1/131/31/14 Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Cl a ss C Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Cl a ss R Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Advisor Cl a ss Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, net of expense waivers, annualized for each class (A: 1.25%; C: 1.94%; R: 1.45%; and Advisor: 0.95%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. 12 | Semiannual Report Franklin Global Trust Fin a nci a l Hi g hli g hts Fr a nklin L a r g e C a p Equity Fund Six Months Ended J a nu a ry 31, 2014 Ye a r Ended July 31, Cl a ss A (un a udited) a Per sh a re oper a tin g perform a nce (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c  d Net realized a n d u n realized gai n s (losses) ) ) Total from i n vestme n t operatio n s ) ) Less distributio n s from: Net i n vestme n t i n come ) Net realized gai n s )     ) Total distributio n s ) Net asset value, e n d of period $ Total retur n e % % )% % % )% R a tios to a ver ag e net a ssets f Expe n ses before waiver a n d payme n ts by affiliates % Expe n ses n et of waiver a n d payme n ts by affiliates % g Net i n vestme n t i n come % Supplement a l d a t a Net assets, e n d of period (000s) $ Portfolio tur n over rate % a For the period September 30, 2008 (effective date) to July 31, 2009. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. g Benefit of expense reduction rounds to less than 0.01%. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 13 Franklin Global Trust Fin a nci a l Hi g hli g hts (continued) Fr a nklin L a r g e C a p Equity Fund Six Months Ended J a nu a ry 31, 2014 Ye a r Ended July 31, Cl a ss C (un a udited) a Per sh a re oper a tin g perform a nce (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come (loss) c ) Net realized a n d u n realized gai n s (losses) ) ) Total from i n vestme n t operatio n s ) ) Less distributio n s from: Net i n vestme n t i n come     ) ) Net realized gai n s )     ) Total distributio n s )    ) ) Net asset value, e n d of period $ Total retur n d % % )% % % )% R a tios to a ver ag e net a ssets e Expe n ses before waiver a n d payme n ts by affiliates % Expe n ses n et of waiver a n d payme n ts by affiliates % f Net i n vestme n t i n come (loss) )% )% )% )% )% % Supplement a l d a t a Net assets, e n d of period (000s) $ 76 Portfolio tur n over rate % a For the period September 30, 2008 (effective date) to July 31, 2009. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Benefit of expense reduction rounds to less than 0.01%. 14 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Global Trust Fin a nci a l Hi g hli g hts (continued) Fr a nklin L a r g e C a p Equity Fund Six Months Ended J a nu a ry 31, 2014 Ye a r Ended July 31, Cl a ss R (un a udited) a Per sh a re oper a tin g perform a nce (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ 7.44 $ 6.10 $ 6.20 $ 5.00 $ 4.67 $ 5.41 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come (loss) c (—) d — d — d (—) d — d 0.03 Net realized a n d u n realized gai n s (losses) 0.60 1.35 (0.09 ) 1.20 0.34 (0.60 ) Total from i n vestme n t operatio n s 0.60 1.35 (0.09 ) 1.20 0.34 (0.57 ) Less distributio n s from: Net i n vestme n t i n come (—) d (0.01 ) (0.01 ) — (0.01 ) (0.02 ) Net realized gai n s (0.28 ) — (0.15 ) Total distributio n s (0.28 ) (0.01 ) (0.01 ) — (0.01 ) (0.17 ) Net asset value, e n d of period $ 7.76 $ 7.44 $ 6.10 $ 6.20 $ 5.00 $ 4.67 Total retur n e 8.16 % 21.91 % (1.48 )% 24.00 % 7.32 % (9.91 )% R a tios to a ver ag e net a ssets f Expe n ses before waiver a n d payme n ts by affiliates 1.57 % 1.59 % 1.61 % 1.61 % 1.65 % 1.71 % Expe n ses n et of waiver a n d payme n ts by affiliates 1.45 % 1.45 % 1.45 % 1.45 % 1.45 % 1.47 % g Net i n vestme n t i n come (loss) (0.14 )% 0.01 % 0.06 % (0.05 )% 0.08 % 0.54 % Supplement a l d a t a Net assets, e n d of period (000’s) $ 13 $ 24 $ 15 $ 12 $ 8 $ 4 Portfolio tur n over rate 30.82 % 33.77 % 21.88 % 24.73 % 35.55 % 70.93 % a For the period September 30, 2008 (effective date) to July 31, 2009. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Amount rounds to less than $0.01 per share. e Total return is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. g Benefit of expense reduction rounds to less than 0.01%. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 15 Franklin Global Trust Fin a nci a l Hi g hli g hts (continued) Fr a nklin L a r g e C a p Equity Fund Six Months Ended J a nu a ry 31, 2014 Ye a r Ended July 31, Advisor Cl a ss (un a udited) Per sh a re oper a tin g perform a nce (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b Net realized a n d u n realized gai n s (losses) ) ) Total from i n vestme n t operatio n s ) ) Less distributio n s from: Net i n vestme n t i n come ) Net realized gai n s )     ) Total distributio n s ) Net asset value, e n d of period $ Total retur n % % )% % % )% R a tios to a ver ag e net a ssets c Expe n ses before waiver a n d payme n ts by affiliates % Expe n ses n et of waiver a n d payme n ts by affiliates % d Net i n vestme n t i n come % Supplement a l d a t a Net assets, e n d of period (000s) $ Portfolio tur n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Ratios are annualized for periods less than one year. d Benefit of expense reduction rounds to less than 0.01%. 16 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Global Trust St a tement of Investments, J a nu a ry 31, 2014 (un a udited) Fr a nklin L a r g e C a p Equity Fund Country Sh a res V a lue Common Stocks 98.8% Aerosp a ce & Defense 2.0% U n ited Tech n ologies Corp. U n ited States 23,800 $ 2,713,676 Air Frei g ht & Lo g istics 1.6% U n ited Parcel Service I n c., B U n ited States 22,700 2,161,721 Auto Components 2.2% BorgWar n er I n c. U n ited States 56,000 3,007,200 Bever ag es 3.3% Diageo PLC, ADR U n ited Ki n gdom 20,900 2,509,045 PepsiCo I n c. U n ited States 23,800 1,912,568 4,421,613 Biotechnolo g y 5.4% a Celge n e Corp. U n ited States 18,700 2,841,091 a Gilead Scie n ces I n c. U n ited States 37,000 2,984,050 a Rege n ero n Pharmaceuticals I n c. U n ited States 5,000 1,442,950 7,268,091 C a pit a l M a rkets 6.5% BlackRock I n c. U n ited States 10,500 3,154,935 Morga n Sta n ley U n ited States 101,000 2,980,510 T. Rowe Price Group I n c. U n ited States 32,500 2,549,300 8,684,745 Chemic a ls 3.5% Cytec I n dustries I n c. U n ited States 22,200 1,997,334 Praxair I n c. U n ited States 21,100 2,631,592 4,628,926 Commerci a l B a nks 3.1% PNC Fi n a n cial Services Group I n c. U n ited States 26,100 2,084,868 Wells Fargo & Co. U n ited States 44,600 2,022,164 4,107,032 Communic a tions Equipment 2.1% QUALCOMM I n c. U n ited States 37,100 2,753,562 Computers & Peripher a ls 5.1% Apple I n c. U n ited States 8,000 4,004,800 EMC Corp. U n ited States 56,200 1,362,288 a Stratasys Ltd. U n ited States 11,700 1,410,552 6,777,640 Construction & En g ineerin g 2.0% Chicago Bridge & Iro n Co. NV, N.Y. shs. Netherla n ds 36,500 2,737,135 Consumer Fin a nce 2.1% America n Express Co. U n ited States 33,200 2,822,664 Diversified Fin a nci a l Services 2.1% Ba n k of America Corp. U n ited States 171,100 2,865,925 Semiannual Report | 17 Franklin Global Trust St a tement of Investments, J a nu a ry 31, 2014 (un a udited) (continued) Fr a nklin L a r g e C a p Equity Fund Country Sh a res V a lue Common Stocks (continued) Electric a l Equipment 2.0% Rockwell Automatio n I n c. U n ited States 23,100 $ 2,652,804 Electronic Equipment, Instruments & Components 2.0% a Trimble Navigatio n Ltd. U n ited States 82,000 2,651,060 Ener g y Equipment & Services 1.5% Schlumberger Ltd. U n ited States 22,500 1,970,325 Food & St a ples Ret a ilin g 1.4% Costco Wholesale Corp. U n ited States 16,300 1,831,468 Food Products 3.8% Mo n delez I n ter n atio n al I n c., A U n ited States 75,500 2,472,625 Nestle SA Switzerla n d 35,300 2,562,175 5,034,800 He a lth C a re Equipment & Supplies 2.4% Abbott Laboratories U n ited States 87,600 3,211,416 He a lth C a re Providers & Services 2.7% a Express Scripts Holdi n g Co. U n ited States 48,400 3,614,996 Industri a l Con g lomer a tes 3.2% Da n aher Corp. U n ited States 22,200 1,651,458 Ge n eral Electric Co. U n ited States 104,700 2,631,111 4,282,569 Insur a nce 2.0% ACE Ltd. U n ited States 28,300 2,654,823 Internet & C a t a lo g Ret a il 1.4% a Amazo n .com I n c. U n ited States 5,100 1,829,319 Internet Softw a re & Services 2.1% a Google I n c., A U n ited States 2,400 2,834,328 IT Services 4.3% I n ter n atio n al Busi n ess Machi n es Corp. U n ited States 18,600 3,286,248 MasterCard I n c., A U n ited States 33,000 2,497,440 5,783,688 M a chinery 2.2% Cummi n s I n c. U n ited States 22,900 2,907,842 Medi a 4.0% Comcast Corp., A U n ited States 62,800 3,419,460 The Walt Dis n ey Co. U n ited States 27,400 1,989,514 5,408,974 Oil, G a s & Consum a ble Fuels 7.2% A n adarko Petroleum Corp. U n ited States 34,500 2,783,805 Chevro n Corp. U n ited States 28,000 3,125,640 Maratho n Oil Corp. U n ited States 69,900 2,292,021 a Southwester n E n ergy Co. U n ited States 35,600 1,448,564 9,650,030 18 | Semiannual Report Franklin Global Trust St a tement of Investments, J a nu a ry 31, 2014 (un a udited) (continued) Fr a nklin L a r g e C a p Equity Fund Country Sh a res V a lue Common Stocks (continued) Ph a rm a ceutic a ls 2.0% Roche Holdi n g AG, ADR Switzerla n d 40,000 $ 2,744,000 Semiconductors & Semiconductor Equipment 3.0% I n tel Corp. U n ited States 110,200 2,704,308 a Lam Research Corp. U n ited States 26,000 1,315,860 4,020,168 Softw a re 2.9% a Red Hat I n c. U n ited States 41,800 2,361,700 a Salesforce.com I n c. U n ited States 25,100 1,519,303 3,881,003 Speci a lty Ret a il 2.2% Lowe’s Cos. I n c. U n ited States 62,800 2,907,012 Textiles, App a rel & Luxury Goods 5.5% a Lululemo n Athletica I n c. Ca n ada 44,000 2,010,360 NIKE I n c., B U n ited States 44,700 3,256,395 Ralph Laure n Corp. U n ited States 13,600 2,133,704 7,400,459 Tot a l Common Stocks (Cost $100,199,149) 132,221,014 Short Term Investments (Cost $3,035,041) 2.3% Money M a rket Funds 2.3% a,b I n stitutio n al Fiduciary Trust Mo n ey Market Portfolio U n ited States 3,035,041 3,035,041 Tot a l Investments (Cost $103,234,190) 101.1% 135,256,055 Other Assets, less Li a bilities (1.1)% (1,437,119 ) Net Assets 100.0% $ 133,818,936 See Abbreviations on page 33. a Non-income producing. b See Note 7 regarding investments in the Institutional Fiduciary Trust Money Market Portfolio. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 19 Franklin Global Trust Fin a nci a l St a tements St a tement of Assets a nd Li a bilities Ja n uary 31, 2014 (u n audited) Fr a nklin L a r g e C a p Equity Fund Assets: I n vestme n ts i n securities: Cost - U n affiliated issuers $ 100,199,149 Cost - Sweep Mo n ey Fu n d (Note 7) 3,035,041 Total cost of i n vestme n ts $ 103,234,190 Value - U n affiliated issuers $ 132,221,014 Value - Sweep Mo n ey Fu n d (Note 7) 3,035,041 Total value of i n vestme n ts 135,256,055 Receivables: I n vestme n t securities sold 1,268,922 Capital shares sold 741,960 Divide n ds 121,770 Total assets 137,388,707 Liabilities: Payables: I n vestme n t securities purchased 3,413,876 Capital shares redeemed 42,756 Ma n ageme n t fees 96,321 Distributio n fees 4,945 Tra n sfer age n t fees 3,549 Trustees’ fees a n d expe n ses 221 Accrued expe n ses a n d other liabilities 8,103 Total liabilities 3,569,771 Net assets, at value $ 133,818,936 Net assets co n sist of: Paid-i n capital $ 93,722,360 U n distributed n et i n vestme n t i n come 32,279 Net u n realized appreciatio n (depreciatio n ) 32,022,180 Accumulated n et realized gai n (loss) 8,042,117 Net assets, at value $ 133,818,936 20 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Global Trust Fin a nci a l St a tements (continued) St a tement of Assets a nd Li a bilities (continued) Ja n uary 31, 2014 (u n audited) Fr a nklin L a r g e C a p Equity Fund Cl a ss A: Net assets, at value $ 10,125,154 Shares outsta n di n g 1,306,422 Net asset value per share a $ 7.75 Maximum offeri n g price per share ( n et asset value per share ÷ 94.25%) $ 8.22 Cl a ss C: Net assets, at value $ 2,690,871 Shares outsta n di n g 353,783 Net asset value a n d maximum offeri n g price per share a $ 7.61 Cl a ss R: Net assets, at value $ 13,296 Shares outsta n di n g 1,714 Net asset value a n d maximum offeri n g price per share $ 7.76 Advisor Cl a ss: Net assets, at value $ 120,989,615 Shares outsta n di n g 15,501,450 Net asset value a n d maximum offeri n g price per share $ 7.81 a Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 21 Franklin Global Trust Fin a nci a l St a tements (continued) St a tement of Oper a tions for the six mo n ths e n ded Ja n uary 31, 2014 (u n audited) Fr a nklin L a r g e C a p Equity Fund I n vestme n t i n come: Divide n ds $ 825,819 Expe n ses: Ma n ageme n t fees (Note 3a) 602,179 Distributio n fees: (Note 3c) Class A 14,606 Class C 12,785 Class R 41 Tra n sfer age n t fees: (Note 3e) Class A 1,191 Class C 316 Class R 2 Advisor Class 14,068 Custodia n fees (Note 4) 783 Reports to shareholders 9,587 Registratio n a n d fili n g fees 27,952 Professio n al fees 17,709 Trustees’ fees a n d expe n ses 2,760 Other 2,936 Total expe n ses 706,915 Expe n ses waived/paid by affiliates (Note 3f) (78,018 ) Net expe n ses 628,897 Net i n vestme n t i n come 196,922 Realized a n d u n realized gai n s (losses): Net realized gai n (loss) from: I n vestme n ts 10,375,133 Foreig n curre n cy tra n sactio n s 1,641 Net realized gai n (loss) 10,376,774 Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n : I n vestme n ts (923,923 ) Tra n slatio n of other assets a n d liabilities de n omi n ated i n foreig n curre n cies 1,066 Net cha n ge i n u n realized appreciatio n (depreciatio n ) (922,857 ) Net realized a n d u n realized gai n (loss) 9,453,917 Net i n crease (decrease) i n n et assets resulti n g from operatio n s $ 9,650,839 22 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Global Trust Fin a nci a l St a tements (continued) St a tements of Ch a n g es in Net Assets Fr a nklin L a r g e C a p Equity Fund Six Months Ended J a nu a ry 31, 2014 Ye a r Ended (un a udited) July 31, 2013 I n crease (decrease) i n n et assets: Operatio n s: Net i n vestme n t i n come $ 196,922 $ 487,294 Net realized gai n (loss) from i n vestme n ts a n d foreig n curre n cy tra n sactio n s 10,376,774 6,483,913 Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n i n vestme n ts a n d tra n slatio n of other assets a n d liabilities de n omi n ated i n foreig n curre n cies (922,857 ) 14,187,706 Net i n crease (decrease) i n n et assets resulti n g from operatio n s 9,650,839 21,158,913 Distributio n s to shareholders from: Net i n vestme n t i n come: Class A (7,407 ) (19,901 ) Class R (7 ) (18 ) Advisor Class (164,386 ) (506,202 ) Net realized gai n s: Class A (339,282 ) — Class C (97,094 ) — Class R (464 ) — Advisor Class (4,023,670 ) — Total distributio n s to shareholders (4,632,310 ) (526,121 ) Capital share tra n sactio n s: (Note 2) Class A 828,226 527,009 Class C 387,138 795,742 Class R (11,542 ) 5,019 Advisor Class 10,889,988 630,087 Total capital share tra n sactio n s 12,093,810 1,957,857 Net i n crease (decrease) i n n et assets 17,112,339 22,590,649 Net assets: Begi nn i n g of period 116,706,597 94,115,948 E n d of period $ 133,818,936 $ 116,706,597 U n distributed n et i n vestme n t i n come i n cluded i n n et assets: E n d of period $ 32,279 $ 7,157 Semiannual Report | The accompanying notes are an integral part of these financial statements. | 23 Franklin Global Trust Notes to Fin a nci a l St a tements (un a udited) Fr a nklin L a r g e C a p Equity Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Franklin Global Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of six separate funds. The Franklin Large Cap Equity Fund (Fund) is included in this report. The financial statements of the remaining funds in the Trust are presented separately. The Fund offers four classes of shares: Class A, Class C, Class R, and Advisor Class. Each class of shares differs by its initial sales load, contingent deferred sales charges, voting rights on matters affecting a single class, its exchange privilege and fees primarily due to differing arrangements for distribution and transfer agent fees. The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under procedures approved by the Trusts Board of Trustees (the Board), the Funds administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing net asset value. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, 24 | Semiannual Report Franklin Global Trust Notes to Fin a nci a l St a tements (un a udited) (continued) Fr a nklin L a r g e C a p Equity Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) a. Financial Instrument Valuation (continued) recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. Also, when the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. b. Foreign Currency Translation Portfolio securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars based on the exchange rate of such currencies against U.S. dollars on the date of valuation. The Fund may enter into foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of securities, income and expense items denominated in foreign currencies are translated into U.S. dollars at the exchange Semiannual Report | 25 Franklin Global Trust Notes to Fin a nci a l St a tements (un a udited) (continued) Fr a nklin L a r g e C a p Equity Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) b. Foreign Currency Translation (continued) rate in effect on the transaction date. Portfolio securities and assets and liabilities denominated in foreign currencies contain risks that those currencies will decline in value relative to the U.S. dollar. Occasionally, events may impact the availability or reliability of foreign exchange rates used to convert the U.S. dollar equivalent value. If such an event occurs, the foreign exchange rate will be valued at fair value using procedures established and approved by the Board. The Fund does not separately report the effect of changes in foreign exchange rates from changes in market prices on securities held. Such changes are included in net realized and unrealized gain or loss from investments on the Statement of Operations. Realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions and the difference between the recorded amounts of dividends, interest, and foreign withholding taxes and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in foreign exchange rates on foreign denominated assets and liabilities other than investments in securities held at the end of the reporting period. c. Income and Deferred Taxes It is the Funds policy to qualify as a regulated investment company under the Internal Revenue Code. The Fund intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. The Fund may be subject to foreign taxation related to income received, capital gains on the sale of securities and certain foreign currency transactions in the foreign jurisdictions in which it invests. Foreign taxes, if any, are recorded based on the tax regulations and rates that exist in the foreign markets in which the Fund invests. When a capital gain tax is determined to apply the Fund records an estimated deferred tax liability in an amount that would be payable if the securities were disposed of on the valuation date. The Fund recognizes the tax benefits of uncertain tax positions only when the position is more likely than not to be sustained upon examination by the tax authorities based on the technical merits of the tax position. As of January 31, 2014, and for all open tax years, the Fund has determined that no liability for unrecognized tax benefits is required in the Funds financial statements related to uncertain tax positions taken on a tax return (or expected to be taken on future tax returns). Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. 26 | Semiannual Report Franklin Global Trust Notes to Fin a nci a l St a tements (un a udited) (continued) Fr a nklin L a r g e C a p Equity Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) d. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Estimated expenses are accrued daily. Dividend income is recorded on the ex-dividend date except that certain dividends from foreign securities are recognized as soon as the Fund is notified of the ex-dividend date. Distributions to shareholders are recorded on the ex-dividend date and are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Common expenses incurred by the Trust are allocated among the funds based on the ratio of net assets of each fund to the combined net assets of the Trust. Fund specific expenses are charged directly to the fund that incurred the expense. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. e. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. f. Guarantees and Indemnifications Under the Trusts organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Fund, enters into contracts with service providers that contain general indemnification clauses. The Trusts maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. Semiannual Report | 27 Franklin Global Trust Notes to Fin a nci a l St a tements (un a udited) (continued) Fr a nklin L a r g e C a p Equity Fund 2. S HARES OF B ENEFICIAL I NTEREST At January 31, 2014, there were an unlimited number of shares authorized (without par value). Transactions in the Funds shares were as follows: Six Months Ended Ye a r Ended J a nu a ry 31, 2014 July 31, 2013 Sh a res Amount Sh a res Amount Cl a ss A Sh a res: Shares sold $ $ Shares issued i n rei n vestme n t of distributio n s Shares redeemed ) Net i n crease (decrease) $ $ Cl a ss C Sh a res: Shares sold $ $ Shares issued i n rei n vestme n t of distributio n s   Shares redeemed ) Net i n crease (decrease) $ $ Cl a ss R Sh a res: Shares sold  $  $ Shares issued i n rei n vestme n t of distributio n s 28 2 13 Shares redeemed ) Net i n crease (decrease) ) $ ) $ Advisor Cl a ss Sh a res: Shares sold $ $ Shares issued i n rei n vestme n t of distributio n s Shares redeemed ) Net i n crease (decrease) $ $ 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Fund are also officers and/or directors of the following subsidiaries: Subsidi a ry Affili a tion Fiduciary I n ter n atio n al, I n c. (Fiduciary) I n vestme n t ma n ager Fra n kli n Templeto n Services, LLC (FT Services) Admi n istrative ma n ager Fra n kli n Templeto n Distributors, I n c. (Distributors) Pri n cipal u n derwriter Fra n kli n Templeto n I n vestor Services, LLC (I n vestor Services) Tra n sfer age n t 28 | Semiannual Report Franklin Global Trust Notes to Fin a nci a l St a tements (un a udited) (continued) Fr a nklin L a r g e C a p Equity Fund 3. T RANSACTIONS WITH A FFILIATES (continued) a. Management Fees The Fund pays an investment management fee to Fiduciary based on the average daily net assets of the Fund as follows: Fee R a te Net Assets % Up to a n d i n cludi n g $500 millio n % Over $500 millio n , up to a n d i n cludi n g $1 billio n % Over $1 billio n , up to a n d i n cludi n g $1.5 billio n % Over $1.5 billio n , up to a n d i n cludi n g $6.5 billio n % Over $6.5 billio n , up to a n d i n cludi n g $11.5 billio n % I n excess of $11.5 billio n b. Administrative Fees Under an agreement with Fiduciary, FT Services provides administrative services to the Fund. The fee is paid by Fiduciary based on the Funds average daily net assets, and is not an additional expense of the Fund. c. Distribution Fees The Board has adopted distribution plans for each share class, with the exception of Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Distribution fees are not charged on shares held by affiliates. Under the Funds Class A reimbursement distribution plan, the Fund reimburses Distributors for costs incurred in connection with the servicing, sale and distribution of the Funds shares up to the maximum annual plan rate. Under the Class A reimbursement distribution plan, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the Funds Class C and R compensation distribution plans, the Fund pays Distributors for costs incurred in connection with the servicing, sale and distribution of the Funds shares up to the maximum annual plan rate for each class. The plan year, for purposes of monitoring compliance with the maximum annual plan rates, is February 1 through January 31. The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: Reimburseme n t Pla n : Class A % Compe n satio n Pla n s: Class C % Class R % The Board has set the current rate at 0.30% per year for Class A shares until further notice and approval by the Board. Semiannual Report | 29 Franklin Global Trust Notes to Fin a nci a l St a tements (un a udited) (continued) Fr a nklin L a r g e C a p Equity Fund 3. T RANSACTIONS WITH A FFILIATES (continued) d. Sales Charges/Underwriting Agreements Front-end sales charges and contingent deferred sales charges (CDSC) do not represent expenses of the Fund. These charges are deducted from the proceeds of sales of Fund shares prior to investment or from redemption proceeds prior to remittance, as applicable. Distributors have advised the Fund of the following commission transactions related to the sales and redemptions of the Funds shares for the period: Sales charges retai n ed n et of commissio n s paid to u n affiliated broker/dealers $ CDSC retai n ed $ e. Transfer Agent Fees Each class of shares pays transfer agent fees to Investor Services for its performance of shareholder servicing obligations and reimburses Investor Services for out of pocket expenses incurred, including shareholding servicing fees paid to third parties. These fees are allocated daily based upon their relative proportion of such classes aggregate net assets. For the period ended January 31, 2014, the Fund paid transfer agent fees of $15,577, of which $10,464 was retained by Investor Services. f. Waiver and Expense Reimbursements Fiduciary has contractually agreed in advance to waive or limit its fees and to assume as its own expense certain expenses otherwise payable by the Fund so that the expenses (excluding distribution fees and acquired fund fees and expenses) for each class of the Fund do not exceed 0.95%, (other than certain non-routine expenses or costs, including those relating to litigation, indemnification, reorganizations, and liquidations) until November 30, 2014. 4. E XPENSE O FFSET A RRANGEMENT The Fund has entered into an arrangement with its custodian whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Funds custodian expenses. During the period ended January 31, 2014, there were no credits earned. 5. I NCOME T AXES For tax purposes, capital losses may be carried over to offset future capital gains. Capital loss carryforwards with no expiration, if any, must be fully utilized before those losses with expiration dates. 30 | Semiannual Report Franklin Global Trust Notes to Fin a nci a l St a tements (un a udited) (continued) Fr a nklin L a r g e C a p Equity Fund 5. I NCOME T AXES (continued) At January 31, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of i n vestme n ts $ U n realized appreciatio n $ U n realized depreciatio n ) Net u n realized appreciatio n (depreciatio n ) $ Differences between income and/or capital gains as determined on a book basis and a tax basis are primarily due to differing treatment of foreign currency transactions. 6. I NVESTMENT T RANSACTIONS Purchases and sales of investments (excluding short term securities) for the period ended January 31, 2014, aggregated $48,470,087 and $37,065,648, respectively. 7. I NVESTMENTS IN I NSTITUTIONAL F IDUCIARY T RUST M ONEY M ARKET P ORTFOLIO The Fund invests in the Institutional Fiduciary Trust Money Market Portfolio (Sweep Money Fund), an open-end investment company managed by Franklin Advisers, Inc. (an affiliate of the investment manager). Management fees paid by the Fund are reduced on assets invested in the Sweep Money Fund, in an amount not to exceed the management and administrative fees paid by the Sweep Money Fund. 8. C REDIT F ACILITY The Fund, together with other U.S. registered and foreign investment funds (collectively, Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $1.5 billion (Global Credit Facility) which, after an extension of the original terms, matured on February 14, 2014. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Effective February 14, 2014, the Borrowers renewed the Global Credit Facility which matures on February 13, 2015. Semiannual Report | 31 Franklin Global Trust Notes to Fin a nci a l St a tements (un a udited) (continued) Fr a nklin L a r g e C a p Equity Fund 8. C REDIT F ACILITY (continued) Under the terms of the Global Credit Facility, the Fund shall, in addition to interest charged on any borrowings made by the Fund and other costs incurred by the Fund, pay its share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon its relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.07% based upon the unused portion of the Global Credit Facility. These fees are reflected in other expenses on the Statement of Operations. During the period ended January 31, 2014, the Fund did not use the Global Credit Facility. 9. F AIR V ALUE M EASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At January 31, 2014, all of the Funds investments in financial instruments carried at fair value were valued using Level 1 inputs. For detailed categories, see the accompanying Statement of Investments. 10. N EW A CCOUNTING P RONOUNCEMENTS In June 2013, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2013-08, Investment Companies (Topic 946): Amendments to the Scope, Measurement, and Disclosure Requirements. The ASU modifies the criteria used in defining an investment company under U.S. Generally Accepted Accounting Principles and also sets forth certain measurement and disclosure requirements. Under the ASU, an entity that is registered 32 | Semiannual Report Franklin Global Trust Notes to Fin a nci a l St a tements (un a udited) (continued) Fr a nklin L a r g e C a p Equity Fund 10. N EW A CCOUNTING P RONOUNCEMENTS (continued) under the 1940 Act automatically qualifies as an investment company. The ASU is effective for interim and annual reporting periods beginning after December 15, 2013. Management has reviewed the requirements and believes the adoption of this ASU will not have a material impact on the financial statements. 11. S UBSEQUENT E VENTS The Fund has evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure other than those already disclosed in the financial statements. A BBREVIATIONS Selected Portfolio ADR - America n Depositary Receipt Semiannual Report | 33 Franklin Global Trust Sh a reholder Inform a tion Fr a nklin L a r g e C a p Equity Fund Proxy Votin g Policies a nd Procedures The Trusts investment manager has established Proxy Voting Policies and Procedures (Policies) that the Trust uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Trusts complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Trusts proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Qu a rterly St a tement of Investments The Trust files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. 34 | Semiannual Report This page i n te n tio n ally left bla n k. This page i n te n tio n ally left bla n k. VALUE BLEND GROWTH SECTOR GLOBAL INTERNATIONAL HYBRID ALTERNATIVE ASSET ALLOCATION FIXED INCOME TAX-FREE INCOME Semiannual Report and Shareholder Letter Franklin Large Cap Equity Fund Investment Manager Fiduciary International, Inc. Distributor Franklin Templeton Distributors, Inc. (800) DIAL BEN ® /342-5236 franklintempleton.com Shareholder Services (800) 632-2301 Authorized for distribution only when accompanied or preceded by a summary prospectus and/or prospectus. Investors should carefully consider a funds investment goals, risks, charges and expenses before investing. A prospectus contains this and other information; please read it carefully before investing. To help ensure we provide you with quality service, all calls to and from our service areas are monitored and/or recorded. © 2014 Franklin Templeton Investments. All rights reserved. /14 Item 2. Code of Ethics. (a) The Registrant has adopted a code of ethics that applies to its principal executive officers and principal financial and accounting officer. (c) N/A (d) N/A (f) Pursuant to Item 12(a)(1), the Registrant is attaching as an exhibit a copy of its code of ethics that applies to its principal executive officers and principal financial and accounting officer. Item 3. Audit Committee Financial Expert. (a)(1) The Registrant has an audit committee financial expert serving on its audit committee. (2) The audit committee financial expert is John B. Wilson and he is "independent" as defined under the relevant Securities and Exchange Commission Rules and Releases. Item 4. Principal Accountant Fees and Services. N/A Item 5. Audit Committee of Listed Registrants. N/A Item 6. Schedule of Investments. N/A Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. N/A Item 8. Portfolio Managers of Closed-End Management Investment Companies. N/A Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. N/A Item 10. Submission of Matters to a Vote of Security Holders. There have been no changes to the procedures by which shareholders may recommend nominees to the Registrant's Board of Trustees that would require disclosure herein. Item 11. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant's filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant's management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant's management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Shareholder Report on Form N-CSR, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant's management, including the Registrant's principal executive officer and the Registrant's principal financial officer, of the effectiveness of the design and operation of the Registrant's disclosure controls and procedures. Based on such evaluation, the Registrant's principal executive officer and principal financial officer concluded that the Registrant's disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no changes in the Registrant's internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Shareholder Report on Form N-CSR. Item 12. Exhibits. (a) (1) Code of Ethics (a) (2) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer (b) Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN GLOBAL TRUST By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer - Finance and Administration Date March 27, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer - Finance and Administration Date March 27, 2014 By /s/GASTON GARDEY_ Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date March 27, 2014
